--------------------------------------------------------------------------------

Exhibit 10.1
EXECUTION COPY
 
Deal CUSIP: 53404UAN4
Revolver CUSIP: 53404UAP9
 
CREDIT AGREEMENT


dated as of


July 31, 2019


among


LINCOLN NATIONAL CORPORATION,
as an Account Party and Guarantor


The SUBSIDIARY ACCOUNT PARTIES,
as additional Account Parties


The BANKS Party Hereto


and


BANK OF AMERICA, N.A.
as Administrative Agent



--------------------------------------------------------------------------------




$2,250,000,000



--------------------------------------------------------------------------------



BOFA SECURITIES, INC.,
JPMORGAN CHASE BANK, N.A.,
 
and
 
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners


JPMORGAN CHASE BANK, N.A.,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents






--------------------------------------------------------------------------------

TABLE OF CONTENTS


ARTICLE I
DEFINITIONS
1

 
SECTION 1.01
Definitions
1
 
SECTION 1.02
Accounting Terms and Determinations
17
 
SECTION 1.03
Types of Borrowings
17
 
SECTION 1.04
Other Interpretive Provisions
17

ARTICLE II
THE CREDITS
18

 
SECTION 2.01
Letters of Credit
18
 
SECTION 2.02
Issuance and Administration of Syndicated Letters of Credit
21
 
SECTION 2.03
Reimbursement for LC Disbursements, Cover, Etc
22
 
SECTION 2.04
Loans
25
 
SECTION 2.05
Notice of Borrowings; Interest Elections
26
 
SECTION 2.06
Funding of Loans
27
 
SECTION 2.07
Evidence of Loans
28
 
SECTION 2.08
Maturity of Loans
29
 
SECTION 2.09
Interest Rates of Loans
29
 
SECTION 2.10
Fees
30
 
SECTION 2.11
Termination, Reduction or Increase of Commitments
31
 
SECTION 2.12
Optional Prepayments
33
 
SECTION 2.13
Payments Generally; Pro Rata Treatment
33
 
SECTION 2.14
Funding Losses
35
 
SECTION 2.15
Computation of Interest and Fees
35
 
SECTION 2.16
Provisions Relating to NAIC Approved Banks
35
 
SECTION 2.17
Defaulting Banks
38

ARTICLE III
CONDITIONS
42

 
SECTION 3.01
Each Credit Extension
43
 
SECTION 3.02
Effectiveness
43

ARTICLE IV
REPRESENTATIONS AND WARRANTIES
45

 
SECTION 4.01
Corporate Existence and Power
45
 
SECTION 4.02
Corporate and Governmental Authorization; Contravention
45
 
SECTION 4.03
Binding Effect
45



-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



 
SECTION 4.04
Financial Information
45
 
SECTION 4.05
Litigation
46
 
SECTION 4.06
Compliance with ERISA
46
 
SECTION 4.07
Taxes
47
 
SECTION 4.08
Subsidiaries
47
 
SECTION 4.09
Not an Investment Company
47
 
SECTION 4.10
Obligations to be Pari Passu
47
 
SECTION 4.11
No Default
47
 
SECTION 4.12
Restricted Subsidiaries
47
 
SECTION 4.13
Environmental Matters
48
 
SECTION 4.14
Full Disclosure
48
 
SECTION 4.15
Separate Representations of Subsidiary Account Parties
48
 
SECTION 4.16
Instruments
49
 
SECTION 4.17
Sanctioned Persons; Anti-Corruption Laws; Patriot Act
49
 
SECTION 4.18
EEA Financial Institutions
50
 
SECTION 4.19
Beneficial Ownership
50

ARTICLE V
COVENANTS
50

 
SECTION 5.01
Information
50
 
SECTION 5.02
Payment of Obligations
53
 
SECTION 5.03
Conduct of Business and Maintenance of Existence
53
 
SECTION 5.04
Maintenance of Property; Insurance
53
 
SECTION 5.05
Compliance with Laws
54
 
SECTION 5.06
Inspection of Property, Books and Records
54
 
SECTION 5.07
Financial Covenants
54
 
SECTION 5.08
Negative Pledge
55
 
SECTION 5.09
Consolidations, Mergers and Sales of Assets
55
 
SECTION 5.10
Use of Credit
55
 
SECTION 5.11
Obligations to be Pari Passu
55
 
SECTION 5.12
Certain Indebtedness
55
 
SECTION 5.13
Post-Closing Obligations
55



-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


ARTICLE VI
DEFAULTS
56

 
SECTION 6.01
Events of Default
56
 
SECTION 6.02
Notice of Default
59

ARTICLE VII
THE ADMINISTRATIVE AGENT
59

 
SECTION 7.01
Appointment and Authorization
59
 
SECTION 7.02
Agent’s Fee
59
 
SECTION 7.03
Agent and Affiliates
59
 
SECTION 7.04
Action by Agent
59
 
SECTION 7.05
Consultation with Experts
59
 
SECTION 7.06
Liability of Agent
60
 
SECTION 7.07
Indemnification
60
 
SECTION 7.08
Credit Decision
61
 
SECTION 7.09
Successor Agent
61
 
SECTION 7.10
Delegation to Affiliates
61
 
SECTION 7.11
Joint Lead Arrangers and Other Agents
61
 
SECTION 7.12
Certain ERISA Matters
62

ARTICLE VIII
CHANGE IN CIRCUMSTANCES
63

 
SECTION 8.01
LIBOR Successor Rate
63
 
SECTION 8.02
Illegality
65
 
SECTION 8.03
Increased Cost and Reduced Return
66
 
SECTION 8.04
Base Rate Loans Substituted for Affected Euro-Dollar Loans
67
 
SECTION 8.05
Taxes
67
 
SECTION 8.06
Regulation D Compensation
70
 
SECTION 8.07
Mitigation Obligations; Replacement of Banks
70

ARTICLE IX
GUARANTY
71

 
SECTION 9.01
The Guaranty
71
 
SECTION 9.02
Guaranty Unconditional
71
 
SECTION 9.03
Discharge Only Upon Payment In Full; Reinstatement In Certain Circumstances
72
 
SECTION 9.04
Waiver by the Company
72



-iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



 
SECTION 9.05
Subrogation
73

ARTICLE X
MISCELLANEOUS
73

 
SECTION 10.01
Notices
73
 
SECTION 10.02
No Waivers
74
 
SECTION 10.03
Expenses; Indemnification; Non-Liability of Banks
74
 
SECTION 10.04
Sharing of Payments
75
 
SECTION 10.05
Amendments and Waivers
75
 
SECTION 10.06
Successors and Assigns
76
 
SECTION 10.07
Collateral
77
 
SECTION 10.08
New York Law
77
 
SECTION 10.09
Judicial Proceedings
77
 
SECTION 10.10
Counterparts; Integration; Headings
78
 
SECTION 10.11
Confidentiality
78
 
SECTION 10.12
WAIVER OF JURY TRIAL
79

 
SECTION 10.13
Joinder and Termination of Subsidiary Account Party
79

 
SECTION 10.14
USA PATRIOT Act
80
 
SECTION 10.15
No Fiduciary Duty
81
 
SECTION 10.16
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
81
 
SECTION 10.17
Unenforceability
82
 
SECTION 10.18
Electronic Execution
82



-iv-

--------------------------------------------------------------------------------

Schedule I
Commitments
Schedule II
Continued Existing Letters of Credit
Schedule III
Restricted Subsidiaries
Schedule IV
Existing Instruments
EXHIBIT A
Form of Note
EXHIBIT B
Opinion of Counsel of the Company
EXHIBIT C
Opinion of Morgan, Lewis & Bockius LLP, Special New York Counsel to the
Administrative Agent
EXHIBIT D
Form of Assignment and Assumption
EXHIBIT E
Form of Confirming Bank Agreement
EXHIBIT F
Form of Subsidiary Joinder Agreement
EXHIBIT G
Subsidiary Termination Notice



-v-

--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of July 31, 2019 among: LINCOLN NATIONAL CORPORATION,
the SUBSIDIARY ACCOUNT PARTIES party hereto, the BANKS party hereto and BANK OF
AMERICA, N.A., as Administrative Agent.
 
The Account Parties have requested that the Banks issue letters of credit for
their account and make loans to them in an aggregate face or principal amount
not exceeding $2,250,000,000 at any one time outstanding, and the Banks are
prepared to issue such letters of credit and make such loans upon the terms and
conditions hereof. Accordingly, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01    Definitions. The following terms, as used herein, have the
following meanings:
 
“Account Party” means any of the Company and the Subsidiary Account Parties, as
the context may require, and “Account Parties” means all of the foregoing.
 
“Additional Commitment Bank” means (a) a Bank or (b) any other Person which is a
NAIC Approved Bank, in each case that agrees to provide a Commitment or (in the
case of a Bank) agrees to increase the amount of its Commitment pursuant to
Section 2.11(c), with the consent of the Administrative Agent (such consent not
to be unreasonably withheld).
 
“Adjusted Consolidated Net Worth” means, at any date, without duplication, the
sum of (a) the consolidated shareholders’ equity of the Company and its
Consolidated Subsidiaries, plus (without duplication) (b) the aggregate
principal amount of Instruments, to the extent given equity credit by S&P and/or
Moody’s; provided that (i) for purposes of clause (b) above, (A) in the case
such Instruments are given equity credit by both S&P and Moody’s, the higher of
the two amounts shall apply and (B) the equity credit treatment given by S&P or
Moody’s to any Instrument outstanding as of the Effective Date (and listed on
Schedule IV hereto) shall be deemed to apply to such Instrument to the extent
such Instrument remains outstanding, irrespective of any change in the equity
credit treatment given by either such rating agency to such Instrument at any
time after the Effective Date (for avoidance of doubt, any change in the amount
or percentage of the equity credit given to such Instrument that is contemplated
in the equity credit treatment given to such Instrument as of the Effective
Date, including without limitation any such change resulting from the life to
maturity of such Instrument or the amount of all such Instruments as a
percentage of total adjusted capital (as determined by S&P), shall continue to
be given effect after the Effective Date for purposes of clause (b) above); (ii)
there shall be excluded from “Adjusted Consolidated Net Worth” (A) accumulated
other comprehensive income (or loss), as shown on the relevant consolidated
balance sheet of the Company and its Consolidated Subsidiaries most recently
filed with the SEC, (B) all obligations of the Company and its Subsidiaries in
respect of Disqualified Capital Stock and (C) all noncontrolling interests in
subsidiaries (as determined in accordance with the Statement of Financial
Accounting Standards No. 160, entitled “Noncontrolling Interests in Consolidated
Financial Statements”); and (iii) the calculation of “Adjusted Consolidated Net
Worth” shall not give effect to any election under the Statement of Financial
Accounting Standards No. 159, entitled “The Fair Value Option for Financial
Assets and Financial Liabilities” (or any similar accounting principle)
permitting a Person to value its financial liabilities at the fair value
thereof.
 
-1-

--------------------------------------------------------------------------------

“Adjusted LIBOR” means (a) for any Interest Period with respect to a Euro-Dollar
Loan, the rate per annum equal to the London Interbank Offered Rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for U.S. Dollars for a period equal in
length to such Interest Period (“LIBOR”) as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;
 
(b)          for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and
 
(c)          if Adjusted LIBOR shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
 
“Administrative Agent” means Bank of America, in its capacity as agent for the
Banks under any of the Credit Documents, and its successors in such capacity.
 
“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Company) duly
completed by such Bank.
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
 
“Agreement” means this Credit Agreement, as it may be amended or modified and in
effect from time to time.
 
“Anti-Corruption Laws” has the meaning set forth in Section 4.17.
 
“Anti-Money Laundering Laws” has the meaning set forth in Section 4.17.
 
“Applicable Lending Office” means, as to each Bank, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
or such other office, branch or Affiliate of such Bank as it may hereafter
designate as its Applicable Lending Office for purposes hereof by notice to the
Company and the Administrative Agent.
 
-2-

--------------------------------------------------------------------------------

“Applicable Facility Fee Rate”, “Applicable Letter of Credit Commission” and
“Applicable Margin” means, for any day, with respect to the facility fees
payable hereunder or with respect to the letter of credit fees payable under
Section 2.10(b) or with respect to the interest margin on any Base Rate Loan or
Euro-Dollar Loan, as the case may be, the applicable rate per annum set forth
below under the caption “Applicable Facility Fee Rate”, “Applicable Letter of
Credit Commission”, “Applicable Margin (Base Rate Loans)” or “Applicable Margin
(Euro-Dollar Loans)”, respectively, based upon the ratings by Moody’s and S&P,
respectively, applicable on such date to the Index Debt:
 

   
Index
Debt Ratings
(S&P/
Moody’s)
Applicable
Facility Fee
Rate
Applicable
Letter of
Credit
Commission
Applicable
Margin (Base
Rate Loans)
Applicable
Margin (Euro-
Dollar Loans)
 
Category 1
> A1 / A+
0.080%
0.670%
0.00%
0.795%
 
Category 2
A / A2
0.10%
0.775%
0.00%
0.900%
 
Category 3
A- / A3
0.125%
0.875%
0.00%
1.000%
 
Category 4
BBB+ / Baa1
0.150%
0.975%
0.10%
1.100%
 
Category 5
< BBB / Baa2
0.200%
1.175%
0.30%
1.300%



For purposes of the foregoing, (a) if the ratings established or deemed to have
been established by Moody’s and S&P for the Index Debt shall fall within
different Categories that are one Category apart the Applicable Facility Fee
Rate, the Applicable Letter of Credit Commission and the Applicable Margin shall
be determined by reference to the Category of the higher of the two ratings; (b)
if the ratings established or deemed to have been established by Moody’s and S&P
for the Index Debt shall fall within different Categories that are more than one
Category apart, the Applicable Facility Fee Rate, the Applicable Letter of
Credit Commission and the Applicable Margin shall be determined by reference to
the Category next below that of the higher of the two ratings; (c) if only one
of Moody’s and S&P shall have in effect a rating for the Index Debt, the
Applicable Facility Fee Rate, the Applicable Letter of Credit Commission and the
Applicable Margin shall be determined by reference to the Category of such
rating; (d) if neither Moody’s nor S&P shall have in effect a rating for the
Index Debt (other than by reason of the circumstances referred to in the last
sentence of this definition), then the applicable rating shall be determined by
reference to Category 5; and (e) if the ratings established or deemed to have
been established by Moody’s and S&P for the Index Debt shall be changed (other
than as a result of a change in the rating system of Moody’s or S&P), such
change shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Company to the Administrative Agent and the Banks pursuant
to Section 5.01 or otherwise. Each change in the Applicable Facility Fee Rate,
the Applicable Letter of Credit Commission and the Applicable Margin shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change. If
the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Company and the Banks shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Facility Fee Rate, the Applicable Letter of Credit Commission and the
Applicable Margin shall be determined by reference to the rating of Moody’s
and/or S&P, as the case may be, most recently in effect prior to such change or
cessation. References herein to “Applicable Margin” shall refer to the
Applicable Margin for the relevant Type of Loan, as applicable.
 
-3-

--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Bank, the percentage of the
total Commitments represented by such Bank’s Commitment; provided that in the
case of Section 2.17 when a Defaulting Bank shall exist, “Applicable Percentage”
shall mean the percentage of the total Commitments (disregarding any Defaulting
Bank’s Commitment) represented by such Bank’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
and to any Bank’s status as a Defaulting Bank at the time of determination.
 
“Assignee” has the meaning set forth in Section 10.06(c).
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an assignee (with the consent of any party whose consent is required by
Section 10.06), and accepted by the Administrative Agent, in the form of Exhibit
D or any other form approved by the Administrative Agent.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Bank” means each Person listed under the caption “BANKS” on the signature pages
hereof, and each other Person that shall become a party hereto as a Bank
pursuant to this Agreement (other than any such Person that ceases to be a Bank
by means of assignment pursuant to this Agreement), together with its
successors. For purposes of clarification, the term “Bank” shall include each
Fronting Issuing Bank.
 
“Bank of America” means Bank of America, N.A.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a governmental body, agency or official or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such governmental body, agency or official or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
 
-4-

--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Adjusted LIBOR plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such prime rate announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change. If the Base Rate is being used as an
alternate rate of interest pursuant to Section 8.01 hereof, then the Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.
 
“Base Rate Loan” means a Loan to be made by a Bank pursuant to Section 2.04 as a
Base Rate Loan in accordance with the applicable Notice of Borrowing or Article
VIII.
 
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
 
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
 
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
 
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
 
“Borrowing” has the meaning set forth in Section 1.03.
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.
 
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute. “Collateral Account” has the meaning set forth in Section 2.03(e).


-5-

--------------------------------------------------------------------------------

“Commitment” means, with respect to any Bank, the commitment of such Bank (a) to
issue Syndicated Letters of Credit under Section 2.01(a) and to acquire
participations in Fronted Letters of Credit and/or (b) to make Loans hereunder,
in each case expressed as an amount representing the maximum aggregate amount of
such Bank’s Credit Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to this Agreement (including pursuant to
assignments by or to such Bank pursuant to Section 10.06). The initial amount of
each Bank’s Commitment is set forth on Schedule I hereto or in the Assignment
and Assumption or other instrument executed and delivered hereunder pursuant to
which such Bank shall have assumed its Commitment, as applicable. The aggregate
amount of the Banks’ Commitments is $2,250,000,000 as of the Effective Date. The
Commitments of the Banks are several and not joint and no Bank shall be
responsible for any other Bank’s failure (a) to issue Syndicated Letters of
Credit under Section 2.01(a) and to acquire participations in Fronted Letters of
Credit and/or (b) to make Loans hereunder.
 
“Commitment Availability Period” means the period from and including the
Effective Date to but excluding earlier of the Commitment Termination Date and
the date of termination of the Commitments.
 
“Commitment Termination Date” means July 31, 2024 or, if such day is not a
Euro-Dollar Business Day, the next preceding Euro-Dollar Business Day.
 
“Company” means Lincoln National Corporation, an Indiana corporation, and its
successors.
 
“Company’s 2018 Form 10-K” means the Company’s annual report on Form 10-K for
2018, as filed with the SEC pursuant to the Securities Exchange Act of 1934, as
amended.
 
“Confirming Bank” means, with respect to any Bank, any other bank that has
agreed, by delivery of a confirming bank agreement in substantially the form of
Exhibit E (a “Confirming Bank Agreement”), that such other bank will itself
honor the obligations of such Bank in respect of a drawing complying with the
terms of a Letter of Credit as if, and to the extent, such other bank were the
“Issuing Bank” named in such Letter of Credit.
 
“Confirming Bank Agreement” has the meaning set forth in the definition of
“Confirming Bank”.
 
“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
date.
 
“Consolidated Total Capitalization” means, at any date, the sum of Consolidated
Total Indebtedness and Adjusted Consolidated Net Worth.
 
“Consolidated Total Indebtedness” means, at any date, the aggregate amount of
all Non-Operating Indebtedness of the Company and its Consolidated Subsidiaries.
 
-6-

--------------------------------------------------------------------------------

“Continued Existing Fronted Letters of Credit” means each Fronted Letter of
Credit under (and as defined in) the Existing Credit Agreement outstanding as of
the Effective Date and listed on Part A of Schedule II, which, in each case,
shall be deemed issued and continued as a Fronted Letter of Credit hereunder
pursuant to the third paragraph of Section 2.01(a).
 
“Continued Existing Syndicated Letters of Credit” means each Syndicated Letter
of Credit under (and as defined in) the Existing Credit Agreement outstanding as
of the Effective Date and listed on Part B of Schedule II, which, in each case,
shall be deemed issued and continued as a Syndicated Letter of Credit hereunder
pursuant to the second paragraph of Section 2.01(a) (and amended in accordance
with the terms thereof).
 
“Credit Documents” means (a) this Agreement, (b) the Notes, (c) with respect to
any Subsidiary Account Party that becomes an Account Party after the Effective
Date, the Subsidiary Joinder Agreement to which it is a party and (d) with
respect to any Letter of Credit, collectively, any application therefor and any
other agreements, instruments, guarantees or other documents (whether general in
application or applicable only to such Letter of Credit) governing or providing
for (i) the rights and obligations of the parties concerned or at risk with
respect to such Letter of Credit or (ii) any collateral security for any of such
obligations, each as the same may be modified and supplemented and in effect
from time to time.
 
“Credit Exposure” means, with respect to any Bank at any time, the sum of (a)
the aggregate principal amount of such Bank’s Loans and (b) the aggregate amount
of such Bank’s LC Exposure, in each case, outstanding at such time.
 
“Credit Party” means the Administrative Agent, each Fronting Issuing Bank or any
Bank.
 
“Debt” of any Person means, at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (c)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (d) all obligations of such Person as lessee under capital leases, (e)
all non-contingent obligations of such Person to reimburse any bank or other
Person in respect of amounts paid under a letter of credit or similar
instrument, (f) all Debt of others secured by a Lien on any asset of such
Person, whether or not such Debt is assumed by such Person, (g) all Debt of
others Guaranteed by such Person, (h) all obligations of such Person in respect
of Disqualified Capital Stock and (i) all Instruments of such Person to the
extent they would not be included in Adjusted Consolidated Net Worth; provided
that the definition of “Debt” does not include any obligations of such Person
(i) to purchase securities (or other property) which arise out of or in
connection with the sale of the same or substantially similar securities (or
other property) or (ii) to return collateral consisting of securities arising
out of or in connection with the loan of the same or substantially similar
securities.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.


-7-

--------------------------------------------------------------------------------

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Defaulting Bank” means any Bank that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its obligations in respect of Letters of Credit
(including its participations in Fronted Letters of Credit) or (iii) pay over to
any Credit Party any other amount required to be paid by it hereunder, unless,
in the case of clause (i) above, such Bank notifies the Administrative Agent in
writing that such failure is the result of such Bank’s good faith determination
that a condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the Company
or any Credit Party in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Bank’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent or any Fronting
Issuing Bank, acting in good faith, to provide a certification in writing from
an authorized officer of such Bank that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
obligations in respect of then outstanding Letters of Credit (including its
participations in then outstanding Fronted Letters of Credit) under this
Agreement, provided that such Bank shall cease to be a Defaulting Bank pursuant
to this clause (c) upon receipt by the Administrative Agent or such Fronting
Issuing Bank of such certification in form and substance satisfactory to the
Administrative Agent and (if applicable) such Fronting Issuing Bank, (d) has
become the subject of (A) a Bankruptcy Event or (B) a Bail-In Action, or (e)
ceases to be a NAIC Approved Bank and has failed to comply with its obligations
under Section 2.16(b).
 
“Derivative Financial Products” of any Person means all obligations (including
whether pursuant to any master agreement or any particular agreement or
transaction) of such Person in respect of any rate swap transaction, basis swap,
forward rate transaction, interest rate future, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency future, currency option or any other similar
transaction (including any option with respect to any of the foregoing) or any
combination thereof.
 
“Disqualified Capital Stock” means that portion of any Capital Stock (other than
Capital Stock that is solely redeemable, or at the election of the issuer
thereof (not subject to any condition), may be redeemed, with Capital Stock that
is not Disqualified Capital Stock) which, by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable at the
option of the holder thereof), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the sole option of the holder thereof, on or prior to 180 days
after the first anniversary of the Commitment Termination Date.


-8-

--------------------------------------------------------------------------------

“Dollars” and the sign “$” means lawful money in the United States of America.
 
“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
 
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.02.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment including, without limitation, ambient air, surface water,
ground water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.
 
“Equity Issuance” means, with respect to any Person, (a) any issuance or sale by
such Person of (i) any Capital Stock, (ii) any warrants or options exercisable
in respect of Capital Stock (other than any warrants or options issued to
directors, officers or employees of such Person in their capacity as such and
any Capital Stock issued upon the exercise thereof) or (iii) any other security
or instrument representing Capital Stock (or the right to obtain any Capital
Stock) in such Person or (b) the receipt by such Person of any contribution to
its capital (whether or not evidenced by any equity security) by any other
Person; provided that Equity Issuance shall not include, with respect to any
Subsidiary of the Company, any such issuance or sale by such Subsidiary to the
Company or another Subsidiary or any capital contribution by the Company or
another Subsidiary to such Subsidiary.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
“ERISA Group” means the Company and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Company, are treated as a single
employer under Section 414(b) or 414(c) of the Code.
 
-9-

--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.
 
“Euro-Dollar Loan” means a Loan to be made by a Bank pursuant to Section 2.04 as
a Euro-Dollar Loan in accordance with the applicable Notice of Borrowing.
 
“Euro-Dollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents).
 
 “Event of Default” has the meaning set forth in Section 6.01.
 
“Existing Credit Agreement” means the Credit Agreement dated as of June 30, 2016
among the Company, the Subsidiary Account Parties, the banks party thereto and
JPMorgan, as Administrative Agent, as amended and in effect immediately prior to
the effectiveness of this Agreement.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Domestic Business Day next succeeding such day; provided that
(a) if such day is not a Domestic Business Day, the Federal Funds Rate for such
day shall be such rate on such transactions on the next preceding Domestic
Business Day as so published on the next succeeding Domestic Business Day, and
(b) if no such rate is so published on such next succeeding Domestic Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
 “Fronted LC Commitment” means, with respect to any Fronting Issuing Bank, the
maximum aggregate undrawn amount of Fronted Letters of Credit which such
Fronting Issuing Bank shall have agreed to issue hereunder (as set forth (i) in
the case of any Fronting Issuing Bank party hereto as of the Effective Date,
beneath the signature of such Fronting Issuing Bank on its signature page hereto
or (ii) in the case of any Bank that shall become a Fronting Issuing Bank after
the Effective Date, in the written instrument referred to in the definition of
“Fronting Issuing Bank” by which it agrees to be a Fronting Issuing Bank
hereunder), as such maximum amount may be changed from time to time in
accordance with Section 2.01(a).


-10-

--------------------------------------------------------------------------------

“Fronted LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Fronted Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements under Fronted Letters of Credit that
have not yet been reimbursed by or on behalf of the Account Parties at such
time. The Fronted LC Exposure of any Bank shall at any time be its Applicable
Percentage of the total Fronted LC Exposure at such time.
 
“Fronted Letter of Credit” means a letter of credit issued by a Fronting Issuing
Bank as the sole issuing bank, and shall include the Continued Existing Fronted
Letters of Credit.
 
“Fronting Issuing Bank” means each Bank that has agreed to be a Fronting Issuing
Bank and to issue Fronted Letters of Credit hereunder, as evidenced by such
Bank’s execution of a signature page to this Agreement in its capacity as a
“Fronting Issuing Bank” or, if such Bank shall have so agreed with the Company
at any time after the Effective Date, by a written instrument executed by such
Bank and the Company and delivered to the Administrative Agent hereunder (which
instrument shall be in form and substance satisfactory to the Administrative
Agent), whereupon such Bank shall become a Fronting Issuing Bank hereunder;
provided that JPMorgan shall be a Fronting Issuing Bank with respect to
Continued Existing Fronted Letters of Credit.
 
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.
 
“Guarantor” means the Company in its capacity as guarantor of the obligations of
each other Account Party pursuant to the provisions of Article IX.
 
 “Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.
 
“Instruments” means Securities (as defined below) that are given equity credit
by S&P or Moody’s (and as to which, in the case of any Instrument issued after
the Effective Date, the Company shall have provided evidence of such credit to
the Administrative Agent), provided that the term “Instruments” shall exclude
any Securities that are recorded in the shareholder’s equity section of the
consolidated balance sheet of the Company and its Consolidated Subsidiaries most
recently filed with the SEC. As used herein “Securities” means any stock, share,
partnership interest, membership interest in a limited liability company, voting
trust certificate, certificate of interest or participation in any
profit-sharing agreement or arrangement, option, warrant, bond, debenture, note,
or other evidence of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.
 
-11-

--------------------------------------------------------------------------------

“Insurance Subsidiary” means any Restricted Subsidiary which is subject to the
regulation of, and is required to file statements with, any governmental body,
agency or official in any State or territory of the United States or the
District of Columbia which regulates insurance companies or the doing of an
insurance business therein.
 
“Interest Election Request” means a request by an Account Party to convert or
continue a Borrowing in accordance with Section 2.05(b).
 
“Interest Period” means, with respect to each Euro-Dollar Borrowing, the period
commencing on the date of such Borrowing and ending one, two, three or six
months thereafter, as the applicable Account Party may elect in the applicable
Notice of Borrowing or Interest Election Request; provided that:
 
(a)          any Interest Period which would otherwise end on a day which is not
a Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;
 
(b)          any Interest Period which begins on the last Euro-Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Euro-Dollar Business Day of a calendar month; and
 
(c)          any Interest Period which begins before the Commitment Termination
Date and would otherwise end after the Commitment Termination Date shall end on
the Commitment Termination Date.
 
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
 
“JPMorgan” means JPMorgan Chase Bank, N.A.
 
“LC Disbursement” means a payment made by a Bank pursuant to a Letter of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the Syndicated LC Exposure at
such time plus (b) the Fronted LC Exposure at such time. The LC Exposure of any
Bank shall at any time be the sum of (a) its Syndicated LC Exposure at such time
plus (b) its Fronted LC Exposure at such time.
 
-12-

--------------------------------------------------------------------------------

“LC Reimbursement Loan” means a Loan the proceeds of which are used solely to
finance the reimbursement of LC Disbursements as contemplated by Section
2.03(a).
 
“Letters of Credit” means letters of credit issued under Section 2.01 and shall
include Syndicated Letters of Credit and Fronted Letters of Credit.
 
 “Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Company or any Subsidiary shall be deemed to own
subject to a Lien any asset which it has acquired or beneficially holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.
 
“Loan” means a Base Rate Loan or a Euro-Dollar Loan and “Loans” means Base Rate
Loans or Euro-Dollar Loans or any combination of the foregoing.
 
“Material Adverse Effect” means a material adverse effect on (a) business,
financial condition, results of operations or prospects of the Company and its
Consolidated Subsidiaries, taken as a whole or (b) the validity or
enforceability of any of the Credit Documents or the material rights and
remedies of the Banks under the Credit Documents.
 
“Material Subsidiary” means any Subsidiary of the Company with assets of
$150,000,000 or more.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five-year period.
 
“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.
 
“NAIC Approved Bank” means (a) any Bank that is a bank listed on the most
current “List of Qualified U.S. Financial Institutions” approved by the NAIC
(the “NAIC Approved Bank List”) or (b) any Bank as to which its Confirming Bank
is a bank listed on the NAIC Approved Bank List.
 
“NAIC Approved Bank List” has the meaning set forth in the definition of “NAIC
Approved Bank”.
 
“Net Proceeds” means, with respect to any Equity Issuance, the aggregate cash
proceeds received in respect of such Equity Issuance, net of all reasonable fees
and out-of-pocket expenses paid to third parties (other than Affiliates of the
Company) in connection therewith; provided that Net Proceeds of any Equity
Issuance shall not include any proceeds received in respect of the exercise of
stock options held by officers, directors, employees, or consultants of the
Company or any of its Subsidiaries.


-13-

--------------------------------------------------------------------------------

“Newly Acquired Subsidiary” means any Subsidiary that is not a Subsidiary on the
date hereof but that becomes a Subsidiary after the date hereof, but only during
the 180 days after the first date on which such Subsidiary became a Subsidiary.
 
“Newly Acquired Subsidiary Debt” has the meaning set forth in Section 6.01(e).
“Non-Defaulting Banks” means any Bank that is not a Defaulting Bank.
 
“Non-Operating Indebtedness” of any Person means, at any date, all Debt (other
than Operating Indebtedness) of such Person.
 
“Notes” means a promissory note or notes of an Account Party, substantially in
the form of Exhibit A hereto, evidencing the obligation of such Account Party to
repay the Loans made to it hereunder, and “Note” means any one of such
promissory notes issued hereunder.
 
“Notice of Borrowing” has the meaning set forth in Section 2.05(a).
 
“Operating Indebtedness” of any Person means, at any date, without duplication,
any Debt of such Person (a) in respect of AXXX, XXX and other similar life
reserve requirements, (b) incurred in connection with repurchase agreements and
securities lending, (c) to the extent the proceeds of which are used directly or
indirectly (including for the purpose of funding portfolios that are used to
fund trusts in order) to support AXXX, XXX and other similar life reserves, (d)
to the extent the proceeds of which are used to fund discrete customer-related
assets or pools of assets (and related hedge instruments and capital) that are
at least notionally segregated from other assets and have sufficient cash flow
to pay principal and interest thereof, with insignificant risk of other assets
of the Company and its Subsidiaries being called upon to make such principal and
interest payments or (e) excluded from financial leverage by both S&P and
Moody’s in their evaluation of such Person.
 
 “Parent” means, with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a subsidiary.
 
“Participant” has the meaning set forth in Section 10.06(b).
 
“Participant Register” has the meaning set forth in Section 10.06(e).
 
“Patriot Act” has the meaning set forth in Section 4.17.
 
“Payment Account” means an account designated by the Administrative Agent in a
notice to the Account Parties and the Banks to which payments hereunder are to
be made.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
-14-

--------------------------------------------------------------------------------

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
 
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.
 
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
 “Quarterly Dates” means the last business day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.
 
“Regulation S-X” means Regulation S-X promulgated under the Securities Act of
1933, as amended from time to time, and as interpreted by the SEC.
 
“Regulations T, U and X” means Regulations T, U and X, respectively, of the
Board of Governors of the Federal Reserve System, in each case as in effect from
time to time.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.
 
“Required Banks” means at any time Banks having Commitments representing more
than 50% of the aggregate amount of the Commitments at such time; provided that,
if the Commitments have expired or been terminated, “Required Banks” means Banks
having more than 50% of the aggregate amount of the Credit Exposures of the
Banks at such time.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, or treasurer of an Account Party, and solely for purposes of
the delivery of incumbency certificates pursuant to Section 3.02, the secretary
or any assistant secretary of an Account Party and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Account Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Account Party designated in or pursuant to an agreement between the
applicable Account Party and the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of an Account Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Account Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Account Party.


-15-

--------------------------------------------------------------------------------

“Restricted Subsidiary” means (a) any Subsidiary that has total assets in excess
of 10% of the total assets of the Company and its Consolidated Subsidiaries
(based upon and as of the date of the filing of the most recent consolidated
balance sheet of the Company furnished pursuant to Section 4.04 or 5.01), (b)
any Subsidiary formed or organized after the Effective Date that owns, directly
or indirectly, greater than 10% of Capital Stock in any other Restricted
Subsidiary and (c) each Subsidiary Account Party (so long as it remains a
Subsidiary Account Party hereof). In the event that the aggregate total assets
of the Restricted Subsidiaries represents less than 80% of the consolidated
total assets of the Company and its Consolidated Subsidiaries (as reported on
the Company’s most recent consolidated balance sheet furnished pursuant to
Section 4.04 or 5.01), the Company shall promptly designate an additional
Subsidiary or Subsidiaries as Restricted Subsidiaries in order that, after such
designation, the aggregate total assets of the Restricted Subsidiaries represent
at least 80% of the consolidated total assets of the Company and its
Consolidated Subsidiaries (as reported on the Company’s most recent consolidated
balance sheet furnished pursuant to Section 4.04 or 5.01).
 
“Sanctions” has the meaning set forth in Section 4.17.
 
“Sanctions Laws” has the meaning set forth in Section 4.17.
 
“S&P” means Standard and Poor’s Ratings Services.
 
“SEC” means Securities and Exchange Commission or any governmental body, agency
or official succeeding to its principal functions.
 
“Secured Obligations” has the meaning set forth in Section 2.03(e).
 
“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Company.
 
“Subsidiary Account Parties” means each Subsidiary of the Company that is listed
on the signature pages hereof under the caption “SUBSIDIARY ACCOUNT PARTIES” and
each other Subsidiary of the Company that shall become a Subsidiary Account
Party pursuant to Section 10.13, so long as such Subsidiary shall remain a
Subsidiary Account Party hereunder.
 
“Syndicated LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Syndicated Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements under Syndicated Letters of
Credit that have not yet been reimbursed by or on behalf of the Account Parties
at such time. The Syndicated LC Exposure of any Bank shall at any time be its
Applicable Percentage of the total Syndicated LC Exposure at such time.
 
“Syndicated Letter of Credit” means a single multi-bank letter of credit issued
by all of the Banks (acting through the Administrative Agent in accordance with
the provisions hereof) in which each Bank, as an issuing bank thereunder, has a
several (but not joint) obligation in respect of a specified portion of the
amount of such letter of credit, and shall include the Continued Existing
Syndicated Letters of Credit.
 
-16-

--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
Loan is a Base Rate Loan or a Euro-Dollar Loan.
 
 “Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
SECTION 1.02    Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Company’s independent public
accountants) with the most recent audited consolidated financial statements of
the Company and its Consolidated Subsidiaries delivered to the Banks; provided
that if the Company notifies the Administrative Agent that the Company wishes to
amend any covenant in Article V to eliminate the effect of any change in
generally accepted accounting principles on the operation of such covenant (or
if the Administrative Agent notifies the Company that the Required Banks wish to
amend Article V for such purpose), then the Company’s compliance with such
covenant shall be determined on the basis of generally accepted accounting
principles in effect immediately before the relevant change in generally
accepted accounting principles became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Company
and the Required Banks.  Without limiting the foregoing, unless and until the
Company notifies the Administrative Agent otherwise, leases shall be classified
and accounted for on a basis that does not give effect to Accounting Standards
Update 2016-02 for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.
 
SECTION 1.03    Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans to be made to an Account Party pursuant to Section 2.04, or
converted or continued pursuant to Section 2.05(b), on a single date and for a
single Interest Period. Borrowings are classified for purposes of this Agreement
by reference to the pricing of Loans comprising such Borrowing (e.g., a
“Euro-Dollar Borrowing” is a Borrowing comprised of Euro-Dollar Loans).
 
SECTION 1.04    Other Interpretive Provisions. Any reference herein to a merger,
consolidation, assignment, sale, or transfer, or similar term, shall be deemed
to apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, consolidation, assignment, sale
or transfer, or similar term, as applicable, to, of or with a separate Person.
Any division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
 
-17-

--------------------------------------------------------------------------------

ARTICLE II
 
THE CREDITS
 
SECTION 2.01    Letters of Credit.
 
(a)          General. Subject to the terms and conditions set forth herein, at
the request of any Account Party, at any time and from time to time during the
Commitment Availability Period, (i) each Bank agrees to issue Syndicated Letters
of Credit and (ii) each Fronting Issuing Bank agrees to issue Fronted Letters of
Credit, in each case denominated in Dollars for the account of such Account
Party, that will not result in (x) the aggregate outstanding amount of the
Credit Exposures of the Banks exceeding the aggregate amount of the Commitments
of the Banks, (y) the aggregate outstanding amount of the Credit Exposure of
such Bank exceeding the aggregate amount of the Commitment of such Bank and (z)
with respect to Fronted Letters of Credit, the aggregate undrawn amount of
Fronted Letters of Credit issued by such Fronting Issuing Bank exceeding its
Fronted LC Commitment.
 
Each Syndicated Letter of Credit shall be a standby letter of credit in such
form as the relevant Account Party shall request and which (i) the
Administrative Agent shall determine in good faith does not contain any
obligations, or diminish any rights, of any Bank with respect thereto or other
terms thereof that are inconsistent with the terms hereof or (ii) the Required
Banks shall approve. Without the prior consent of each Bank, no Syndicated
Letter of Credit may be issued that would vary the several and not joint nature
of the obligations of the Banks thereunder, and each Syndicated Letter of Credit
shall be issued by all of the Banks having Commitments at the time of issuance
as a single multi-bank letter of credit, but the obligation of each Bank
thereunder shall be several and not joint, based upon its Applicable Percentage
of the aggregate undrawn amount of such Letter of Credit. Subject to the terms
and conditions hereof, as of the Effective Date, each Continued Existing
Syndicated Letter of Credit shall automatically be deemed issued and continued
as a Syndicated Letter of Credit hereunder by all of the Banks having
Commitments on the Effective Date. From and after the Effective Date, the
obligation of each Bank in respect of each Continued Existing Syndicated Letter
of Credit shall be several and not joint, based upon its Applicable Percentage
and the aggregate undrawn amount thereof, and each Continued Existing Syndicated
Letter of Credit shall be a Syndicated Letter of Credit for all purposes of this
Agreement. JPMorgan shall, on the Effective Date or as promptly as practicable
thereafter, amend each Continued Existing Syndicated Letter of Credit as to, as
of the Effective Date the names of the Banks that will be issuing banks under,
and party to, each Continued Existing Syndicated Letter of Credit and the Banks’
respective Applicable Percentages thereunder.  JPMorgan shall have no obligation
to extend any Continued Existing Syndicated Letter of Credit and each applicable
Account Party shall endeavor to replace each Continued Existing Syndicated
Letter of Credit with a Syndicated Letter of Credit issued by the Administrative
Agent on the Effective Date or as promptly as practicable thereafter.
 
Each Fronted Letter of Credit shall be a standby letter of credit in such form
as the relevant Account Party shall request and reasonably acceptable to the
Administrative Agent and the applicable Fronting Issuing Bank with respect
thereto. Each Fronted Letter of Credit shall be issued by, and be the sole
obligation as issuing bank of, the applicable Fronting Issuing Bank. No Bank
shall have any obligation hereunder to become a Fronting Issuing Bank hereunder
and any election to do so shall be in the sole discretion of each Bank.
Notwithstanding anything herein to the contrary, any addition or removal of a
Fronting Issuing Bank hereunder or change in its Fronted LC Commitment may be
effected only with the agreement of such Fronting Issuing Bank and the Company
(and with the consent of Administrative Agent (such consent not to be
unreasonably withheld)) (provided that no such change shall increase the
Commitment of any Bank). Subject to the terms and conditions hereof, as of the
Effective Date, each Continued Existing Fronted Letter of Credit shall
automatically be deemed issued and continued as a Fronted Letter of Credit
hereunder by JPMorgan as the applicable Fronting Issuing Bank with respect
thereto, and each Bank shall have a participation in each Continued Existing
Fronted Letter of Credit equal to such Bank’s Applicable Percentage of the
aggregate amount available to be drawn thereunder in accordance with the terms
hereof.
 
-18-

--------------------------------------------------------------------------------

(b)          Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), an Account Party shall hand deliver or telecopy
(or transmit by electronic communication, if arrangements for doing so have been
approved by the Administrative Agent) to the Administrative Agent and (in the
case of a Fronted Letter of Credit) the applicable Fronting Issuing Bank (if by
hand delivery or telecopy, not later than noon (New York City time) on the
Domestic Business Day prior to, and if by approved electronic communication, not
later than 10:00 a.m. (New York City time) on the date of, the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Syndicated Letter of Credit or Fronted Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension, as the case may be (which shall be a
Domestic Business Day), the date on which such Letter of Credit is to expire
(which shall comply with Section 2.01(d)), the amount of such Letter of Credit,
the name and address of the beneficiary thereof and the terms and conditions of
(and such other information as shall be necessary to prepare, amend, renew or
extend, as the case may be) such Letter of Credit.
 
If requested by the Administrative Agent or (in the case of any Fronted Letter
of Credit) the applicable Fronting Issuing Bank through the Administrative
Agent, such Account Party also shall submit a letter of credit application on
standard form of the Person that is serving as Administrative Agent or such
Fronting Issuing Bank, as applicable, in connection with any request for a
Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by any Account Party to, or
entered into by any Account Party with, the Person that is serving as
Administrative Agent or such Fronting Issuing Bank, as applicable, relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
 
If any Letter of Credit shall provide for the automatic extension of the expiry
date thereof unless the Administrative Agent or (in the case of any Fronted
Letter of Credit) the applicable Fronting Issuing Bank shall give notice to the
beneficiary thereof on or before the time specified therein that such expiry
date shall not be extended (each such Letter of Credit, an “Evergreen Letter of
Credit” and such notice, a “Non-Extension Notice”), then the Administrative
Agent or such Fronting Issuing Bank, as applicable, will give a Non-Extension
Notice under such Evergreen Letter of Credit in accordance with its terms if
requested to do so by notice given to the Administrative Agent or such Fronting
Issuing Bank (through the Administrative Agent) by (i) at any time a Default
shall have occurred and be continuing, the Required Banks, (ii) at any time on
or after the date that the Commitments are terminated, any Bank or (iii) the
applicable Account Party or the Company.
 
-19-

--------------------------------------------------------------------------------

(c)          Limitations on Amounts and Daily Transactions. Each Letter of
Credit shall be issued, amended, renewed or extended if and only if (and upon
such issuance, amendment, renewal or extension of each Letter of Credit the
Account Parties shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension, the aggregate
outstanding amount of the Credit Exposures of the Banks shall not exceed the
aggregate amount of the Commitments of the Banks.
 
In no event may more than 25 issuances, amendments, renewals and/or extensions
of Letters of Credit occur on any day, unless the Administrative Agent shall
otherwise agree.
 
(d)          Expiry Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (provided that such Letter of Credit may
contain “evergreen” provisions for the renewal or extension thereof to a date
not later than one year after the then current expiry date thereof) or (ii) the
first anniversary of the Commitment Termination Date. The Company shall cause
any Letter of Credit outstanding on or after the date that is ten Business Days
prior to the Commitment Termination Date to be cash collateralized in accordance
with Section 2.03(e) on or prior to such date and for so long as such Letter of
Credit is outstanding.
 
(e)          Obligation of Banks. With respect to any Syndicated Letter of
Credit, the obligation of any Bank under such Syndicated Letter of Credit shall
be several and not joint and shall at any time be in an amount equal to such
Bank’s Applicable Percentage of the aggregate undrawn amount of such Letter of
Credit, and each Syndicated Letter of Credit shall expressly so provide.
 
By the issuance of a Fronted Letter of Credit (or an amendment to a Fronted
Letter of Credit increasing the amount thereof) (including the deemed issuance
hereunder of the Continued Existing Fronted Letters of Credit) by any Fronting
Issuing Bank, and without any further action on the part of any Fronting Issuing
Bank or the Banks, the applicable Fronting Issuing Bank hereby grants to each
Bank, and each Bank hereby acquires from such Fronting Issuing Bank, a
participation in such Fronted Letter of Credit equal to such Bank’s Applicable
Percentage of the aggregate amount available to be drawn under such Fronted
Letter of Credit. Each Bank acknowledges and agrees that its obligation to
acquire participations in respect of Fronted Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Fronted Letter of Credit or
the occurrence and continuance of a Default or reduction or termination of the
Commitments. In consideration and in furtherance of the foregoing, each Bank
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for account of the applicable Fronting Issuing Bank, such Bank’s Applicable
Percentage of each LC Disbursement made by such Fronting Issuing Bank in respect
of any Fronted Letter of Credit, promptly upon the request of such Fronting
Issuing Bank at any time from the time such LC Disbursement is made until such
LC Disbursement is reimbursed by the applicable Account Party or at any time
after any reimbursement payment is required to be refunded to such Account Party
for any reason. Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Promptly following receipt by the
Administrative Agent of any payment from the applicable Account Party pursuant
to Section 2.03(a) in respect of any Fronted Letter of Credit, the
Administrative Agent shall distribute such payment to the applicable Fronting
Issuing Bank or, to the extent that the Banks have made payments pursuant to
this paragraph to reimburse such Fronting Issuing Bank, then to the Banks and
such Fronting Issuing Bank as their interests may appear. Any payment made by a
Bank pursuant to this paragraph to reimburse the applicable Fronting Issuing
Bank for any LC Disbursement shall not relieve any Account Party of its
obligation to reimburse such LC Disbursement.
 
-20-

--------------------------------------------------------------------------------

(f)          Adjustment of Applicable Percentages. Upon (i) each addition of a
new Bank hereunder and (ii) each change in the Commitment of a Bank pursuant to
this Agreement, then (A) in the case of each outstanding Syndicated Letter of
Credit, with the consent of the beneficiary thereunder to the extent required by
the terms thereof or under applicable law (including, if applicable, the Uniform
Customs and Practices for Documentary Credits, ICC Publication No. 600 (or such
later version thereof as may be in effect at the applicable time), or the
International Standby Practices, International Chamber of Commerce, Publication
No. 590 (or such later version thereof as may be in effect at the applicable
time)) governing such Syndicated Letter of Credit), the Administrative Agent
shall promptly amend such Syndicated Letter of Credit to specify the Banks that
are parties thereto, after giving effect to such event, and such Banks’
respective Applicable Percentages as of the effective date of such amendment and
(B) in the case of each outstanding Fronted Letter of Credit, the participation
interest of each Bank therein shall automatically be adjusted to reflect, and
each Bank shall have a participation in such Fronted Letter of Credit equal to,
such Bank’s Applicable Percentage of the aggregate amount available to be drawn
under such Fronted Letter of Credit after giving effect to such event. The
foregoing references to the Administrative Agent shall apply with equal effect
to JPMorgan with respect to the Continued Existing Fronted Letters of Credit.
 
SECTION 2.02    Issuance and Administration of Syndicated Letters of Credit.
With respect to each Syndicated Letter of Credit, such Syndicated Letter of
Credit shall be executed and delivered by the Administrative Agent in the name
and on behalf of, and as attorney-in-fact for, the Banks party to such
Syndicated Letter of Credit, and the Administrative Agent shall act as the agent
of each such Bank to (a) receive drafts, other demands for payment and other
documents presented by the beneficiary under such Syndicated Letter of Credit,
(b) determine whether such drafts, demands and documents are in compliance with
the terms and conditions of such Syndicated Letter of Credit and (c) notify such
Bank, the Company and the applicable Account Party that a valid drawing has been
made and the date that the related LC Disbursement is to be made; provided that
the Administrative Agent, in its capacity as Administrative Agent, shall have no
obligation or liability for any LC Disbursement under such Syndicated Letter of
Credit, and each Syndicated Letter of Credit shall expressly so provide. Each
Bank hereby irrevocably appoints and designates the Administrative Agent as its
attorney-in-fact, acting through any duly authorized officer of the Person that
is serving as the Administrative Agent, to execute and deliver in the name and
on behalf of such Bank each Syndicated Letter of Credit to be issued by the
Banks hereunder. Promptly upon the request of the Administrative Agent, each
Bank will furnish to the Administrative Agent such powers of attorney or other
evidence as any beneficiary of any such Letter of Credit may reasonably request
in order to demonstrate that the Administrative Agent has the power to act as
attorney-in-fact for such Bank to execute and deliver each Syndicated Letter of
Credit.  The foregoing references to the Administrative Agent shall apply with
equal effect to JPMorgan with respect to the Continued Existing Syndicated
Letters of Credit.
 
-21-

--------------------------------------------------------------------------------

SECTION 2.03    Reimbursement for LC Disbursements, Cover, Etc.
 
(a)          Reimbursement. If any Bank shall make any LC Disbursement in
respect of any Letter of Credit, the Account Party with respect to such Letter
of Credit shall reimburse such Bank in respect of any such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than noon, New York City time, on (A) the Domestic Business Day that the
Company and such Account Party receive notice of such LC Disbursement, if such
notice is received prior to 10:00 a.m., New York City time, or (B) the Domestic
Business Day immediately following the day that the Company and such Account
Party receive such notice, if such notice is received on a day which is not a
Domestic Business Day or is not received prior to 10:00 a.m., New York City
time, on a Domestic Business Day; provided that, at any time during the
Commitment Availability Period, such Account Party may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.05(a) that such payment be financed with a Base Rate Borrowing in an
equivalent amount and, to the extent so financed, such Account Party’s
obligation to make such payment shall be discharged and replaced by the
resulting Base Rate Borrowing.
 
(b)          Reimbursement Obligations Absolute. The Account Parties’
obligations to reimburse LC Disbursements as provided in Section 2.03(a) shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, or any term or provision therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, (iv) at any time or from time to time, without notice to any Account
Party, the time for any performance of or compliance with any of such
reimbursement obligations of any other Account Party shall be waived, extended
or renewed, (v) any of such reimbursement obligations of any other Account Party
shall be amended or otherwise modified in any respect, or the Guarantee of any
of such reimbursement obligations or any security therefor shall be released,
substituted or exchanged in whole or in part or otherwise dealt with, (vi) any
lien or security interest granted to, or in favor of, the Administrative Agent
or any of the Banks as security for any of such reimbursement obligations shall
fail to be perfected, (vii) the occurrence of any Default, (viii) the existence
of any proceedings of the type described in Section 6.01(g) or (h) with respect
to any other Account Party or the Guarantor of any of such reimbursement
obligations, (ix) any lack of validity or enforceability of any of such
reimbursement obligations against any other Account Party or the Guarantor of
any of such reimbursement obligations, or (x) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
obligations of any Account Party hereunder.
 
Neither the Administrative Agent nor any Bank nor any of their Related Parties
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond their control; provided that the
foregoing shall not be construed to excuse the Administrative Agent or a Bank
from liability to any Account Party to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Account Parties to the extent permitted by applicable law) suffered by
any Account Party that are caused by (x) the gross negligence or willful
misconduct of the Administrative Agent or such Bank, as the case may be, or (y)
in the case of any Bank, its failure to make an LC Disbursement in respect of
any drawing properly made under a Letter of Credit as provided in Section
2.03(c), in the case of each of the foregoing clauses (x) and (y), as determined
by a court of competent jurisdiction. The parties hereto expressly agree that:
 
-22-

--------------------------------------------------------------------------------

(i)           the Administrative Agent or (in the case of any Fronted Letter of
Credit) the applicable Fronting Issuing Bank may accept documents that appear on
their face to be in substantial compliance with the terms of a Letter of Credit
without responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;
 
(ii)          the Administrative Agent or (in the case of any Fronted Letter of
Credit) the applicable Fronting Issuing Bank shall have the right, in its sole
discretion, to decline to accept such documents and to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit;
and
 
(iii)         this sentence shall establish the standard of care to be exercised
by the Administrative Agent or (in the case of any Fronted Letter of Credit) the
applicable Fronting Issuing Bank when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof (and
the parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).
 
(iv)         The foregoing references to the Administrative Agent shall apply
with equal effect to JPMorgan with respect to the Continued Existing Syndicated
Letters of Credit.
 
(c)          Disbursement Procedures. (i) The following provisions shall apply
to any Syndicated Letter of Credit. The Administrative Agent or, with respect to
Continued Existing Syndicated Letters of Credit, JPMorgan, shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand for payment under any Syndicated Letter of Credit. The
Administrative Agent shall promptly after such examination or, with respect to
Continued Existing Syndicated Letters of Credit, promptly upon request from
JPMorgan, (A) notify each of the Banks, the Company and the Account Party by
telephone (confirmed by telecopy) of such demand for payment and (B) deliver to
each Bank a copy of each document purporting to represent a demand for payment
under such Syndicated Letter of Credit. With respect to any drawing properly
made under any such Syndicated Letter of Credit, each Bank will make an LC
Disbursement in respect of such Syndicated Letter of Credit in accordance with
its liability under such Syndicated Letter of Credit and this Agreement, such LC
Disbursement to be made to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Banks. Bank of America, as
Administrative Agent, will make any such LC Disbursement available to the
beneficiary of such Syndicated Letter of Credit by promptly crediting the
amounts so received, in like funds, to the account identified by such
beneficiary in connection with such demand for payment. Promptly following any
LC Disbursement by any Bank in respect of any such Syndicated Letter of Credit,
the Administrative Agent will notify the Company and the applicable Account
Party of such LC Disbursement; provided that any failure to give or delay in
giving such notice shall not relieve such Account Party of its obligation to
reimburse the Banks with respect to any such LC Disbursement or the Guarantor of
its guarantee of such obligation.
 
-23-

--------------------------------------------------------------------------------

(ii)          The following provisions shall apply to any Fronted Letter of
Credit. The applicable Fronting Issuing Bank shall, within a reasonable time
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Fronted Letter of Credit. The applicable Fronting
Issuing Bank shall promptly after such examination notify the Administrative
Agent and the Company by telephone (confirmed by telecopy) of such demand for
payment and whether such Fronting Issuing Bank has made or will make a LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the applicable Account Party of its obligation to
reimburse such Fronting Issuing Bank and the Banks with respect to any such LC
Disbursement.
 
(d)          Interim Interest. If any LC Disbursement is made, then, unless the
Account Parties shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made (without regard for when notice thereof is given), the
unpaid amount thereof shall bear interest, for each day from and including the
date such LC Disbursement is made to but excluding the date that the applicable
Account Party reimburses such LC Disbursement, at the rate per annum equal to
(i) 1% plus the Base Rate plus the Applicable Margin to but excluding the date
three Domestic Business Days after such LC Disbursement and (ii) from and
including the date three Domestic Business Days after such LC Disbursement, 3%
plus the Base Rate plus the Applicable Margin.
 
(e)          Provision of Cover. In the event the Company and the Account
Parties shall have provided (or be required to provide) cash collateral for
outstanding Letters of Credit pursuant to Section 2.01(d), Section 2.17 or
Section 6.01, the Administrative Agent will establish a separate cash collateral
account (the “Collateral Account”), which may be a “securities account” (as
defined in Section 8-501 of the Uniform Commercial Code as in effect in New York
(the “NY UCC”)), in the name and under the sole dominion and control of the
Administrative Agent (and, in the case of a securities account, in respect of
which the Administrative Agent is the “entitlement holder” (as defined in
Section 8-102(a)(7) of the NY UCC)) into which there shall be deposited from
time to time such amounts paid to the Administrative Agent as cash collateral
for the applicable LC Exposure. As collateral security for the prompt payment in
full when due of all reimbursement obligations in respect of LC Disbursements,
all interest thereon, and all other obligations of the Account Parties under the
Credit Documents whether or not then outstanding or due and payable (such
obligations being herein collectively called the “Secured Obligations”), each of
the Company and the other Account Parties hereby pledges and grants to the
Administrative Agent, for the benefit of the Banks and the Administrative Agent
as provided herein, a security interest in all of its right, title and interest
in and to the Collateral Account and the balances from time to time in the
Collateral Account (including the investments and reinvestments therein provided
for below). The balances from time to time in the Collateral Account shall not
constitute payment of any Secured Obligations until applied by the
Administrative Agent as provided herein. Anything in this Agreement to the
contrary notwithstanding, funds held in the Collateral Account shall be subject
to withdrawal only as provided in this Section 2.03(e). Amounts on deposit in
the Collateral Account shall be invested and reinvested by the Administrative
Agent in such short-term investments as the Administrative Agent shall determine
in its sole discretion. All such investments and reinvestments shall be held in
the name and be under the sole dominion and control of the Administrative Agent
and shall be credited to the Collateral Account. At any time, and from time to
time, while an Event of Default has occurred and is continuing, the
Administrative Agent shall, if instructed by the Required Banks in their sole
discretion, liquidate any such investments and reinvestments and credit the
proceeds thereof to the Collateral Account and apply or cause to be applied such
proceeds and any other balances in the Collateral Account to the payment of any
of the Secured Obligations due and payable. If at any time (i) no Default has
occurred and is continuing and (ii) all of the Secured Obligations then due have
been paid in full but Letters of Credit remain outstanding, the Administrative
Agent shall, from time to time, at the request of the Company, deliver to the
Company, against receipt but without any recourse, warranty or representation
whatsoever, such of the balances in the Collateral Account as exceed the
aggregate undrawn amount of all outstanding Letters of Credit. When all of the
Secured Obligations shall have been paid in full, all Letters of Credit have
expired or been terminated and the Commitments have terminated, the
Administrative Agent shall promptly deliver to the Company, for account of the
Company and the other Account Parties, as applicable, against receipt but
without any recourse, warranty or representation whatsoever, the balances
remaining in the Collateral Account.
 
-24-

--------------------------------------------------------------------------------

SECTION 2.04    Loans. At any time and from time to time during the Commitment
Availability Period each Bank severally agrees, on the terms and conditions set
forth in this Agreement, to make loans in Dollars to the Account Parties
pursuant to this Section in amounts such that (x) the aggregate outstanding
amount of the Credit Exposures of the Banks shall not exceed the aggregate
amount of the Commitments of the Banks and (y) the aggregate outstanding amount
of the Credit Exposure of such Bank shall not exceed the Commitment of such
Bank. Each Borrowing (i) of Euro-Dollar Loans shall be in an aggregate principal
amount of $5,000,000 or any larger multiple of $1,000,000 and (ii) of Base Rate
Loans shall be in a principal amount of $500,000 or any larger multiple of
$100,000 and, in each case, shall be made from the several Banks ratably in
proportion to their respective Commitments; provided that, notwithstanding the
foregoing, a Base Rate Borrowing may be in an amount that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.03(a).
Within the foregoing limits, the Account Parties may borrow under this Section,
repay or, to the extent permitted by Section 2.12, prepay Loans and reborrow at
any time during the Commitment Availability Period under this Section. Each Bank
may, at its option, make any Loan available to any Subsidiary Account Party that
is organized under the laws of a jurisdiction other than of the United States or
a political subdivision thereof by causing any foreign or domestic branch or
Affiliate of such Bank to make such Loan; provided that any exercise of such
option shall not affect the obligation of such Subsidiary Account Party to repay
such Loan in accordance with the terms of this Agreement.


-25-

--------------------------------------------------------------------------------

SECTION 2.05    Notice of Borrowings; Interest Elections.
 
(a)          The applicable Account Party shall give the Administrative Agent a
notice (a “Notice of Borrowing”) in writing, (A) signed by a Responsible
Officer, not later than 11:00 a.m. (New York City time) on (x) the date of each
Base Rate Borrowing by such Account Party and (y) the third Euro-Dollar Business
Day before each Euro-Dollar Borrowing by such Account Party, specifying:
 
(i)           the date of such Borrowing, which shall be a Domestic Business Day
in the case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case
of a Euro-Dollar Borrowing,
 
(ii)          the aggregate amount (in Dollars) of such Borrowing,
 
(iii)         whether the Loans comprising such Borrowing are to be Base Rate
Loans or Euro-Dollar Loans,
 
(iv)         in the case of a Euro-Dollar Borrowing, the duration of the
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period, and
 
(v)          whether the Loans comprising such Borrowing are to be LC
Reimbursement Loans
 
or (B) such other form of notice as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent).
 
(b)          Interest Elections. Each Borrowing initially shall be of the Type
specified in the applicable Notice of Borrowing and, in the case of a
Euro-Dollar Borrowing, shall have an initial Interest Period as specified in
such Notice of Borrowing. Thereafter, the applicable Account Party may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Euro-Dollar Borrowing, may elect Interest Periods therefor, all as
provided in this subsection (b). The applicable Account Party may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Banks
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. To make an election pursuant
to this Section, the applicable Account Party shall notify the Administrative
Agent of such election by the time that a Notice of Borrowing would be required
under Section 2.05(a) if such Account Party were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such Interest Election Request shall be in writing, irrevocable
and in a form approved by the Administrative Agent and signed by a Responsible
Officer of such Account Party. Each Interest Election Request shall specify the
following information in compliance with Section 2.04:
 
-26-

--------------------------------------------------------------------------------

(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
 
(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)         whether the resulting Borrowing is to be a Base Rate Borrowing or
a Euro-Dollar Borrowing; and
 
(iv)         if the resulting Borrowing is a Euro-Dollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Euro-Dollar Borrowing but does
not specify an Interest Period, then the applicable Account Party shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each Bank of the details thereof and of such Bank’s portion of each
resulting Borrowing. If the applicable Account Party fails to deliver a timely
Interest Election Request with respect to a Euro-Dollar Revolving Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to a Base Rate Borrowing. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Banks, so notifies
the Account Parties, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Euro-Dollar
Borrowing and (ii) unless repaid, each Euro-Dollar Borrowing shall be converted
to a Base Rate Borrowing at the end of the Interest Period applicable thereto. 
After giving effect to all Borrowings, all conversions of Borrowings from one
Type to the other, and all continuations of Loans of the same Type, there shall
not be more than ten Interest Periods in effect with respect to Loans.
 
SECTION 2.06    Funding of Loans.
 
(a)          Upon receipt of a Notice of Borrowing, the Administrative Agent
shall promptly notify each Bank of the contents thereof and of such Bank’s share
of such Borrowing and such Notice of Borrowing shall not thereafter be revocable
by the applicable Account Party.
 
(b)          Not later than 1:00 p.m. (New York City time) on the date of each
Borrowing, each Bank participating therein shall (except as provided in
subsection (c) of this Section) make available its share of such Borrowing, in
Federal or other funds immediately available in New York City, to the
Administrative Agent at its address specified in or pursuant to Section 10.01.
Unless the Administrative Agent determines that any applicable condition
specified in Article III has not been satisfied, the Administrative Agent will
make the funds so received from the Banks available to the applicable Account
Party at the Administrative Agent’s aforesaid address.


-27-

--------------------------------------------------------------------------------

(c)          If any Bank makes a new Loan hereunder to an Account Party on a day
on which such Account Party is to repay all or any part of an outstanding Loan
or unreimbursed LC Disbursement from such Bank, such Bank shall apply the
proceeds of its new Loan to make such repayment and only an amount equal to the
difference (if any) between the amount being borrowed and the amount being
repaid shall be made available by such Bank to the Administrative Agent as
provided in subsection (b) of this Section, or remitted by such Account Party to
the Administrative Agent as provided in Section 2.13, as the case may be.
 
(d)          Unless the Administrative Agent shall have received notice from a
Bank prior to the time of any Borrowing that such Bank will not make available
to the Administrative Agent such Bank’s share of such Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the date of such Borrowing in accordance with
subsections (b) and (c) of this Section and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Account Party on
such date a corresponding amount. If and to the extent that such Bank shall not
have so made such share available to the Administrative Agent, such Bank and
such Account Party severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to such Account Party
until the date such amount is repaid to the Administrative Agent, at (i) in the
case of such Account Party, a rate per annum equal to the higher of the Federal
Funds Rate and the interest rate applicable thereto pursuant to Section 2.09 and
(ii) in the case of such Bank, the higher of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. If such Bank shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Bank’s
Loan included in such Borrowing for purposes of this Agreement.
 
SECTION 2.07    Evidence of Loans.
 
(a)          Each Bank shall maintain in accordance with its usual practice
records evidencing the indebtedness of each Account Party to such Bank resulting
from each Loan made by such Bank, including the amounts of principal and
interest payable and paid to such Bank from time to time hereunder, and setting
forth the Commitments of the Banks.
 
(b)          The Administrative Agent, acting solely for this purpose as an
agent of the Account Parties, shall maintain a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Banks and the Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Bank from time to time (the “Register”).
The entries in the Register shall be conclusive absent clear error, and the
Account Parties, the Administrative Agent and the Banks shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Account Parties and any Bank at any reasonable time and
from time to time upon reasonable prior notice.


-28-

--------------------------------------------------------------------------------

(c)          The failure of any Bank or the Administrative Agent to maintain
such records required by this Section 2.07 or any error therein shall not in any
manner affect the obligations of the Account Parties to repay the Loans in
accordance with the terms of this Agreement.
 
(d)          Any Bank may request that the Loans of such Bank to an Account
Party be evidenced by a single Note, in substantially the form of Exhibit A
hereto with appropriate modifications to reflect the fact that it evidences
solely Loans of the relevant Type, payable by such Account Party to such Bank
for the account of its Applicable Lending Office. In such event, such Account
Party shall prepare, execute and deliver to such Bank a Note payable to such
Bank (or, if requested by such Bank, to such Bank and its registered assigns).
Thereafter, once recorded in and to the extent consistent with the information
contained in the Register, the Loans evidenced by such Note and interest thereon
shall at all times (including after assignment pursuant to Section 10.06) be
represented by one or more Notes in such form payable to the payee named therein
(or, to such payee and its registered assigns). For any Loan evidenced by a Note
pursuant to this clause (d), any transfer of a Note must be recorded in the
Register in order to be effective.
 
SECTION 2.08    Maturity of Loans. Each Loan shall mature, and each Account
Party hereby unconditionally promises to pay the unpaid principal of each Loan
made to such Account Party (together with accrued interest thereon), on the
Commitment Termination Date.
 
SECTION 2.09    Interest Rates of Loans.
 
(a)          Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until it
becomes due, at a rate per annum equal to the sum of the Base Rate for such day
plus the Applicable Margin. Such interest shall accrue and be payable quarterly
in arrears on each Quarterly Date and on the date of termination of the
Commitments in their entirety (and, if later, the date the Loans shall be paid
in full). Any overdue principal of or interest on any Base Rate Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 2% plus the Base Rate for such day plus the Applicable Margin.
 
(b)          Each Euro-Dollar Loan shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the sum of the Adjusted LIBOR plus the Applicable Margin.
Such interest shall be payable (i) for each Interest Period on the last day
thereof and, if such Interest Period is longer than three months, at intervals
of three months after the first day thereof and (ii) in the event of any
conversion of any Euro-Dollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Euro-Dollar Loan shall be payable on
the effective date of such conversion.
 
(c)          Any overdue principal of any Euro-Dollar Loan shall bear interest,
payable on demand, for each day from and including the date payment thereof was
due to but excluding the date of actual payment, at a rate per annum equal to
the sum of 2% plus the Applicable Margin plus the average (rounded upward, if
necessary, to the next higher 1/16 of 1%) of the respective rates per annum (as
of the date of determination) at which one-day (or, if such amount due remains
unpaid more than three Euro-Dollar Business Days, then for such other period of
time not longer than six months as the Administrative Agent may select) deposits
in Dollars in an amount approximately equal to such overdue payment due to the
Person serving as the Administrative Agent are offered to such Person in the
London interbank market for the applicable period determined as provided above
(or, if the circumstances described in Section 8.01(a)(i) or (ii)  shall exist,
at a rate per annum equal to the sum of 2% plus the Base Rate for such day plus
the Applicable Margin). Any overdue interest on any Euro-Dollar Loan shall bear
interest, payable on demand, for each day from and including the date payment
thereof is due to but excluding the date of actual payment, at a rate per annum
equal to the sum of 2% plus the Base Rate for such day plus the Applicable
Margin.
 
-29-

--------------------------------------------------------------------------------

(d)          The Administrative Agent shall determine each interest rate
applicable to the Loans and other amounts hereunder. The Administrative Agent
shall give prompt notice to the applicable Account Party and the Banks of each
rate of interest so determined, and its determination thereof shall be
conclusive in the absence of manifest error.
 
SECTION 2.10    Fees.
 
(a)          The Company agrees to pay to the Administrative Agent for account
of each Bank a facility fee, which shall accrue at the Applicable Facility Fee
Rate, (i) prior to the termination of such Bank’s Commitment, on the daily
amount of the Commitment of such Bank (whether used or unused) during the period
from and including the Effective Date to but excluding the date that the
Commitments terminate and (ii) if such Bank continues to have any Credit
Exposure after its Commitment terminates, on the daily amount of such Bank’s
Credit Exposure from and including the date its Commitment terminates to but
excluding the date such Bank ceases to have any Credit Exposure. Accrued
facility fees shall be payable on each Quarterly Date, commencing on the first
such date after the Effective Date; provided that all such fees shall be payable
on the date on which the Commitments terminate and any such fees accruing after
such date shall be payable on demand.
 
(b)          The Company agrees to pay to the Administrative Agent for account
of each Bank a letter of credit fee with respect to Letters of Credit, which
shall accrue at the Applicable Letter of Credit Commission on the daily amount
available to be drawn under all outstanding Letters of Credit during the period
from and including the Effective Date to but excluding the later of the date on
which such Bank’s Commitment terminates and the date on which such Bank ceases
to have any LC Exposure. Letter of credit fees accrued through and including
each Quarterly Date shall be payable on the third Business Day following such
Quarterly Date, commencing on the first such Business Day to occur; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after such date shall be payable on demand.
 
(c)          The Company agrees to pay to the Administrative Agent for account
of each Fronting Issuing Bank a fronting fee with respect to each Fronted Letter
of Credit issued by such Fronting Issuing Bank, which shall accrue at a rate per
annum agreed in writing between the Company and such Fronting Issuing Bank (and
notified to the Administrative Agent) on the average daily aggregate undrawn
amount of each such Fronted Letters of Credit during the period from and
including the date of issuance thereof to but excluding the later of the expiry
date thereof and the date on which there ceases to be any LC Exposure
thereunder. Fronting fees accrued through and including each Quarterly Date
shall be payable on the tenth Business Day following such Quarterly Date,
commencing on the first such Business Day to occur; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after such date shall be payable on demand.
 
-30-

--------------------------------------------------------------------------------

(d)          The Account Parties agree to pay, on demand, to the Administrative
Agent (with respect to Syndicated Letters of Credit), JPMorgan (with respect to
Continued Existing Syndicated Letters of Credit), and each Fronting Issuing Bank
(with respect to Fronted Letters of Credit issued by it), in each case for its
own account, all commissions, charges, costs and expenses with respect to the
issuance, amendment, renewal and extension of each such Letter of Credit and
drawings and other transactions relating thereto in amounts customarily charged
from time to time in like circumstances by the Person that is serving as the
Administrative Agent (or, in the case of Continued Existing Syndicated Letters
of Credit, JPMorgan), or such Fronting Issuing Bank, as the case may be, or, as
may be separately agreed from time to time by the Company on behalf of the
Account Parties and the Administrative Agent, JPMorgan, or such Fronting Issuing
Bank, as the case may be.
 
(e)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, as
applicable, to the Banks entitled thereto. Fees paid hereunder shall not be
refundable under any circumstances. Any overdue fees or other amounts, other
than principal or interest, shall bear interest, payable on demand, for each day
from and including the date payment thereof is due to but excluding the date of
actual payment, at a rate per annum equal to the sum of 2% plus the Base Rate
for such day plus the Applicable Margin.
 
SECTION 2.11     Termination, Reduction or Increase of Commitments.
 
(a)          Unless previously terminated, the Commitments shall automatically
terminate on the Commitment Termination Date.
 
(b)          The Company may, upon notice to the Administrative Agent, terminate
at any time, or proportionately and permanently reduce from time to time by an
aggregate amount of $10,000,000 or any larger multiple of $5,000,000, the
aggregate amount of the Commitments, provided that, (A) such notice must be in a
form acceptable to the Administrative Agent and be received by the
Administrative Agent not later than 11:00 a.m. (x) three Euro-Dollar Business
Days prior to the date of prepayment of Euro-Dollar Loans and (y) on the date of
prepayment of Base Rate Loans and (B) after giving effect to such termination or
any such reduction, the aggregate outstanding amount of the Credit Exposures of
the Banks shall not exceed the aggregate amount of the Commitments of the Banks.
Upon receipt of such a notice, the Administrative Agent shall promptly notify
each Bank of the contents thereof and of such Bank’s ratable share of such
reduction (if such notice is a notice of reduction) and such notice shall not
thereafter be revocable by the Company. Any termination or reduction of the
Commitments shall be permanent.
 
-31-

--------------------------------------------------------------------------------

(c)          The Company shall have the right, at any time or from time to time
prior to the date that is 30 days prior to the Commitment Termination Date, to
increase the aggregate Commitments hereunder by an aggregate amount of up to
$250,000,000, by causing one or more Additional Commitment Banks (which may
include any existing Bank) to provide a (or, in the case of an existing Bank, to
increase its) Commitment (each such increase, an “Commitment Increase”),
provided that (i) no Bank shall have any obligation hereunder to become an
Additional Commitment Bank and any election to do so shall be in the sole
discretion of each Bank, (ii) each Additional Commitment Bank shall have entered
into an agreement in form and substance satisfactory to the Company and the
Administrative Agent pursuant to which such Additional Commitment Bank shall
provide a Commitment (or, if such Additional Commitment Bank is an existing
Bank, pursuant to which its Commitment shall be increased), (iii) unless the
Administrative Agent otherwise agrees, such Commitment of any Additional
Commitment Bank which is not an existing Bank shall be in an amount of at least
$25,000,000 and (iv) unless the Administrative Agent otherwise agrees, each
Commitment Increase shall be in an amount of at least $25,000,000. Each such
Additional Commitment Bank shall enter into an agreement in form and substance
satisfactory to the Company and the Administrative Agent pursuant to which such
Additional Commitment Bank shall, as of effective date of such Commitment
Increase (which shall be a Domestic Business Day and, unless the Administrative
Agent otherwise agrees, on which no issuance, amendment, renewal or extension of
any Letter of Credit is scheduled to occur, provide a Commitment (or, if any
such Additional Commitment Bank is an existing Bank, increase its Commitment in
the amount specified therein and (if not an existing Bank) become a Bank
hereunder. Notwithstanding the foregoing, no Commitment Increase pursuant to
this Section shall be effective unless:
 
(i)           the Company shall have given the Administrative Agent notice of
any such increase at least three Domestic Business Days prior to the relevant
effective date of such Commitment Increase;
 
(ii)          no Default shall have occurred and be continuing on such effective
date; and
 
(iii)         each of the representations and warranties of each Account Party
contained in this Agreement (other than the representations and warranties set
forth in Sections 4.04(e) and 4.05 as to any matter which has theretofore been
disclosed in writing by the Account Parties to the Banks) shall be true on and
as of such effective date with the same force and effect as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date).
 
Each notice under clause (i) above shall be deemed to constitute a
representation and warranty by the Company and the Subsidiary Account Parties as
to the matters specified in clauses (ii) and (iii) above. On the effective date
of each Commitment Increase, the Company shall simultaneously (i) prepay in full
the outstanding Loans (if any) held by the Banks immediately prior to giving
effect to the relevant Commitment Increase, (ii) if the Company shall have so
requested in accordance with this Agreement, borrow new Loans from all Banks
(including, if applicable, any new Banks) such that, after giving effect
thereto, the Loans are held ratably by the Banks in accordance with their
respective Commitments (after giving effect to such Commitment Increase) and
(iii) pay to the Banks the amounts, if any, payable under Section 2.14.
 
-32-

--------------------------------------------------------------------------------

SECTION 2.12    Optional Prepayments.
 
(a)          An Account Party may, upon at least one Domestic Business Days’
notice to the Administrative Agent, prepay any Base Rate Borrowing made to such
Account Party in whole at any time, or from time to time in part in amounts
aggregating $5,000,000 or any larger multiple of $1,000,000, by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment.
 
(b)          An Account Party may, upon notice to the Administrative Agent by
10:00 a.m., New York City time, at least three Domestic Business Days prior to
the date of prepayment, prepay any Euro-Dollar Borrowing made to such Account
Party in whole at any time, or from time to time in part in amounts aggregating
$5,000,000 or any larger multiple of $1,000,000, by paying the principal amount
to be prepaid together with (x) accrued interest thereon to the date of
prepayment and (y) all losses and expenses (if any) relating thereto which are
(i) determined pursuant to Section 2.14 and (ii) notified to such Account Party
by the relevant Bank at least one Domestic Business Day prior to the date of
such prepayment, provided that the failure of any Bank to so notify such Account
Party of the amount of any such loss or expense shall not relieve such Account
Party of its obligation to pay the same.
 
(c)          Each prepayment pursuant to this Section shall be applied to prepay
ratably the Loans of the several Banks included in the relevant Borrowing being
prepaid. Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s ratable share (if any) of such prepayment and such notice shall
not thereafter be revocable by the applicable Account Party. Each notice of
prepayment shall be in such form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer.
 
SECTION 2.13    Payments Generally; Pro Rata Treatment.
 
(a)          Each Account Party shall make each payment required to be made by
it hereunder (whether reimbursement of LC Disbursements, principal of or
interest on the Loans, fees, amounts under Article VIII or otherwise) or under
any other Credit Document (except to the extent otherwise provided therein) not
later than 2:00 p.m., New York City time, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Domestic Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its Payment Account, except as otherwise expressly
provided in the relevant Credit Document, and except that payments pursuant to
Section 10.03 and Article VIII shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Domestic Business Day or Euro-Dollar Business Day (as applicable), the
date for payment shall be extended to the next succeeding Domestic or
Euro-Dollar Business Day (as applicable) and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder or under any other Credit Document shall be
made in Dollars.
 
-33-

--------------------------------------------------------------------------------

(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of unreimbursed LC
Disbursements in respect of Letters of Credit or interest thereon, principal of
or interest on the Loans and fees then due hereunder, such funds shall be
applied (i) first, to pay interest and fees then due hereunder in respect of
such Letters of Credit or Loans (as applicable), pro rata among the Banks in
accordance with the amounts of interest and fees then due to the Banks, and (ii)
second, to pay such unreimbursed LC Disbursements or principal in respect of
Loans (as applicable) then due hereunder, pro rata among the Banks in accordance
with the amounts of unreimbursed LC Disbursements or principal of Loans then due
to the Banks.
 
(c)          Except to the extent otherwise provided herein: (i) each
reimbursement of LC Disbursements in respect of Letters of Credit and each
payment of principal in respect of Loans shall be for account of the Banks, pro
rata in accordance with the amounts of unreimbursed LC Disbursements or
principal of Loans (as the case may be) then due and payable to the Banks; (ii)
each termination or reduction of the amount of Commitments under Section 2.11
shall be applied to the respective Commitments of the Banks, pro rata in
accordance with their respective Applicable Percentages; and (iii) each payment
of interest, facility fees and letter of credit fees shall be for account of the
Banks, pro rata in accordance with the amounts of interest, facility fees and
letter of credit fees (as the case may be) then due and payable to the Banks.
 
(d)          Unless the Administrative Agent shall have received notice from the
Company or the applicable Account Party prior to the date on which any payment
is due to the Administrative Agent for account of the Banks hereunder that
neither the Company nor such Account Party will make such payment, the
Administrative Agent may assume that the Company or such Account Party made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Banks the amount due. In such event, if the
Company or such Account Party has not in fact made such payment, then each of
the Banks severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the higher of the
Federal Funds Rate and a rate determined by Administrative Agent in accordance
with banking industry rules for interbank compensation.
 
(e)          If any Bank shall fail to make any payment required to be made by
it pursuant to Section 2.01(e), 2.03(a), 2.06(d), 2.13(d) or 7.07, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Bank for the benefit of the
Administrative Agent or the applicable Fronting Issuing Bank to satisfy such
Bank’s obligations to it or any such Fronting Issuing Bank under such Section
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Bank under any such Section, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.
 
-34-

--------------------------------------------------------------------------------

SECTION 2.14    Funding Losses. If an Account Party makes any payment of
principal with respect to any Euro-Dollar Loan (pursuant to Article VI or VIII
or otherwise), or converts any Euro-Dollar Loan, on any day other than the last
day of the Interest Period applicable thereto, or the end of an applicable
period fixed pursuant to Section 2.09(c), or if an Account Party fails to
borrow, convert, continue or prepay any Euro-Dollar Loans after notice has been
given to any Bank in accordance with Section 2.05(a), 2.05(b) or 2.12(b), as
applicable, such Account Party shall reimburse each Bank within 15 days after
demand for any resulting loss or expense incurred by it (or by an existing or
prospective participant in the related Loan), including (without limitation) any
loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after any such payment or
failure to borrow, provided that such Bank shall have delivered to such Account
Party a certificate as to the amount of such loss or expense, which certificate
shall be conclusive in the absence of manifest error.
 
SECTION 2.15    Computation of Interest and Fees. Interest on Base Rate Loans
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and paid for the actual number of days elapsed (including the first day
but excluding the last day). All other interest and fees shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day).
 
SECTION 2.16    Provisions Relating to NAIC Approved Banks.
 
(a)          Each Bank agrees to use commercially reasonable efforts in order
to, at all times, (i) be listed on the NAIC Approved Bank List or (ii) maintain
in effect a Confirming Bank Agreement with a Person which is listed on the NAIC
Approved Bank List to act as a Confirming Bank for such Bank in respect of its
obligations under the Syndicated Letters of Credit (which Person, prior to
entering in such Confirming Bank Agreement, shall be subject to the prior
written consent of each of the Company and the Administrative Agent, such
consent, in each case, shall not be unreasonably withheld). If any Bank shall
enter into a Confirming Bank Agreement hereunder at any time, it shall promptly
furnish a copy thereof to the Company and the Administrative Agent. If at any
time any Bank shall cease to be a NAIC Approved Bank, such Bank shall promptly
notify the Company and the Administrative Agent and forthwith comply with its
obligations under this subsection (a).
 
(b)          If at any time any Bank shall not be listed on the NAIC Approved
Bank List and shall not have in effect a Confirming Bank Agreement with a Person
which is so listed (provided such Bank is not a Defaulting Bank at such time),
such Bank shall be obligated to provide cash collateral for its LC Exposure on
the following terms:
 
-35-

--------------------------------------------------------------------------------

(i)           With respect to any then existing Fronted LC Exposure of such
Bank, at the option of the applicable Fronting Issuing Bank, such Bank shall
forthwith deliver to the Administrative Agent an amount in cash equal to the
maximum amount of such Fronted LC Exposure (such amount provided in respect of
such Fronted LC Exposure being herein called “Fronted LC Cash Collateral”). Upon
receipt of any Fronted LC Cash Collateral (including any additional cash
collateral provided under clause (iii) below that constitutes Fronted LC Cash
Collateral), the Administrative Agent will establish one or more cash collateral
accounts (which, in each case, may be a “securities account” (as defined in
Section 8-501 of the NY UCC, in the name and under the sole dominion and control
of the Administrative Agent (and, in the case of a securities account, in
respect of which the Administrative Agent is the “entitlement holder” (as
defined in Section 8-102(a)(7) of the NY UCC)) (each such cash collateral
account, a “Fronted LC Collateral Account”) and deposit therein the relevant
portion of such Fronted LC Cash Collateral (including the relevant portion of
any additional cash collateral provided by such Bank in respect of its
additional Fronted LC Exposure pursuant to clause (iii) below) as collateral
solely for the benefit of the applicable Fronting Issuing Bank to secure such
Bank’s obligations in respect of the Fronted LC Exposure with respect to Fronted
Letters of Credit issued by such Fronting Issuing Bank and such Bank hereby
pledges and grants to the Administrative Agent, for the benefit of the
applicable Fronting Issuing Bank, a security interest in all of its right, title
and interest in and to each Fronted LC Collateral Account and the balances from
time to time therein (including the investments and reinvestments therein
provided for below). The balances from time to time in a Fronted LC Collateral
Account shall not constitute payment of any such obligations until applied by
the Administrative Agent as provided herein.
 
(ii)          With respect to any then existing Syndicated LC Exposure of such
Bank, subject to the payment by such Bank of a fee reasonably determined by Bank
of America, Bank of America agrees to act as a Confirming Bank for (and to enter
into a Confirming Bank Agreement with) such Bank with respect to such Bank’s
then existing Syndicated LC Exposure (and such additional Syndicated LC Exposure
of such Bank, to the extent provided in clause (iii) below) and (unless not
required by Bank of America in its sole discretion) such Bank shall forthwith
deliver to the Administrative Agent an amount in cash equal to the maximum
amount of such Syndicated LC Exposure (such amount provided in respect of such
Syndicated LC Exposure being herein called the “Syndicated LC Cash Collateral”).
Upon receipt of any Syndicated LC Cash Collateral (including any additional cash
collateral provided under clause (iii) below that constitutes Syndicated LC Cash
Collateral) by the Administrative Agent from such Bank, the Administrative Agent
will establish a cash collateral account (of the type described in clause (i)
above) (the “Syndicated LC Collateral Account” and, together with each Fronted
LC Collateral Account, each a “LC Collateral Account”) and deposit therein such
Syndicated LC Cash Collateral (including any additional cash collateral provided
by such Bank in respect of its additional Syndicated LC Exposure pursuant to
clause (iii) below) as collateral solely for the benefit of Bank of America to
secure such Bank’s obligations to Bank of America under such Confirming Bank
Agreement in respect of such Bank’s Syndicated LC Exposure and such Bank hereby
pledges and grants to the Administrative Agent, for the benefit of Bank of
America, a security interest in all of its right, title and interest in and to
the Syndicated LC Collateral Account and the balances from time to time therein
(including the investments and reinvestments therein provided for below). The
balances from time to time in the Syndicated LC Collateral Account shall not
constitute payment of any such obligations until applied by the Administrative
Agent as provided herein.
 
-36-

--------------------------------------------------------------------------------

(iii)         If at any time thereafter the Account Parties shall request
additional Letters of Credit and at such time such Bank shall not be a NAIC
Approved Bank (provided such Bank is not a Defaulting Bank), such Bank shall
provide additional cash collateral in respect of its Applicable Percentage of
the maximum amount of the LC Exposure under such Letter of Credit in accordance
with clause (i) or (ii) above, as applicable (provided that, with respect to any
Fronted LC Exposure, such collateral shall be provided only at the option of the
applicable Fronting Issuing Bank) and, upon receipt of such collateral, the
Administrative Agent shall deposit, hold and apply such collateral as Fronted LC
Cash Collateral or Syndicated LC Cash Collateral, as applicable, in accordance
with this subsection (b).
 
(iv)         Anything in this Agreement to the contrary notwithstanding, funds
held in any LC Collateral Account established under this subsection (b) shall be
subject to withdrawal only as provided herein. Amounts on deposit in each LC
Collateral Account shall be invested and reinvested by the Administrative Agent
in such short-term investments as the Administrative Agent shall determine in
its sole discretion or, in the case of any Fronted LC Collateral Account, as the
applicable Fronting Issuing Bank for whose benefits the funds therein have been
pledged may direct the Administrative Agent or, in the case of the Syndicated LC
Collateral Account, as Bank of America may direct the Administrative Agent. All
such investments and reinvestments shall be held in the name and be under the
sole dominion and control of the Administrative Agent and shall be credited to
the relevant LC Collateral Account for the benefit of the Person for which such
funds are being held. At any time, and from time to time, the Administrative
Agent shall, if instructed by (in the case of any Fronted LC Collateral Account)
the applicable Fronting Issuing Bank in its sole discretion or (in the case of
the Syndicated LC Collateral Account) Bank of America in its sole discretion, as
the case may be, liquidate any such investments and reinvestments and credit the
proceeds thereof to such LC Collateral Account and apply or cause to be applied
the balances therein to the payment of such Bank’s obligations then due and
payable which are secured by such balances.
 
(v)          If at any time the Letters of Credit in respect of any LC Exposure
for which cash collateral has been provided by such Bank under this subsection
(b) shall no longer exist, the Administrative Agent shall, at the request of
such Bank, deliver to such Bank (with the concurrence of the applicable Fronting
Issuing Bank or Bank of America, as applicable), against receipt but without any
recourse, warranty or representation whatsoever, the remaining balance in the
relevant LC Collateral Account.
 
(vi)          If at any time such Bank shall have become a NAIC Approved Bank,
subject, in the case of any Syndicated LC Exposure of such Bank, to (x) the
termination of the Confirming Bank Agreement entered into between Bank of
America and such Bank releasing Bank of America’s obligation thereunder to act a
Confirming Bank for such Bank and (y) with the consent of the beneficiary under
each Syndicated Letter of Credit to the extent required by the terms thereof or
under applicable law (including, if applicable, the Uniform Customs and
Practices for Documentary Credits governing such Syndicated Letter of Credit),
the amendment of each such Syndicated Letter of Credit by the Administrative
Agent to reinstate such Bank’s liability thereunder (and terminate Bank of
America’s liability thereunder as such Confirming Bank), the Administrative
Agent shall, at the request of such Bank, deliver to such Bank (with the
concurrence of the applicable Fronting Issuing Bank (with respect to any Fronted
LC Exposure) or Bank of America (with respect to any Syndicated LC Exposure)),
against receipt but without any recourse, warranty or representation whatsoever,
the remaining balance in the relevant LC Collateral Account.
 
-37-

--------------------------------------------------------------------------------

(c)          Notwithstanding anything herein to the contrary, so long as any
Bank shall not be a NAIC Approved Bank, the Company may, upon notice to such
Bank and the Administrative Agent, require such Bank, at the expense of such
Bank, to assign, without recourse (in accordance with and subject to the
restrictions contained in Section 10.06), all its interests, rights and
obligations under this Agreement and the Letters of Credit issued, or
participated in, by such Bank to any Person that shall assume such obligations
(which assignee may be another Bank, if it accepts such assignment) with (and
subject to) the consent of the Administrative Agent (which consent shall not
unreasonably be withheld); provided that such Bank shall have received payment
of an amount equal to the outstanding amount of its LC Disbursements (including
participations therein), principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding LC Disbursements, Loans and accrued interest
and fees) or the applicable Account Parties (in the case of all other amounts)
(provided that the Account Parties may deduct, or cause such assignee to deduct,
from amounts payable by them or it, as applicable, to such Bank hereunder all
fees, costs and expenses reasonably incurred by the Account Parties in effecting
such assignment).
 
SECTION 2.17    Defaulting Banks. Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Bank, then the
following provisions shall apply for so long as such Bank is a Defaulting Bank:
 
(a)          facility fees shall cease to accrue on the Commitment of such
Defaulting Bank pursuant to Section 2.10(a);
 
(b)          the Commitment and Credit Exposure of such Defaulting Bank shall
not be included in determining whether the Required Banks have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.05); provided that this clause (b) shall not
apply to the vote of a Defaulting Bank in the case of an amendment, waiver or
other modification requiring the consent of such Bank or each Bank affected
thereby;
 
(c)          with respect to any Fronted LC Exposure (if any):
 
(i)           all or any part of the Fronted LC Exposure of such Defaulting Bank
(other than such Fronted LC Exposure that is cash collateralized pursuant to
Section 2.16(b)) shall be reallocated among the Non-Defaulting Banks in
accordance with their respective Applicable Percentages but only to the extent
(x) the sum of all Non-Defaulting Banks’ Credit Exposures plus such Defaulting
Bank’s LC Exposure does not exceed the total of all Non-Defaulting Banks’
Commitments and (y) such reallocation does not, as to any non-Defaulting Bank,
cause such non-Defaulting Bank’s Credit Exposure to exceed its Commitment (and,
if such reallocation can only partially be effected, such reallocation shall be
made ratably among the then outstanding Fronted Letters of Credit, unless
otherwise agreed by the Fronting Issuing Banks and the Administrative Agent);
 
-38-

--------------------------------------------------------------------------------

(ii)          if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the relevant Account Party under each outstanding
Fronted Letter of Credit shall within one Business Day following notice by the
Administrative Agent cash collateralize for the benefit of the applicable
Fronting Issuing Bank only such Account Party’s obligations in respect thereof
corresponding to such Defaulting Bank’s Fronted LC Exposure thereunder (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.03(e) for so long as such
Fronted LC Exposure is outstanding;
 
(iii)         if the Account Parties cash collateralizes any portion of such
Defaulting Bank’s Fronted LC Exposure pursuant to clause (ii) above, the Company
shall not be required to pay any letter of credit fees to such Defaulting Bank
pursuant to Section 2.10(b) with respect to such Defaulting Bank’s Fronted LC
Exposure during the period and to the extent that such Defaulting Bank’s Fronted
LC Exposure is cash collateralized;
 
(iv)         if the Fronted LC Exposure of the Non-Defaulting Banks is
reallocated pursuant to clause (i) above, then the letter of credit fees payable
to the Banks pursuant to Section 2.10(b) shall be adjusted in accordance with
such Non-Defaulting Banks’ Applicable Percentages;
 
(v)          if all or any portion of such Defaulting Bank’s Fronted LC Exposure
is neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of any applicable
Fronting Issuing Bank or any other Bank hereunder, all facility fees that
otherwise would have been payable to such Defaulting Bank (solely with respect
to the portion of such Defaulting Bank’s Commitment that was utilized by such
Fronted LC Exposure) and letter of credit fees payable under Section 2.10(b)
with respect to such Defaulting Bank’s Fronted LC Exposure shall be payable to
the applicable Fronting Issuing Banks until and to the extent that such Fronted
LC Exposure is reallocated and/or cash collateralized;
 
(vi)         so long as such Bank is a Defaulting Bank, no Fronting Issuing Bank
shall be required to issue, amend or increase any Fronted Letter of Credit,
unless it is satisfied that the related exposure and the Defaulting Bank’s then
outstanding Fronted LC Exposure will be 100% covered by the Commitments of the
Non-Defaulting Banks and/or cash collateral will be provided by the Account
Parties in accordance with Section 2.17(c), and participating interests in any
newly issued or increased Fronted Letter of Credit shall be allocated among
Non-Defaulting Banks in a manner consistent with Section 2.17(c)(i) (and such
Defaulting Bank shall not participate therein); and
 
-39-

--------------------------------------------------------------------------------

(vii)        if (i) a Bankruptcy Event or a Bail-In Action with respect to a
Parent of any Bank shall occur following the date hereof and for so long as such
event shall continue or (ii) any Fronting Issuing Bank has a good faith belief
that any Bank has defaulted in fulfilling its obligations under one or more
other agreements in which such Bank commits to extend credit, such Fronting
Issuing Bank shall not be required to issue, amend or increase any Fronted
Letter of Credit, unless such Fronting Issuing Bank shall have entered into
arrangements with the Account Parties or such Bank, satisfactory to such
Fronting Issuing Bank, to defease any risk to it in respect of such Bank
hereunder;
 
(d)          with respect to any Syndicated LC Exposure (if any):
 
(i)           letter of credit fees shall cease to accrue on such Defaulting
Bank’s Syndicated LC Exposure pursuant to Section 2.10(b);
 
(ii)          with respect to any Syndicated Letter of Credit outstanding at the
time such Bank becomes a Defaulting Bank, with the consent of the beneficiary
thereunder to the extent required by the terms thereof or under applicable law
(including, if applicable, the Uniform Customs and Practices for Documentary
Credits governing such Syndicated Letter of Credit), (x) all or any part of the
Syndicated LC Exposure of such Defaulting Bank (other than any such Syndicated
LC Exposure for which Bank of America is then acting as a Confirming Bank for
such Defaulting Bank pursuant to Section 2.16(b)) shall be reallocated among the
Non-Defaulting Banks in accordance with their respective Applicable Percentages
but only to the extent (I) the sum of all Non-Defaulting Banks’ Credit Exposures
plus such Defaulting Bank’s LC Exposure does not exceed the total of all
Non-Defaulting Banks’ Commitments and (II) such reallocation does not, as to any
non-Defaulting Bank, cause such non-Defaulting Bank’s Credit Exposure to exceed
its Commitment and (y) each such Syndicated Letter of Credit (other than any
Syndicated Letter of Credit in respect of which Bank of America is then acting
as a Confirming Bank for such Bank pursuant to Section 2.16(b)) shall be amended
by the Administrative Agent to specify the Banks that are parties to such
Syndicated Letter of Credit (excluding, for avoidance of doubt, such Bank),
after giving effect to such event, and such Banks’ respective Applicable
Percentages as of the effective date of such amendment;
 
(iii)         if the Syndicated LC Exposure of the Non-Defaulting Banks is
reallocated with respect to any Syndicated Letter of Credit pursuant to clause
(ii) above, then the letter of credit fees payable to the Banks with respect to
such Syndicated Letter of Credit pursuant to Section 2.10(b) shall be adjusted
in accordance with such Non-Defaulting Banks’ Applicable Percentages; and
 
-40-

--------------------------------------------------------------------------------

(iv)         the Syndicated LC Exposures of the Banks in respect of any newly
issued Syndicated Letter of Credit shall be allocated among Non-Defaulting Banks
in a manner consistent with clause (ii) above (and such Defaulting Bank shall
have no obligation under each such Syndicated Letter of Credit to the extent
such Syndicated LC Exposures in respect thereof are so reallocated);
 
(e)          until such time as the readjustments with respect to such
Defaulting Bank are effected pursuant to subsection (f) of this Section, the
Company may, upon notice to such Defaulting Bank and the Administrative Agent,
require such Bank, at the expense of such Defaulting Bank, to assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.06), all its interests, rights and obligations under this Agreement
and the Letters of Credit issued, or participated in, by such Defaulting Bank to
any Person that shall assume such obligations (which assignee may be another
Bank, if it accepts such assignment) with (and subject to) the consent of the
Administrative Agent (which consent shall not unreasonably be withheld);
provided that (i) such Defaulting Bank shall have received payment of an amount
equal to the outstanding amount of its LC Disbursements (including
participations therein), principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding LC Disbursements, Loans and accrued interest
and fees) or the applicable Account Parties (in the case of all other amounts)
(provided that the Account Parties may deduct, or cause such assignee to deduct,
from amounts payable by them or it, as applicable, to such Bank hereunder all
fees, costs and expenses reasonably incurred by the Account Parties in effecting
such assignment) and (ii) concurrently with such assignment, to the extent any
LC Exposure of such Defaulting Bank theretofore shall have been reallocated
pursuant to this Section, the Credit Exposures of the Banks (including, after
giving effect to such assignment, such assignee) shall be readjusted (and
payments made by the relevant parties) in a manner consistent with subsection
(f) of this Section, such that, after giving effect thereto, the Banks
(including such assignee, but not such Defaulting Bank) shall hold the Credit
Exposures then outstanding in accordance with their respective Applicable
Percentages; and
 
(f)          in the event that the Administrative Agent, the Account Parties and
(to the extent there shall be Fronted Letters of Credit then outstanding) each
Fronting Issuing Bank each agrees that a Defaulting Bank has adequately remedied
all matters that caused such Bank to be a Defaulting Bank, then such Bank shall
cease to be a Defaulting Bank and the Credit Exposures of the Banks shall be
readjusted as follows:
 
(i)           with respect to any Fronted LC Exposure then outstanding, such
Fronted LC Exposure shall be readjusted to reflect the inclusion of such Bank’s
Commitment and such Bank shall purchase at par such of the unreimbursed LC
Disbursements then outstanding (if any) of the other Banks in respect of such
Fronted LC Exposure as the Administrative Agent shall determine may be necessary
in order for such Bank to hold such LC Disbursements in accordance with its
Applicable Percentage;
 
-41-

--------------------------------------------------------------------------------

(ii)          with respect to any Syndicated LC Exposure then outstanding, (x)
with the consent of the beneficiary under each outstanding Syndicated Letter of
Credit to the extent required by the terms thereof or under applicable law
(including, if applicable, the Uniform Customs and Practices for Documentary
Credits governing such Syndicated Letter of Credit) and to the extent such
Syndicated Letter of Credit was theretofore amended or issued pursuant to
subsection (d)(ii) or (d)(iv), as applicable, of this Section to reflect the
exclusion of such Bank’s Commitment, (I) each such Syndicated Letter of Credit
shall be amended by the Administrative Agent to specify the Banks (including
such Bank) that are then parties to such Syndicated Letter of Credit and such
Banks’ respective Applicable Percentages, in each case reflecting the inclusion
of such Bank’s Commitment, as of the effective date of such amendment and (II)
if such Syndicated Letter of Credit was not theretofore amended pursuant to
subsection (d)(ii) of this Section to reflect the exclusion of such Bank’s
Commitment thereunder, but instead the amount of such Syndicated Letter of
Credit was increased or a new Letter of Credit was issued hereunder in favor of
the beneficiary of such Syndicated Letter of Credit in order to provide such
beneficiary with an aggregate undrawn amount of Letters of Credit from the
Non-Defaulting Banks (including, if applicable, the applicable Fronting Issuing
Banks) in the amount required by such beneficiary, the amount of such Syndicated
Letter of Credit or new Letter of Credit shall be amended by the Administrative
Agent to decrease the amount thereof, or the Company shall arrange for such new
Letter of Credit to be surrendered by such beneficiary to the Administrative
Agent or the applicable Fronting Issuing Bank, in order to reflect the inclusion
of such Bank’s Commitment pursuant to the amendment to such Syndicated Letter of
Credit under sub-clause (I) above (provided that, notwithstanding anything
herein to the contrary, the Company shall not be required to pay any letter of
credit fees to such Bank pursuant to Section 2.10(b) until such amendments with
respect to such Letters of Credit shall have become effective); (y) (subject to
clause (x) being satisfied with respect to a Syndicated Letter of Credit) the
Syndicated LC Exposure of the Banks with respect to such Syndicated Letter of
Credit shall be readjusted to reflect the inclusion of such Bank’s Commitment;
and (z) (subject to clause (x) being satisfied with respect to a Syndicated
Letter of Credit) such Bank shall purchase at par such of the unreimbursed LC
Disbursements then outstanding (if any) of the other Banks with respect to such
Syndicated Letter of Credit as the Administrative Agent shall determine may be
necessary in order for such Bank to hold such LC Disbursements in accordance
with its Applicable Percentage; and
 
(iii)         with respect to any Loans then outstanding, such Bank shall
purchase at par such of the Loans of the other Banks as the Administrative Agent
shall determine may be necessary in order for such Bank to hold such Loans in
accordance with its Applicable Percentage.
 
ARTICLE III
 
CONDITIONS
 
-42-

--------------------------------------------------------------------------------

SECTION 3.01    Each Credit Extension. The obligation of each Bank to issue,
amend, renew or extend any Letter of Credit or to make any Loan is subject to
the satisfaction of the following conditions:
 
(a)          in the case of a Letter of Credit, receipt by the Administrative
Agent of a notice of issuance, amendment, renewal or extension, as the case may
be, with respect to such Letter of Credit, as required by Section 2.01(b) or, in
the case of a Borrowing, receipt by the Administrative Agent of a Notice of
Borrowing as required by Section 2.05(a);
 
(b)          the fact that, immediately before and after issuance, amendment,
renewal or extension of such Letter of Credit or such Loan no Default shall have
occurred and be continuing; and
 
(c)          the fact that the representations and warranties of each Account
Party contained in this Agreement (other than the representations and warranties
set forth in Sections 4.04(e) and 4.05 as to any matter which has theretofore
been disclosed in writing by the Account Parties to the Banks) shall be true on
and as of the date of such issuance, amendment, renewal or extension of such
Letter of Credit or such Loan (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date), provided that the exception in the first parenthetical phrase in this
clause (c) shall not apply in the case of any issuance, amendment, renewal or
extension of a Letter of Credit or the making of a Loan on the Effective Date or
with respect to the certificate under clause (d) of Section 3.02.
 
Each issuance, amendment, renewal or extension of a Letter of Credit and the
making of any Loan hereunder shall be deemed to be a representation and warranty
by the applicable Account Party on the date of such issuance, amendment, renewal
or extension or Loan, as the case may be, as to the facts specified in clauses
(b) and (c) of this Section.
 
SECTION 3.02    Effectiveness
 
. This Agreement shall become effective on the first date that all of the
following conditions shall have been satisfied (or waived in accordance with
Section 10.05):
 
(a)          receipt by the Administrative Agent of counterparts hereof signed
by each of the Persons listed on the signature pages hereto;
 
(b)          receipt by the Administrative Agent of an opinion of counsel of the
Company reasonably satisfactory to the Administrative Agent, substantially in
the form of Exhibit B hereto;
 
(c)          receipt by the Administrative Agent of an opinion of Morgan, Lewis
& Bockius LLP, special New York counsel to Bank of America, substantially in the
form of Exhibit C hereto;
 
(d)          receipt by the Administrative Agent of a certificate, dated the
Effective Date and signed by a senior financial officer of the Company,
certifying as to clauses (b) and (c) of Section 3.01;
 
-43-

--------------------------------------------------------------------------------

(e)          receipt by the Administrative Agent of (i) copies of the articles
of organization and by-laws (or entity equivalents) for each Account Party, (ii)
except with respect to Lincoln National Reinsurance Company (Barbados) Limited,
a certificate of good standing or status (or equivalent) certified by the
secretary of state of such Account Party’s jurisdiction of organization or
formation, (iii) a certificate of incumbency for each Responsible Officer of
each Account Party who has executed a Credit Document as of the Effective Date,
and (iv) a copy of the resolutions of the Board of Directors of each Account
Party, in form and substance satisfactory to the Administrative Agent,
authorizing the execution, delivery and performance of this Agreement and other
Credit Documents;
 
(f)          receipt by the Administrative Agent of (i) at least three business
days prior to the Effective Date all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the PATRIOT Act, to
the extent requested at least seven days prior to the Effective Date and (ii) at
least three business days prior to the Effective Date, to the extent any Account
Party qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a certification regarding beneficial ownership required by the
Beneficial Ownership Certification; and
 
(g)          receipt by the Administrative Agent of evidence as of the Effective
Date as to (i) payment of all fees required to be paid, and all expenses
required to be paid or reimbursed for which invoices have been presented
(including, without limitation, fees and disbursements of counsel to Bank of
America) in connection with this Agreement, on or before the Effective Date;
(ii) payment by the Company and Subsidiary Account Parties of all unpaid
principal of and interest on any outstanding loan and all unpaid fees, expenses
and other amounts accrued or owing as of the Effective Date under the Existing
Credit Agreement (including all fees with respect to letters of credit
outstanding thereunder accrued to but not including the Effective Date) and the
termination of the commitments of the banks thereunder as of the Effective Date;
(iii) there being no Fronted Letters of Credit outstanding under (and as defined
in) the Existing Credit Agreement (other than the Continued Existing Fronted
Letters of Credit); and (iv) with respect to each Syndicated Letter of Credit
outstanding under (and as defined in) the Existing Credit Agreement that is not
a Continued Existing Syndicated Letter of Credit, the cancellation of such
Syndicated Letter of Credit and surrender thereof to the administrative agent
under the Existing Credit Agreement (or arrangements shall have been made for
such cancellation and/or surrender satisfactory to such administrative agent);
and, by its execution of this Agreement, each Bank party hereto that is party to
the Existing Credit Agreement hereby waives any prior notice requirement with
respect to any prepayment of amounts and/or termination of commitments under the
Existing Credit Agreement contemplated by this clause (g), which payments and
termination will be effective as of the Effective Date;
 
provided that this Agreement shall not become effective or be binding on any
party hereto unless all of the foregoing conditions are satisfied not later than
3:00 p.m. (New York City time) September 15, 2019 or such later date as may be
agreed in writing by the Company and all of the Banks. The Administrative Agent
shall promptly notify the Company and the Banks of the Effective Date, and such
notice shall be conclusive and binding on all parties hereto.  For purposes of
determining compliance with the conditions specified in this Section 3.02, each
Bank that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document (to the extent
delivered to such Bank) or other matter required thereunder to be consented to
or approved by or acceptable or satisfactory to a Bank unless the Administrative
Agent shall have received notice from such Bank prior to the Effective Date
specifying its objection thereto.
 
-44-

--------------------------------------------------------------------------------

ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
Each of the Company (other than with respect to Section 4.15) and the Subsidiary
Account Parties (with respect to Section 4.15 only) represents and warrants
that:
 
SECTION 4.01    Corporate Existence and Power. The Company (a) is a corporation
duly incorporated and validly existing under the laws of the State of Indiana,
(b) has all corporate power and authority and all material governmental
licenses, authorizations, consents and approvals required to own or lease its
assets and carry on its business as now conducted and (c) is duly qualified and
is licensed and, as applicable, in good standing under the laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, except in each
case referred to in the foregoing clauses (b) and (c) to the extent that such
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 4.02    Corporate and Governmental Authorization; Contravention. The
execution, delivery and performance by the Company of this Agreement and the
other Credit Documents to which it is a party are within the Company’s corporate
powers, have been duly authorized by all necessary corporate action, require no
action by or in respect of, or filing with, any governmental body, agency or
official and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the articles of incorporation or by-laws of
the Company or of any material agreement, judgment, injunction, order, decree or
other instrument binding upon the Company or any of its Restricted Subsidiaries
or result in the creation or imposition of any Lien on any asset of the Company
or any of its Restricted Subsidiaries.
 
SECTION 4.03    Binding Effect. This Agreement and the other Credit Documents to
which it is a party constitute the legal, valid and binding obligations of the
Company, in each case enforceable in accordance with their respective terms,
except as the same may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and by general principles of equity.
 
SECTION 4.04    Financial Information.
 
(a)          The consolidated balance sheets of the Company and its Consolidated
Subsidiaries as of December 31, 2018 and the related consolidated statements of
income, cash flows and shareholders’ equity for the fiscal year then ended,
reported on by Ernst & Young LLP and set forth in the Company’s 2018 Form 10-K,
a copy of which has been delivered to the Administrative Agent on behalf of each
of the Banks, fairly present, in conformity with generally accepted accounting
principles, the consolidated financial position of the Company and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and changes in financial position for such fiscal year.


-45-

--------------------------------------------------------------------------------

(b)          The unaudited consolidated balance sheets of the Company and its
Consolidated Subsidiaries as of March 31, 2019 and the related unaudited
consolidated statements of income, cash flows and shareholders’ equity for the
three months then ended, set forth in the Company’s quarterly report for the
fiscal quarter ended March 31, 2019 as filed with the SEC on Form 10-Q, a copy
of which has been delivered to the Administrative Agent on behalf of each of the
Banks, fairly present, in conformity with generally accepted accounting
principles applied on a basis consistent with the financial statements referred
to in subsection (a) of this Section, the consolidated financial position of the
Company and its Consolidated Subsidiaries as of such date and their consolidated
results of operations and changes in financial position for such three month
period (subject to normal year-end adjustments and, to the extent permitted by
Regulation S-X, the absence of footnotes).
 
(c)          A copy of a duly completed and signed Annual Statement or other
similar report of or for each Insurance Subsidiary that is a Restricted
Subsidiary in the form filed with the governmental body, agency or official
which regulates insurance companies in the jurisdiction in which such Insurance
Subsidiary is domiciled for the year ended December 31, 2018 has been delivered
to the Administrative Agent on behalf of each of the Banks and fairly presents,
in accordance with statutory accounting principles, the information contained
therein.
 
(d)          A copy of a duly completed and signed Quarterly Statement or other
similar report of or for each Insurance Subsidiary that is a Restricted
subsidiary in the form filed with the governmental body, agency or official
which regulates insurance companies in the jurisdiction in which such Insurance
Subsidiary is domiciled for the quarter ended March 31, 2019 has been delivered
to the Administrative Agent on behalf of each of the Banks and fairly presents,
in accordance with statutory accounting principles, the information contained
therein.
 
(e)          Since December 31, 2018 and as of the Effective Date, there has
been no material adverse change in the business, financial condition, results of
operations or prospects of the Company and its Consolidated Subsidiaries,
considered as a whole.
 
SECTION 4.05    Litigation. As of the Effective Date, there is no action, suit
or proceeding pending against, or to the knowledge of the Company threatened
against, the Company or any of its Subsidiaries before any court or arbitrator
or any governmental body, agency or official (a) which has or would be
reasonably expected to have a Material Adverse Effect, or (b) which in any
manner draws into question the validity or enforceability of this Agreement or
any other Credit Document.
 
SECTION 4.06    Compliance with ERISA. Except as would not result in a Material
Adverse Effect, each member of the ERISA Group has fulfilled its obligations
under the minimum funding standards of ERISA and the Code with respect to each
Plan and is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan. Except as would not
result in a Material Adverse Effect, no member of the ERISA Group has (i) sought
a waiver of the minimum funding standard under Section 412 of the Code in
respect of any Plan, (ii) failed to make any contribution or payment to any Plan
or Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Code or (iii) incurred any liability under Title IV of ERISA other
than a liability to the PBGC for premiums under Section 4007 of ERISA.
 
-46-

--------------------------------------------------------------------------------

SECTION 4.07    Taxes. United States Federal income tax returns of the Company
and its Subsidiaries have been examined and closed through the fiscal year ended
December 31, 2014. The Company and its Subsidiaries have filed all income tax
returns and all other material tax returns which are required to be filed by
them and have paid all taxes due pursuant to such returns or, except for any
such taxes that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been made, pursuant to any assessment received
by the Company or any Subsidiary, except in each to the extent that the failure
to do so would not reasonably be expected to have a Material Adverse Effect. The
charges, accruals and reserves on the books of the Company and its Subsidiaries
in respect of taxes are, in the opinion of the Company, adequate.
 
SECTION 4.08    Subsidiaries. Each of the Company’s Restricted Subsidiaries (a)
is a corporation duly incorporated, validly existing and (except where such
concept is not applicable) in good standing under the laws of its jurisdiction
of incorporation, (b) has all corporate power and authority and all material
governmental licenses, authorizations, consents and approvals required to own or
lease its assets and carry on its business as now conducted and (c) is duly
qualified and is licensed and, as applicable, in good standing under the laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, except in each
case referred to in the foregoing clauses (b) and (c) to the extent that such
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 4.09    Not an Investment Company. The Company is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
SECTION 4.10    Obligations to be Pari Passu. The Company’s obligations under
this Agreement and each other Credit Document to which it is a party rank pari
passu as to priority of payment and in all other respects with all other
material unsecured and unsubordinated Debt of the Company, with the exception of
those obligations that are mandatorily preferred by law and not by contract.


SECTION 4.11    No Default. No event has occurred and is continuing which
constitutes, or which, with the passage of time or the giving of notice or both,
would constitute, a default under or in respect of any material agreement,
instrument or undertaking to which the Company or any Restricted Subsidiary is a
party or by which either the Company or any Restricted Subsidiary or any of
their respective assets is bound, unless such default would not have or be
reasonably expected to have a Material Adverse Effect.
 
SECTION 4.12    Restricted Subsidiaries. Set forth as Schedule III hereto is a
true, correct and complete list of each Restricted Subsidiary as of the date
hereof.
 
-47-

--------------------------------------------------------------------------------

SECTION 4.13    Environmental Matters. The Company has reasonably concluded that
Environmental Laws are unlikely to have a Material Adverse Effect.
 
SECTION 4.14    Full Disclosure. None of the reports, financial statements,
certificates or other information, including the Beneficial Ownership
Certification, if any, furnished by or on the behalf of the Company or any other
Account Party to the Administrative Agent or any Bank in connection with the
negotiation of this Agreement and the other Credit Documents or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading as of the date made;
provided that, with respect to projected or pro forma financial information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time furnished (it being
understood that such projections and forecasts are subject to uncertainties and
contingencies and no assurances can be given that such projections or forecasts
will be realized).
 
SECTION 4.15    Separate Representations of Subsidiary Account Parties. Each of
the Subsidiary Account Parties represents and warrants that:
 
(a)          Such Subsidiary Account Party (i) is a company duly organized and
validly existing under the laws of the jurisdiction of its organization, (ii)
has all corporate power and authority and all material governmental licenses,
authorizations, consents and approvals required to own or lease its assets and
carry on its business as now conducted and (iii) is duly qualified and is
licensed and, as applicable, in good standing under the laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, except in each
case referred to in the foregoing clauses (ii) and (iii) to the extent that such
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
 
(b)          The execution, delivery and performance by such Subsidiary Account
Party of this Agreement and each other Credit Document to which it is a party
are within such Subsidiary Account Party’s corporate powers, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any governmental body, agency or official and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of any organizational document of such Subsidiary Account Party or
of any material agreement, judgment, injunction, order, decree or other
instrument binding upon such Subsidiary Account Party or result in the creation
or imposition of any Lien on any asset of such Subsidiary Account Party.
 
(c)          The Credit Documents (including this Agreement) to which such
Subsidiary Account Party is a party constitute the legal, valid and binding
obligations of such Subsidiary Account Party, in each case enforceable in
accordance with their respective terms, except as the same may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
by general principles of equity.
 
(d)          Such Subsidiary Account Party is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.
 
-48-

--------------------------------------------------------------------------------

(e)          Such Subsidiary Account Party’s obligations under this Agreement to
which it is a party rank pari passu as to priority of payment and in all other
respects with all other material unsecured and unsubordinated Debt of such
Subsidiary Account Party, with the exception of those obligations that are
mandatorily preferred by law and not by contract.
 
(f)          No event has occurred and is continuing which constitutes or which,
with the passage of time or the giving of notice or both, would constitute, a
default under or in respect of any material agreement, instrument or undertaking
to which such Subsidiary Account Party is a party or by which either such
Subsidiary Account Party or any of its assets is bound, unless such default
would not have or be reasonably expected to have a Material Adverse Effect.
 
(g)          Such Subsidiary Account Party is not the subject of (i) any winding
up (whether compulsory or otherwise) or any other corporate, judicial or
administrative proceeding or action which could result in the winding up of such
Subsidiary Account Party or (ii) any other proceeding or action relating to the
insolvency, bankruptcy, liquidation, moratorium on the payment of obligations or
any other similar condition of or relating to such Subsidiary Account Party, and
such Subsidiary Account Party has taken no action in furtherance of any of the
foregoing.
 
SECTION 4.16    Instruments. Set forth as Schedule IV hereto is a true, correct
and complete list of each Instrument of the Company and its Consolidated
Subsidiaries outstanding as of the date hereof, specifying in each case the
equity credit treatment given to each such Instrument by S&P and/or Moody’s as
of the date hereof.
 
SECTION 4.17    Sanctioned Persons; Anti-Corruption Laws; Patriot Act. None of
the Company or any of its Subsidiaries or, to the knowledge of the Company, any
of their respective directors, officers, employees, agents or Affiliates is
subject to any sanctions or economic embargoes administered or enforced by the
U.S. Department of State or the Office of Foreign Asset Control of the U.S.
Department of Treasury (collectively, “Sanctions”, and the associated laws,
rules, regulations and orders, collectively, “Sanctions Laws”), except to the
extent that being subject to such Sanctions would not reasonably be expected to
have a Material Adverse Effect or reasonably be expected to result in any Bank
violating any Sanctions Laws. Each of the Company and its Subsidiaries and their
respective directors, officers and, to the knowledge of the Company, employees,
agents and Affiliates is in compliance, in all material respects, with (i) all
Sanctions Laws, (ii) the United States Foreign Corrupt Practices Act of 1977, as
amended, and any other applicable anti-bribery or anti-corruption laws, rules,
regulations and orders (collectively, “Anti-Corruption Laws”) and (iii) USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001) the
“Patriot Act”) and any other applicable terrorism and money laundering laws,
rules, regulations and orders (collectively, “Anti-Money Laundering Laws”),
except in each case to the extent that such non-compliance therewith would not
reasonably be expected to have a Material Adverse Effect or reasonably be
expected to result in any Bank violating any such Sanctions Laws,
Anti-Corruption Laws or Anti-Money Laundering Laws. No part of the proceeds of
the Loans or Letters of Credit will be used by any Account Party, directly or
indirectly, (A) for the purpose of funding, financing or facilitating any
activities or business of or with, or making any payments to, any Person or in
any country or territory in violation of any Sanctions Law or (B) for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of any Anti-Corruption Law, except in each case
to the extent that such use would not reasonably be expected to have a Material
Adverse Effect or reasonably be expected to result in any Bank violating any
Sanctions Laws, Anti-Corruption Laws or Anti-Money Laundering Laws.
 
-49-

--------------------------------------------------------------------------------

SECTION 4.18    EEA Financial Institutions. No Account Party is an EEA Financial
Institution.
 
SECTION 4.19    Beneficial Ownership.  As of the Effective Date, the information
included in the Beneficial Ownership Certification, if applicable, is true and
correct in all respects.
 
ARTICLE V
 
COVENANTS
 
Until all Commitments have expired or been terminated, the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company and (in the case of
Sections 5.01(k) and (l), 5.02, 5.03, 5.04, 5.05, 5.06, 5.08, 5.10, 5.11, 5.12
and 5.13) the Subsidiary Account Parties agree that:
 
SECTION 5.01    Information.
 
The Company (and, in the case of Section 5.01(k), each Subsidiary Account Party,
but only as to information concerning such Subsidiary Account Party and its
Subsidiaries) will deliver to each of the Banks:
 
(a)          within 90 days after the end of each fiscal year of the Company,
the consolidated balance sheet of the Company and its Consolidated Subsidiaries
as of the end of such fiscal year and the related consolidated statements of
income, cash flows and shareholders’ equity for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on in a manner acceptable to the SEC by Ernst & Young LLP or other
independent public accountants of nationally recognized standing;
 
(b)          within 45 days after the end of each of the first three quarters of
each fiscal year of the Company, the consolidated balance sheet of the Company
and its Consolidated Subsidiaries as of the end of such quarter and the related
consolidated statements of income, cash flows and shareholders’ equity for such
quarter and for the portion of the Company’s fiscal year ended at the end of
such quarter, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of the Company’s previous
fiscal year, all certified (subject to normal year-end adjustments and, to the
extent permitted by Regulation S-X, the absence of footnotes) as to fairness of
presentation, generally accepted accounting principles and consistency with the
most recent audited consolidated financial statements of the Company and its
Consolidated Subsidiaries delivered to the Banks (except for changes concurred
in by the Company’s independent public accountants) by the chief financial
officer or the chief accounting officer of the Company;


-50-

--------------------------------------------------------------------------------

(c)          (I) simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above a certificate of the chief
financial officer or the chief accounting officer of the Company (i) setting
forth in reasonable detail the calculations required to establish whether the
Company was in compliance with the requirements of Sections 5.07 and 5.12 on the
date of such financial statements and (ii) stating that such chief financial
officer or chief accounting officer, as the case may be, has no knowledge of any
Default existing on the date of such certificate or, if such chief financial
officer or chief accounting officer has knowledge of the existence on such date
of any Default, setting forth the details thereof and the action which the
Company or the applicable Subsidiary Account Party, as the case may be is taking
or proposes to take with respect thereto and (II) simultaneously with the
delivery of each set of financial statements referred to in clause (a) above a
certificate of the chief financial officer or the chief accounting officer of
the Company specifying any changes to the list of Restricted Subsidiaries as of
the last day of the fiscal period to which such financial statements relate;
 
(d)          within 120 days after the end of each fiscal year of each Insurance
Subsidiary that is a Restricted Subsidiary, a copy of a duly completed and
signed Annual Statement (or any successor form thereto) required to be filed by
such Insurance Subsidiary with the governmental body, agency or official which
regulates insurance companies in the jurisdiction in which such Insurance
Subsidiary is domiciled, in the form submitted to such governmental body, agency
or official;
 
(e)          within 60 days after the end of each of the first three fiscal
quarters of each Insurance Subsidiary that is a Restricted Subsidiary, a copy of
a duly completed and signed Quarterly Statement (or any successor form thereto)
required to be filed by such Insurance Subsidiary with the governmental body,
agency or official which regulates insurance companies in the jurisdiction in
which such Insurance Subsidiary is domiciled, in the form submitted to such
governmental body, agency or official;
 
(f)          forthwith upon learning of the occurrence of any Default, a
certificate of the chief financial officer or the chief accounting officer of
the Company setting forth the details thereof and the action which the Company
is taking or proposes to take with respect thereto;
 
(g)          promptly upon the mailing thereof to the shareholders of the
Company generally, if and only to the extent not duplicative of information
otherwise provided pursuant to clause (h) below, copies of all financial
statements, reports and proxy statements so mailed;
 
(h)          promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) which any Account Party shall have filed with the SEC;
 
-51-

--------------------------------------------------------------------------------

(i)           if and when, and only if the liability for the Company and its
Subsidiaries from the applicable event could reasonably be expected to exceed
$75,000,000, any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA), with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer, any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer or the chief accounting officer of the Company setting forth details as
to such occurrence and action, if any, which the Company or applicable member of
the ERISA Group is required or proposes to take;
 
(j)           promptly after Moody’s or S&P shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change;
 
(k)          from time to time such additional information regarding the
financial position or business of any Account Party as the Administrative Agent,
at the request of any Bank, may reasonably request; and
 
(l)          promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Bank for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation
 
Documents required to be delivered pursuant to Section 5.01 (a), (b), (d), (e),
(g) or (h) may be delivered electronically on the following Internet websites:
(a) the Company’s website www.lfg.com, (b) with respect to Section 5.01(a), (b),
(g) or (h) the SEC’s website www.sec.com (to the extent that any such documents
are included in materials otherwise filed with the SEC) or (c) such other third
party website that shall have been identified by the Company in a notice to the
Administrative Agent and the Banks, that is accessible to the Banks without
charge, and that is managed by the Company or (d) the Platform and in each case
if so delivered shall be deemed to have been delivered on the date such
materials are publically available; provided that (i) the Company shall deliver
paper copies of such information to any Bank promptly upon the request of such
Bank through the Administrative Agent and (ii) the Company shall have notified
the Administrative Agent of the posting of such documents delivered pursuant to
Section 5.01(a), (b), (d), (e) and (g). The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Bank for delivery,
and each Bank shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
 
-52-

--------------------------------------------------------------------------------

Each Account Party hereby acknowledges that the Administrative Agent may, but
shall not be obligated to, make available to the Banks materials and/or
information provided by or on behalf of such Account Party hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”). All Borrower Materials shall be posted and
made available to the Banks on the Platform only on a portion of the Platform
designated “Private Side Information” unless such Borrower Materials are marked
“PUBLIC” by the Company, in which case the Company shall be deemed to have
authorized the Administrative Agent and the Banks to treat such Borrower
Materials as not containing any material non-public information.
 
SECTION 5.02    Payment of Obligations. The Company will pay and discharge, and
will cause each Restricted Subsidiary and Subsidiary Account Party to pay and
discharge, at or before maturity, all their respective material obligations and
liabilities, including, without limitation, tax liabilities, that if not paid,
would reasonably be expected to result in a Material Adverse Effect, except
where (a) the same may be contested in good faith by appropriate proceedings,
(b) the Company or such Restricted Subsidiary has set aside, in accordance with
generally accepted accounting principles, appropriate reserves for the accrual
of any of the same and (c) the failure to make payment pending such contest
would not reasonably be expected to result in a Material Adverse Effect;
provided that, for avoidance of doubt, solely with respect to tax liabilities an
obligation shall be considered to be delinquent or in default for purposes of
this Section only if there has first been notice and demand therefore (as
defined in Section 6306 of the Code and similar provisions of applicable law) by
a tax authority.
 
SECTION 5.03    Conduct of Business and Maintenance of Existence. The Company
will continue, and will cause each Restricted Subsidiary and Subsidiary Account
Party to continue, to engage in business of the same general type as conducted
by the Company and its Restricted Subsidiaries, taken as a whole, on the date
hereof and will preserve, renew and keep in full force and effect, and will
cause each Restricted Subsidiary to preserve, renew and keep in full force and
effect (a) their respective corporate existence and (b) their respective rights,
privileges, licenses and franchises, other than, in the case of the foregoing
clause (b), the loss of which would not reasonably be expected to result in a
Material Adverse Effect; except that if at the time thereof and immediately
after giving effect thereto no Default has occurred and is continuing, (i) any
Restricted Subsidiary may merge with or into the Company, provided that the
Company shall be the surviving entity, (ii) any Restricted Subsidiary may merge
with or into any other Subsidiary, provided that such Restricted Subsidiary
shall be the surviving entity or, if such Restricted Subsidiary is not the
surviving entity, the surviving entity shall be deemed a Restricted Subsidiary,
and (iii) any Restricted Subsidiary may sell, transfer, lease or otherwise
dispose of its assets to the Company or to another Restricted Subsidiary.
 
SECTION 5.04    Maintenance of Property; Insurance.
 
-53-

--------------------------------------------------------------------------------

(a)          The Company will keep, and will cause each Restricted Subsidiary
and Subsidiary Account Party to keep, all property useful and necessary in its
business in good working order and condition, except, in each case, to the
extent that failure to do so would not be reasonably expected to result in a
Material Adverse Effect.
 
(b)          The Company will maintain, and will cause each Restricted
Subsidiary and Subsidiary Account Party to maintain (either in the name of the
Company or in such Subsidiary’s own name) with financially sound and responsible
insurance companies, insurance on all their respective properties and against at
least such risks, in each case as is consistent with sound business practice for
companies in substantially the same industry as the Company, the Restricted
Subsidiaries and the Subsidiary Account Parties; and the Company will furnish to
the Banks, upon request from the Administrative Agent, information presented in
reasonable detail as to the insurance so carried.
 
SECTION 5.05    Compliance with Laws. The Company will comply, and will cause
each Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations and requirements of governmental bodies, agencies
and officials (including, without limitation, Sanctions Laws, Anti-Corruption
Laws, Anti-Money-Laundering Laws, Environmental Laws and ERISA and the rules and
regulations thereunder) except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings, except where such
non-compliance therewith would not reasonably be expected to have a Material
Adverse Effect (or, in the case of the laws, rules, regulations and orders
referred to in Section 4.17, reasonably be expected to result in any Bank
violating such laws, rules, regulations or orders).
 
SECTION 5.06    Inspection of Property, Books and Records. The Company will
keep, and will cause each Restricted Subsidiary and Subsidiary Account Party to
keep, proper books of record and account in which entries that are full, true
and correct in all material respects shall be made of all dealings and
transactions in relation to its business and activities; and, subject in all
cases to Section 10.11, will permit, and will cause each Restricted Subsidiary
and Subsidiary Account Party to permit, representatives of any Bank to visit and
inspect any of their respective properties, to examine and make abstracts from
any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees,
actuaries and independent public accountants, all upon reasonable notice, at
such reasonable times during ordinary business hours and as often as may
reasonably be desired; provided that neither the Company nor any of its
Subsidiaries shall be required to disclose any information subject to its
attorney-client privilege.
 
SECTION 5.07    Financial Covenants.
 
(a)          Minimum Adjusted Consolidated Net Worth. The Company will not at
any time permit Adjusted Consolidated Net Worth to be less than the sum of (a)
$10,619,612,000 plus (b) 50% of the aggregate Net Proceeds received by the
Company or any of its Subsidiaries from Equity Issuances of the Company and its
Subsidiaries (including from any issuance or incurrence of Instruments, but only
to the extent such Instruments are included, at the time of issuance, in
Adjusted Consolidated Net Worth) after March 31, 2019.
 
-54-

--------------------------------------------------------------------------------

(b)          Total Indebtedness to Total Capitalization Ratio. The Company will
not at any time permit the ratio of (a) Consolidated Total Indebtedness to (b)
Consolidated Total Capitalization to exceed 0.35 to 1.00.
 
SECTION 5.08    Negative Pledge. The Company will not, and will not permit any
Subsidiary to, create or suffer to exist any Lien upon any present or future
capital stock or any other Ownership Interests (as defined below) of any of its
Material Subsidiaries (other than any Subsidiary established primarily for the
purpose of reinsuring redundant reserve insurance liabilities of the Company or
any other Insurance Subsidiary). As used herein “Ownership Interests” means,
with respect to any Person, all of the shares of Capital Stock of such Person
and all debt securities of such Person that can be converted or exchanged for
Capital Stock of such Person, whether voting or nonvoting, and whether or not
such Capital Stock or debt securities are outstanding on any date of
determination.
 
SECTION 5.09    Consolidations, Mergers and Sales of Assets. The Company will
not (a) consolidate or merge with or into any other Person or (b) sell, lease or
otherwise transfer, directly or indirectly, all or substantially all of the
assets of the Company and its Subsidiaries, taken as a whole, to any other
Person; provided that the Company may merge with another Person if (i) the
Company is the corporation surviving such merger and (ii) immediately after
giving effect to such merger, no Default shall have occurred and be continuing.
 
SECTION 5.10    Use of Credit. Each Account Party shall use each Letter of
Credit issued under this Agreement for its general corporate purposes. The
proceeds of each Loan made to any Account Party hereunder will be used for its
general corporate purposes (including to finance the reimbursement of LC
Disbursements as contemplated by Section 2.03(a)). No Letter of Credit or
proceeds of Loans will be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any “margin stock”
within the meaning of Regulations T, U and X.
 
SECTION 5.11    Obligations to be Pari Passu. Each Account Party’s obligations
under this Agreement and the other Credit Documents to which it is a party will
rank at all times pari passu as to priority of payment and in all other respects
with all other material unsecured and unsubordinated Debt of such Account Party
with the exception of those obligations that are mandatorily preferred by law
and not by contract.
 
SECTION 5.12    Certain Indebtedness. The Company will not at any time permit
the sum of (a) Non-Operating Indebtedness of the Company that is secured by a
Lien on any property or assets of the Company and its Subsidiaries and (b)
Non-Operating Indebtedness of the Subsidiaries of the Company to exceed 7.5% of
Consolidated Total Capitalization.
 
SECTION 5.13    Post-Closing Obligations. On or before the date that is five
Business Days after the Effective Date (or such other date as may be agreed to
by the Administrative Agent in its sole discretion), the Company shall deliver
or cause to be delivered a certificate of good standing or status (or
equivalent) certified by the secretary of state (or equivalent) of Lincoln
National Reinsurance Company (Barbados) Limited’s jurisdiction of organization
or formation.
 
-55-

--------------------------------------------------------------------------------

ARTICLE VI
 
DEFAULTS
 
SECTION 6.01    Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:
 
(a)          (i) any Account Party shall fail to pay when due any principal of
any Loan or any reimbursement obligation in respect of an LC Disbursement or
(ii) any Account Party shall fail to pay when due any interest on any Loan or LC
Disbursement or any fees or any other amounts payable hereunder and such failure
under this clause (ii) shall continue for four Domestic Business Days;
 
(b)          any Account Party shall fail to observe or perform any covenant
contained in Sections 5.03(a), 5.07 through 5.13, inclusive, or its obligation
to provide cash collateral pursuant to the last sentence of Section 2.01(d);
 
(c)          any Account Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by clause (a) or
(b) above) for 30 days after written notice thereof has been given to the
Company by the Administrative Agent at the request of any Bank;
 
(d)          any representation, warranty, certification or statement made by
any Account Party in this Agreement or in any certificate, financial statement
or other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made (or deemed made);
 
(e)          the Company or any Subsidiary (other than a Newly Acquired
Subsidiary) shall fail to make any payment in respect of any Debt (other than
Loans and other extensions of credit hereunder and any Debt solely of a Newly
Acquired Subsidiary existing at the time such Person becomes a Subsidiary and
not created in contemplation of such event (“Newly Acquired  Subsidiary Debt”))
having a principal amount then outstanding of not less than $150,000,000 when
due and such failure shall continue beyond any applicable grace period or the
Company or any Subsidiary (other than a Newly Acquired Subsidiary) shall fail to
make any payment in an amount at least equal to $150,000,000 in respect of any
Derivative Financial Product when due and such failure shall continue beyond any
applicable grace period;
 
(f)          any event or condition shall occur which results in the
acceleration of the maturity of any Debt (other than Loans and other extensions
of credit hereunder and Newly Acquired Subsidiary Debt) having a principal or
face amount then outstanding of not less than $150,000,000 of the Company or any
Subsidiary or enables (or, with the giving of notice or lapse of time or both,
would enable) the holder of such Debt or any Person acting on such holder’s
behalf to accelerate the maturity thereof;
 
(g)          any Account Party or Restricted Subsidiary (other than a Newly
Acquired Subsidiary) shall commence a voluntary case or other proceeding seeking
rehabilitation, dissolution, conservation, liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, rehabilitator, dissolver, conservator, custodian
or other similar official of it or any substantial part of its property, or
shall consent to any such relief or to the appointment of or taking possession
by any such official in an involuntary case or other proceeding commenced
against it, or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
corporate action to authorize any of the foregoing;
 
-56-

--------------------------------------------------------------------------------

(h)          an involuntary case or other proceeding shall be commenced against
any Account Party or Restricted Subsidiary (other than a Newly Acquired
Subsidiary) seeking rehabilitation, dissolution, conservation, liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, rehabilitator,
dissolver, conservator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against any Account Party or such Restricted Subsidiary
under the federal bankruptcy laws as now or hereafter in effect; or any
governmental body, agency or official shall apply for, or commence a case or
other proceeding to seek, an order for the rehabilitation, conservation,
dissolution or other liquidation of Account Party or Restricted Subsidiary or of
the assets or any substantial part thereof of any Account Party or Restricted
Subsidiary or any other similar remedy;
 
(i)           any of the following events or conditions shall occur, which, in
the aggregate, reasonably could be expected to involve possible taxes, penalties
and other liabilities in an aggregate amount in excess of $150,000,000: (i) any
member of the ERISA Group shall fail to pay when due any amount or amounts which
it shall have become liable to pay under Title IV of ERISA; (ii) notice of
intent to terminate a Plan shall be filed under Title IV of ERISA by any member
of the ERISA Group, any plan administrator or any combination of the foregoing;
(iii) the PBGC shall institute proceedings under Title IV of ERISA to terminate,
to impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer, any Plan; (iv)
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Plan must be terminated; or (v) there shall occur
a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans;
 
(j)           a judgment or order for the payment of money in excess of the
greater of (i) $150,000,000 or (ii) 3% of the consolidated shareholders’ equity
of the Company and its Consolidated Subsidiaries (after (without duplication)
the actual amounts of insurance recoveries, offsets and contributions received
and amounts thereof not yet received but which the insurer thereon has
acknowledged in writing its obligation to pay) shall be rendered against any
Account Party or Restricted Subsidiary and such judgment or order shall continue
unsatisfied and unstayed for a period of 90 days after entry of such judgment
(and, for purposes of this clause, a judgment shall be stayed if, among other
things, an appeal is timely filed and such judgment cannot be enforced);
 
(k)          (i) any person or group of persons (within the meaning of Section
13 or 14 of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the SEC
under said Act) of 20% or more of the outstanding shares of common stock of the
Company; or (ii) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Company by Persons who were neither (x)
nominated by the board of directors of the Company or (y) appointed by directors
so nominated; or
 
-57-

--------------------------------------------------------------------------------

(l)           any Subsidiary Account Party shall cease for any reason to be a
Consolidated Subsidiary, unless (i) such Subsidiary Account Party shall have
been consolidated or merged with or into a wholly owned Subsidiary or the
Company or (ii) Subsidiary Account Party shall have been terminated as an
Account Party hereunder pursuant to Section 10.13;
 
then, and in every such event, and at any time thereafter during the continuance
of such event, the Administrative Agent shall, if requested by the Required
Banks, by notice to the Company take any or all of the following actions, at the
same or different times: (i) terminate the Commitments and they shall thereupon
terminate, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Account Parties
accrued hereunder shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Account Party and the Guarantor, (iii) notify (or, in the case of any
Fronted Letter of Credit, request the applicable Fronting Issuing Bank (and such
Fronting Issuing Bank agrees upon such request) to notify) each beneficiary of
an outstanding Letters of Credit of the existence of an Event of Default
hereunder and cause a drawing of the aggregate undrawn amount thereunder (if
such Letters of Credit so permit) and (iv) demand cash collateral from the
Account Parties and the Guarantor in immediately available funds in an amount
equal to the then aggregate undrawn amount of all Letters of Credit pursuant to
Section 2.03(e); provided that, in the case of any of the Events of Default
specified in clause (g) or (h) above (A) with respect to the Company, without
any notice to any Account Party or the Guarantor or any other act by the
Administrative Agent or the Banks, the Commitments shall thereupon terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Account Parties accrued
hereunder, and the obligations to provide cash collateral under clause (iv)
above, shall automatically become due and payable without presentment, demand,
protest or notice of any kind, all of which are hereby waived by each Account
Party and the Guarantor and (B) with respect to any Account Party (other than
the Company), without any notice to any Account Party or the Guarantor or any
other act by the Administrative Agent or the Banks, the Commitments to issue
Letters of Credit for the account of, and to make Loans to, such Account Party
shall thereupon terminate, the principal of the Loans made to such Account Party
then outstanding, together with accrued interest thereon and all fees and other
obligations of such Account Party accrued hereunder, and the obligations of such
Account Party to provide cash collateral under clause (iv) above, shall
automatically become due and payable without presentment, demand, protest or
notice of any kind, all of which are hereby waived by the Account Parties and
the Guarantor; provided, further, that, in the case of an Event of Default under
Section 6.01(b) resulting from a default by any Subsidiary Account Party under
Section 5.08, 5.10 or 5.11 or under Section 6.01(c) or (d) (in the latter case,
resulting from a default by any Subsidiary Account Party under Section 4.15),
the termination of the Commitments, the acceleration of all fees and other
obligations of the Account Parties accrued hereunder and the causing of drawings
under Letters of Credit shall apply only to the Commitments, fees, obligations
in respect of such Subsidiary Account Party and to the Letters of Credit with
respect to which it is the Account Party.
 
-58-

--------------------------------------------------------------------------------

SECTION 6.02    Notice of Default. The Administrative Agent shall give notice to
the Company under Section 6.01(c) promptly upon being requested to do so by any
Bank and shall thereupon notify all the Banks thereof.
 
ARTICLE VII
 
THE ADMINISTRATIVE AGENT
 
SECTION 7.01    Appointment and Authorization. Each Bank irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other Credit
Documents as are delegated to the Administrative Agent by the terms hereof or
thereof, together with all such powers as are reasonably incidental thereto.
 
SECTION 7.02    Agent’s Fee. The Company shall pay to the Administrative Agent
for its own account fees in the amounts and at the times previously agreed upon
between the Company and the Administrative Agent.
 
SECTION 7.03    Agent and Affiliates. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a Bank
as any other Bank and may exercise the same as though it were not the
Administrative Agent and the term “Bank” or “Banks” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with an Account Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Banks.
 
SECTION 7.04    Action by Agent. The obligations of the Administrative Agent
hereunder are only those expressly set forth herein. The Administrative Agent
shall not have any duty to take any discretionary action permitted to be taken
by it pursuant to the provisions of this Agreement unless it shall be requested
in writing to do so by the Required Banks. Without limiting the generality of
the foregoing, the Administrative Agent shall not be required to take any action
with respect to any Default, except as expressly provided in Article VI. The
Administrative Agent shall have no duty to disclose to the Banks information
that is not required to be furnished by an Account Party to the Administrative
Agent at such time, but is voluntarily furnished by an Account Party to the
Administrative Agent (either in its capacity as Administrative Agent or in its
individual capacity).
 
SECTION 7.05    Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for any Account Party ), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken by it in good faith in accordance with
the advice of such counsel, accountants or experts.
 
-59-

--------------------------------------------------------------------------------

SECTION 7.06          Liability of Agent. Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be liable to any Bank
for any action taken or not taken by it in connection herewith (i) with the
consent or at the request of the Required Banks or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by an Account Party or a Bank.  Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible to any Bank for or have any duty to any Bank to ascertain, inquire
into or verify (i) any statement, warranty or representation made in connection
with this Agreement or any borrowing hereunder or the issuance, amendment, or
extension of any Letter of Credit; (ii) the performance or observance of any of
the covenants or agreements of any Account Party; (iii) the satisfaction of any
condition specified in Article III, except receipt of items required to be
delivered to the Administrative Agent; (iv) the validity, effectiveness or
genuineness of this Agreement, any other Credit Document or any other instrument
or writing furnished in connection herewith; (v) the existence or possible
existence of any Default; (vi) the financial condition of any Account Party or
any Account Party’s Subsidiaries; or (vii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith.  The
Administrative Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, statement, or other writing believed by it in
good faith to be genuine or to be signed by the proper party or parties.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, or increase of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Bank or Fronting Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Bank or Fronting Issuing Bank (to the extent, in the case of a documentary
condition, that such Bank or Fronting Issuing Bank received the applicable
document) unless the Administrative Agent shall have received notice to the
contrary from such Bank or Fronting Issuing Bank prior to the making of such
Loan or the issuance of such Letter of Credit.  The Administrative Agent (i)
shall have no fiduciary or other implied duties to the Banks, (ii) shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Credit Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Banks (or such other number or
percentage of the Banks as shall be expressly provided for herein or in the
other Credit Documents), provided that the Administrative Agent shall not be
required to take any action that is contrary to any Credit Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Banks in
violation of any Debtor Relief Law; and (iii) shall not, except as expressly set
forth herein and in the other Credit Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to an
Account Party or any of its Affiliates that is communicated to or obtained by
the Person serving as the Administrative Agent or any of its Affiliates in any
capacity.
 
SECTION 7.07    Indemnification. Each Bank shall, ratably in accordance with its
Commitment (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), indemnify the Administrative Agent (to the
extent not reimbursed by the Company) against any cost, expense (including
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from the Administrative Agent’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction) that the
Administrative Agent may suffer or incur in connection with this Agreement or
any action taken or omitted by the Administrative Agent hereunder. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder unless it shall first be indemnified to its satisfaction by the
Banks pro rata against any and all liability, cost and expense that it may incur
by reason of taking or continuing to take any such action.
 
-60-

--------------------------------------------------------------------------------

SECTION 7.08    Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank or any of their Related Parties, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Bank or any of their Related Parties, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.
 
SECTION 7.09    Successor Agent. The Administrative Agent may resign at any time
by giving written notice thereof to the Banks and the Company.  Upon any such
resignation, the Required Banks shall have the right to appoint a successor
Administrative Agent, which successor Administrative Agent shall be satisfactory
to the Company, provided that no Default is continuing.  If no successor
Administrative Agent shall have been so appointed by the Required Banks, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor Agent,
which shall be a commercial bank organized or licensed under the laws of the
United States of America or of any State thereof and having a combined capital
and surplus of at least $100,000,000 and (unless a Default has occurred and is
continuing) shall otherwise be subject to the consent of the Company, which
consent shall not be unreasonably withheld.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent.
 
SECTION 7.10    Delegation to Affiliates. The Account Party and the Banks agree
that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates.  Any such Affiliate (and such Affiliate’s
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles VII and X.
 
SECTION 7.11    Joint Lead Arrangers and Other Agents. Notwithstanding anything
herein to the contrary, none of the Joint Lead Arrangers and Joint Bookrunners,
the Syndication Agent or the Documentation Agents listed on the cover page of
this Agreement shall have any right, power, obligation, liability,
responsibility or duty under this Agreement in its capacity as such, except in
its respective capacity, if any, as a Bank.
 
-61-

--------------------------------------------------------------------------------

SECTION 7.12    Certain ERISA Matters.
 
(a)          Each Bank (x) represents and warrants, as of the date such Person
became a Bank party hereto, to, and (y) covenants, from the date such Person
became a Bank party hereto to the date such Person ceases being a Bank party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Account Parties, that at least one of the
following is and will be true:
 
(i)           such Bank is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Banks’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,
 
(ii)          (ii) the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
 
(iii)         (A) such Bank is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Bank to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Bank, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Bank’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
 
(iv)         such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Bank.
 
-62-

--------------------------------------------------------------------------------

In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Bank or (2) a Bank has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Account
Parties, that the Administrative Agent is not a fiduciary with respect to the
assets of such Bank involved in such Bank’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Credit Document or any documents related hereto or thereto).
 
ARTICLE VIII
 
CHANGE IN CIRCUMSTANCES
 
SECTION 8.01    LIBOR Successor Rate.
 
(a)          If in connection with any request for a Euro-Dollar Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) adequate and reasonable means do not exist for determining Adjusted
LIBOR for any requested Interest Period with respect to a proposed Euro-Dollar
Loan or in connection with an existing or proposed Base Rate Loan and (B) the
circumstances described in Section 8.01(c)(i) do not apply (“Impacted Loans”),
or (ii) the Administrative Agent at the direction of the Required Banks or the
Required Banks determine that Adjusted LIBOR for any requested Interest Period
with respect to a proposed Euro-Dollar Loan does not adequately and fairly
reflect the cost to such Banks of funding such Euro-Dollar Loan, the
Administrative Agent will promptly so notify the Company and each Bank. 
Thereafter, (x) the obligation of the Banks to make or maintain Euro-Dollar 
Loans shall be suspended, (to the extent of the affected Euro-Dollar Loans or
Interest Periods), and (y) in the event of a determination described in the
preceding sentence with respect to the Adjusted LIBOR component of the Base
Rate, the utilization of the Adjusted LIBOR component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (or, in the
case of a determination by the Required Banks described in clause (ii) of
Section 8.01(a), until the Administrative Agent upon instruction of the Required
Banks) revokes such notice.  Upon receipt of such notice, the Account Parties
may revoke any pending request for a Borrowing of, conversion to or continuation
of Euro-Dollar Loans (to the extent of the affected Euro-Dollar Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
 
(b)          Notwithstanding the foregoing, if the Administrative Agent has made
the determination described in clause (i) of Section 8.01(a), the Administrative
Agent, with the written consent of the Company, and in consultation with the
Required Banks, may establish an alternative interest rate for the Impacted
Loans, in which case, such alternative rate of interest shall apply with respect
to the Impacted Loans until (1) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans under clause (i) of the first
sentence of this section, (2) the Administrative Agent or the Required Banks
notify the Administrative Agent and the Company that such alternative interest
rate does not adequately and fairly reflect the cost to such Banks of funding
the Impacted Loans, or (3) any Bank determines that any law has made it
unlawful, or that any governmental authority has asserted that it is unlawful,
for such Bank or its Applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
governmental authority has imposed material restrictions on the authority of
such Bank to do any of the foregoing and provides the Administrative Agent and
the Company written notice thereof.
 
-63-

--------------------------------------------------------------------------------

(c)          Notwithstanding anything to the contrary in this Agreement or any
other Credit Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Company or
Required Banks notify the Administrative Agent (with, in the case of the
Required Banks, a copy to the Company) that the Company or Required Banks (as
applicable) have determined, that:
 
(i)           adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
 
(ii)          the administrator of the LIBOR Screen Rate or a governmental
authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”); or
 
(iii)         syndicated loans currently being executed, or that include
language similar to that contained in this Section, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR;
 
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes (as defined below) and any such amendment shall become
effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Banks and the Company unless,
prior to such time, Banks comprising the Required Banks have delivered to the
Administrative Agent written notice that such Required Banks do not accept such
amendment. Such LIBOR Successor Rate shall be applied in a manner consistent
with market practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.
 
-64-

--------------------------------------------------------------------------------

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Bank.  Thereafter, (x) the obligation of the Banks to make or maintain
Euro-Dollar Loans shall be suspended, (to the extent of the affected Euro-Dollar
Loans or Interest Periods), and (y) the Adjusted LIBOR component shall no longer
be utilized in determining the Base Rate.  Upon receipt of such notice, the
Account Parties may revoke any pending request for a Borrowing of, conversion to
or continuation of Euro-Dollar Loans (to the extent of the affected Euro-Dollar
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein. Notwithstanding anything
else herein, any definition of LIBOR Successor Rate shall provide that in no
event shall such LIBOR Successor Rate be less than zero for purposes of this
Agreement.
 
For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Company, to reflect the adoption of such LIBOR Successor Rate and to permit
the administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).
 
SECTION 8.02    Illegality. If, after the date of this Agreement, the adoption
of any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its Applicable Lending Office) with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for any Bank (or its Applicable
Lending Office) to make, continue, maintain or fund its Euro-Dollar Loans and
such Bank shall so notify the Administrative Agent, the Administrative Agent
shall forthwith give notice thereof to the other Banks and the Company,
whereupon until such Bank notifies the Company and the Administrative Agent that
the circumstances giving rise to such suspension no longer exist, the obligation
of such Bank to make Euro-Dollar Loans shall be suspended. Before giving any
notice to the Administrative Agent pursuant to this Section, such Bank shall
designate a different Applicable Lending Office if such designation will avoid
the need for giving such notice and will not, in the judgment of such Bank, be
otherwise disadvantageous to such Bank. If such Bank shall determine that it may
not lawfully continue to maintain and fund any of its outstanding Euro-Dollar
Loans to maturity and shall so specify in such notice, the applicable Account
Parties shall immediately prepay in full the then outstanding principal amount
of each such Euro-Dollar Loan, together with accrued interest thereon.
Concurrently with prepaying each such Euro-Dollar Loan, the applicable Account
Parties shall borrow Base Rate Loans in an equal principal amount from such Bank
(on which interest and principal shall be payable contemporaneously with the
related Euro-Dollar Loans of the other Banks), and such Bank shall make such
Base Rate Loans.
 

-65-

--------------------------------------------------------------------------------

SECTION 8.03    Increased Cost and Reduced Return.
 
(a)          If on or after the date hereof, in the case of any Loan or any
obligation to make Loans or in the case of any Letter of Credit or any
obligation to issue, participate in, renew or extend any Letter of Credit, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall impose, modify or deem applicable any reserve
(including, without limitation, any such requirement imposed by the Board of
Governors of the Federal Reserve System, but excluding with respect to any
Euro-Dollar Loan any such requirement included in an applicable Euro-Dollar
Reserve Percentage), special deposit, compulsory loan, insurance assessment or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Bank (or its Applicable Lending Office) or shall impose
on any Bank (or its Applicable Lending Office) or the London interbank market
any other condition affecting its Euro-Dollar Loans, its Notes or its obligation
to make Euro-Dollar Loans or its obligation to issue or participate in Letters
of Credit, any outstanding Letters of Credit or reimbursement claims in respect
of LC Disbursements and the result of any of the foregoing is to increase the
cost or expense to such Bank (or its Applicable Lending Office) of making,
continuing, converting to or maintaining any Euro-Dollar Loan or of issuing,
participating in or maintaining any Letter of Credit, or to reduce the amount of
any sum received or receivable by such Bank (or its Applicable Lending Office)
under this Agreement or under other Credit Document with respect thereto, by an
amount deemed by such Bank to be material, then, within 15 days after demand by
such Bank (with a copy to the Administrative Agent), the Company shall pay to
such Bank such additional amount or amounts as will compensate such Bank for
such increased cost or reduction.
 
(b)          If any Bank shall have determined that, after the date hereof, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change in any applicable law, rule or regulation regarding capital
adequacy or liquidity requirements, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or any request
or directive regarding capital adequacy or liquidity requirements (whether or
not having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on capital
of such Bank (or its Parent) as a consequence of such Bank’s obligations
hereunder to a level below that which such Bank (or its Parent) could have
achieved but for such adoption, change, request or directive (taking into
consideration its policies with respect to capital adequacy) by an amount deemed
by such Bank to be material, then from time to time, within 15 days after demand
by such Bank (with a copy to the Administrative Agent), the Company shall pay to
such Bank such additional amount or amounts as will compensate such Bank (or its
Parent) for such reduction.
 
(c)          Each Bank will promptly notify the Company and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section. A
certificate of any Bank claiming compensation under this Section and setting
forth the additional amount or amounts to be paid to it hereunder and, in
reasonable detail, such Bank’s computation of such amount or amounts, shall be
conclusive in the absence of manifest error. In determining such amount, such
Bank may use any reasonable averaging and attribution methods.
 
-66-

--------------------------------------------------------------------------------

(d)          Notwithstanding anything herein to the contrary, for purposes of
this Section, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to have gone into effect after the date hereof, regardless
of the date enacted, adopted or issued unless such request, rule, guideline or
directive was enforceable with respect to the applicable Bank by the applicable
regulatory authority on the Effective Date (which for the avoidance of doubt
assumes that final implementing regulations and rules are in full force and
effect and such request, rule, guideline or directive is applicable only to the
extent rolled out at such time).
 
SECTION 8.04    Base Rate Loans Substituted for Affected Euro-Dollar Loans. If
(i) the obligation of any Bank to make or continue Euro-Dollar Loans has been
suspended pursuant to Section 8.02 or (ii) any Bank has demanded compensation
under Section 8.03(a) or 8.05 and the Company shall, by at least five
Euro-Dollar Business Days’ prior notice to such Bank through the Administrative
Agent, have elected that the provisions of this Section shall apply to such
Bank, then, unless and until such Bank notifies the Company that the
circumstances giving rise to such suspension or demand for compensation no
longer apply:
 
(a)          all Loans which would otherwise be made, or continued, by such Bank
as Euro-Dollar Loans shall be made instead as, or converted into, Base Rate
Loans (on which interest and principal shall be payable contemporaneously with
the related Euro-Dollar Loans of the other Banks), and
 
(b)          after each of its Euro-Dollar Loans has been repaid, all payments
of principal which would otherwise be applied to repay such Euro-Dollar Loans
shall be applied to repay its Base Rate Loans instead.
 
SECTION 8.05    Taxes.
 
(a)          For purposes of this Section, the following terms have the
following meanings:
 
“Domestic Taxes” has the meaning set forth in the definition of Taxes in this
Section 8.05(a).
 
“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.
 
“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or any other Credit Document or from
the execution, delivery, registration or enforcement of, or otherwise with
respect to, this Agreement or any other Credit Document.
 
-67-

--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings of any nature with respect to any payment by
any Account Party or the Guarantor pursuant to this Agreement or any other
Credit Document, and all liabilities with respect thereto ( excluding, in the
case of each Bank and the Administrative Agent, (i) taxes imposed on its net
income, and franchise or similar taxes imposed on it, by a jurisdiction under
the laws of which such Bank or the Administrative Agent (as the case may be) is
organized or in which its principal executive office is located or, in the case
of each Bank, in which its Applicable Lending Office is located (all such
excluded taxes being hereinafter referred to as “Domestic Taxes”) and (ii) any
U.S. Federal withholding Taxes imposed by FATCA). If the form provided by a Bank
pursuant to Section 8.05(d) at the time such Bank first becomes a party to this
Agreement indicates a United States interest withholding tax rate in excess of
zero, any United States interest withholding tax at such rate imposed on
payments by the Company under this Agreement or any other Credit Document shall
be excluded from the definition of “Taxes”.
 
“Withholding Agent” means any Account Party or the Administrative Agent.
 
(b)          Any and all payments by any Account Party or the Guarantor to or
for the account of any Bank or the Administrative Agent hereunder or under any
other Credit Document shall be made free and clear and without deduction or
withholding for any Taxes or Other Taxes; provided that, if any Account Party or
the Guarantor shall be required by law to deduct any Taxes or Other Taxes from
any such payments, (i) the sum payable shall be increased as necessary so that
after making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this Section) such Bank
or the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions or withholdings been made,
(ii) such Account Party or the Guarantor (as the case may be) shall make such
deductions or withholdings, (iii) such Account Party or the Guarantor (as the
case may be) shall pay the full amount deducted or withheld to the relevant
taxation authority or other authority in accordance with applicable law and (iv)
such Account Party or the Guarantor (as the case may be) shall promptly furnish
to the Administrative Agent, at its address referred to in Section 10.01, the
original or a certified copy of a receipt evidencing payment thereof, and, if
such receipt relates to Taxes or Other Taxes in respect of a sum payable to any
Bank, the Administrative Agent shall promptly deliver such original or certified
copy to such Bank.
 
(c)          The Company agrees to indemnify each Bank and the Administrative
Agent for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section), whether or not correctly or legally
imposed, paid by such Bank or the Administrative Agent (as the case may be) and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto. In addition, the Company agrees to indemnify each Bank and
the Administrative Agent for all Domestic Taxes of such Bank or the
Administrative Agent (calculated based on a hypothetical basis at the maximum
marginal rate for a corporation) and any liability (including penalties,
interest and expenses to the extent not attributable to the gross negligence or
willful misconduct of each Bank or the Administrative Agent, as the case may be,
as determined by a court of competent jurisdiction) arising therefrom or with
respect thereto, in each case to the extent that such Domestic Taxes result from
any payment or indemnification pursuant to this Section for any taxes imposed by
any jurisdiction for which the Company or any Account Party is responsible under
Section 8.05(a), (b) or (c). This indemnification shall be paid within 30 days
after such Bank or Agent, as the case may be, makes demand therefor.
 
-68-

--------------------------------------------------------------------------------

(d)          At least five Domestic Business Days prior to the first date on
which interest or fees are payable hereunder for the account of any Bank, each
Bank that is not incorporated under the laws of the United States of America or
a state thereof agrees that it will deliver to each of the Company and the
Administrative Agent two duly completed copies of United States Internal Revenue
Service Form W-8BEN, W-8BEN-E or W-8ECI, certifying in either case that such
Bank is entitled to receive payments under this Agreement and the Notes without
deduction or withholding of any United States federal income taxes. Each Bank
which so delivers a Form W-8BEN, W-8BEN-E or W-8ECI further undertakes to
deliver to each of the Company and the Administrative Agent two additional
copies of such form (or successor form) on or before the date that such form
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent form so delivered by it, and such amendments thereto
or extensions or renewals thereof as may be reasonably requested by the Company
or the Administrative Agent, in each case certifying that such Bank is entitled
to receive payments under this Agreement and the Notes without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Bank from duly completing and delivering any such form with respect to it and
such Bank advises the Company and the Administrative Agent that it is not
capable of receiving payments without any deduction or withholding of United
States federal income tax.
 
(e)          If a payment made to a Bank under any Credit Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Bank fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Withholding Agent documentation reasonably requested by the
Withholding Agent sufficient for the Withholding Agent to comply with its
obligations under FATCA and to determine that such Bank has complied with such
applicable reporting requirements or to determine the amount to deduct and
withhold from such payment.
 
(f)          For any period with respect to which a Bank has failed to provide
the Company or the Administrative Agent with the appropriate form as required by
Section 8.05(d) (whether or not such Bank is lawfully able to do so, unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which such form originally was required to be provided), such Bank
shall not be entitled to indemnification under Section 8.05(b) or (c) with
respect to any withholding of the United States federal income tax resulting
from such failure; provided that if a Bank, which is otherwise exempt from or
subject to a reduced rate of withholding tax, becomes subject to Taxes because
of its failure to deliver a form required hereunder, the Company shall take such
steps as such Bank shall reasonably request to assist such Bank to recover such
Taxes.
 
-69-

--------------------------------------------------------------------------------

(g)          Each Bank and the Administrative Agent shall, at the request of the
Company, use reasonable efforts (consistent with applicable legal and regulatory
restrictions) to file any certificate or document requested by the Company if
the making of such a filing would avoid the need for or reduce the amount of any
such additional amounts payable to or for the account of such Bank or the
Administrative Agent (as the case may be) pursuant to this Section which may
thereafter accrue and would not, in the sole judgment of such Bank or the
Administrative Agent, require such Bank or the Administrative Agent to disclose
any confidential or proprietary information or be otherwise disadvantageous to
such Bank or the Administrative Agent.
 
(h)          Notwithstanding the foregoing, nothing in this Section shall
interfere with the rights of any Bank to conduct its fiscal or tax affairs in
such manner as it deems fit.
 
SECTION 8.06    Regulation D Compensation. For so long as any Bank maintains
reserves against “Eurocurrency liabilities” (or any other category of
liabilities which includes deposits by reference to which the interest rate on
Euro-Dollar Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of such Bank to United
States residents), and as a result the cost to such Bank (or its Applicable
Lending Office) of making or maintaining its Euro-Dollar Loans is increased,
then such Bank may require the applicable Account Parties to pay,
contemporaneously with each payment of interest on the Euro-Dollar Loans,
additional interest on the related Euro-Dollar Loans of such Bank at a rate per
annum up to but not exceeding the excess of (i) (A) the applicable Adjusted
LIBOR rate divided by (B) one minus the Euro-Dollar Reserve Percentage over (ii)
the applicable Adjusted LIBOR rate. Any Bank wishing to require payment of such
additional interest (x) shall so notify the applicable Account Parties and the
Administrative Agent, in which case such additional interest on the Euro-Dollar
Loans of such Bank shall be payable to such Bank at the place indicated in such
notice with respect to each Interest Period commencing at least three
Euro-Dollar Business Days after the giving of such notice and (y) shall furnish
to the applicable Account Parties at least five Euro-Dollar Business Days prior
to each date on which interest is payable on the Euro-Dollar Loans an officer’s
certificate setting forth the amount to which such Bank is then entitled under
this Section (which shall be consistent with such Bank’s good faith estimate of
the level at which the related reserves are maintained by it). Each such
certificate shall be accompanied by such information as the applicable Account
Parties may reasonably request as to the computation set forth therein.
 
SECTION 8.07    Mitigation Obligations; Replacement of Banks.
 
(a)          If any Bank requests compensation under Section 8.03, or if any
Account Party is required to pay any additional amount to any Bank or any
governmental body, agency or official for the account of any Bank pursuant to
Section 8.05, then such Bank shall use reasonable efforts to designate a
different Applicable Lending Office for funding or booking its Loans and/or
other Credit Exposure hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Bank (with the concurrence of the Company), such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
8.03 or 8.05, as the case may be, in the future and (ii) would not subject such
Bank to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Bank. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Bank in connection with any such designation
or assignment.
 
-70-

--------------------------------------------------------------------------------

(b)          So long as no Default or Event of Default has occurred and is
continuing, if any Bank requests compensation under Section 8.03 or if any
Account Party is required to pay any additional amount to any Bank or any
governmental body, agency or official for the account of any Bank pursuant to
Section 8.05, then the Company may, at its sole expense and effort, upon notice
to such Bank and the Administrative Agent, require such Bank to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.06(c)), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Bank, if a Bank accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and, if a Commitment is being assigned, each Fronting Issuing Banks),
which consent shall not unreasonably be withheld, (ii) such Bank shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Company (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 8.03 or payments required
to be made pursuant to Section 8.05, such assignment will result in a reduction
in such compensation or payments. A Bank shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Bank or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.
 
ARTICLE IX
 
GUARANTY
 
SECTION 9.01    The Guaranty.    The Company hereby unconditionally guarantees
the full and punctual payment of the principal and interest on the Loans and all
reimbursement obligations in respect of LC Disbursements and all interest
thereon payable by each Subsidiary Account Party pursuant to this Agreement
(including, without limitation, any Subsidiary Account Party that shall become
party hereto after the date hereof pursuant to Section 10.13), and the full and
punctual payment of all other amounts payable by each Subsidiary Account Party
under this Agreement, including amounts payable as cash collateral pursuant to
Sections 2.03(e) and 6.01. Upon failure by any Subsidiary Account Party to pay
punctually any such amount, the Company shall forthwith on demand pay the amount
not so paid at the place and in the manner specified in this Agreement. This
guarantee is a continuing guarantee and shall apply to all obligations of the
Subsidiary Account Parties under this Agreement whenever arising, and is a
guarantee of payment and is not merely a guarantee of collection.
 
SECTION 9.02    Guaranty Unconditional. The obligations of the Company hereunder
shall be unconditional, absolute and continuing and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
 
(i)           any extension, renewal, settlement, compromise, waiver or release
in respect of any obligation of any Subsidiary Account Party under this
Agreement, by operation of law or otherwise;
 
-71-

--------------------------------------------------------------------------------

(ii)          any modification or amendment of or supplement to this Agreement;
 
(iii)         any release, impairment, non-perfection or invalidity of any
direct or indirect security for any obligation of any Subsidiary Account Party
under this Agreement;
 
(iv)         any change in the corporate existence, structure or ownership of
any Subsidiary Account Party, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Subsidiary Account Party or its assets or
any resulting release or discharge of any obligation of any Subsidiary Account
Party contained in this Agreement;
 
(v)          the existence of any claim, set-off or other rights which the
Company may have at any time against any Subsidiary Account Party, the
Administrative Agent, any Bank or any other Person, whether in connection
herewith or any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;
 
(vi)         any invalidity or unenforceability relating to or against any
Subsidiary Account Party for any reason of this Agreement, or any provision of
applicable law or regulation purporting to prohibit the payment by any
Subsidiary Account Party of any reimbursement obligation, interest or any other
amount payable by it under this Agreement;
 
(vii)        any other act or omission to act or delay of any kind by Subsidiary
Account Party, the Administrative Agent, any Bank or any other Person or any
other circumstance whatsoever which might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of or defense to the
Company’s obligations hereunder; or
 
(viii)       any Bank and its Affiliates accepting deposits from, lending money
to, or otherwise engaging in any kind of business with the Company, its
Subsidiaries, the Subsidiary Account Parties or the Affiliates of any thereof.
 
SECTION 9.03    Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances. The Company’s obligations hereunder shall remain in full force
and effect until the Commitments shall have terminated and all reimbursement
obligations, interest and all other amounts payable by the Company and each
Subsidiary Account Party under this Agreement shall have been paid in full. If
at any time any payment of reimbursement obligation, interest or any other
amount payable by any Subsidiary Account Party under this Agreement is rescinded
or must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of such Subsidiary Account Party or otherwise, the Company’s
obligations hereunder with respect to such payment shall be reinstated at such
time as though such payment had been due but not made at such time.
 
SECTION 9.04    Waiver by the Company. The Company irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against any Subsidiary Account Parties or any other Person.
 
-72-

--------------------------------------------------------------------------------

SECTION 9.05    Subrogation. Upon making any payment with respect to the
obligations of any Subsidiary Account Party hereunder, the Company shall be
subrogated to the rights of the payee against such Subsidiary Account Party with
respect to such payment; provided that the Company shall not enforce any payment
by way of subrogation against such Subsidiary Account Party so long as (i) any
Bank has any Commitment hereunder or (ii) any amount payable hereunder remains
unpaid.
 
ARTICLE X


MISCELLANEOUS
 
SECTION 10.01  Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission, or by
electronic communication, if arrangements for doing so have been approved by
such party) and shall be given to such party: (a) in the case of any Account
Party, at the Company’s address or telecopier number set forth on the Company’s
signature page hereof, (b) in the case of the Administrative Agent, at its
address or telecopier number set forth on its respective signature page hereof,
(c) in the case of any Bank, at its address or telecopier number set forth in
its Administrative Questionnaire or (d) in the case of any party, such other
address or telecopier number as such party may hereafter specify for the purpose
by notice to the Administrative Agent and the Company. Each such notice, request
or other communication shall be effective (i) if given by mail, 72 hours after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid and return receipt requested, (ii) if given by
telecopier, when transmitted to the telecopier number specified in this Section
or (iii) if given by any other means, when delivered at the relevant address
specified by such party pursuant to this Section; provided that notices to the
Administrative Agent under Article II or Article VIII shall not be effective
until received.
 
Notices and other communications to the Banks hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Bank. The Administrative Agent or the Account Parties may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
ADMINISTRATIVE AGENT AND ITS RELATED PARTIES (THE “AGENT PARTIES”) DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY
OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS
FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.
 
-73-

--------------------------------------------------------------------------------

SECTION 10.02  No Waivers. No failure or delay by the Administrative Agent or
any Bank in exercising any right, power or privilege hereunder or under any
other Credit Document shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
SECTION 10.03  Expenses; Indemnification; Non-Liability of Banks.
 
(a)          The Company shall pay (i) all out-of-pocket expenses of the
Administrative Agent, including reasonable fees and disbursements of special
counsel for the Administrative Agent, in connection with the preparation of this
Agreement, any waiver or consent hereunder or any amendment hereof or any
Default or alleged Default hereunder and (ii) if an Event of Default occurs, all
out-of-pocket expenses incurred by the Administrative Agent and each Bank,
including fees and disbursements of counsel including costs allocated to
in-house counsel, in connection with such Event of Default and collection,
bankruptcy, insolvency and other enforcement proceedings resulting therefrom.
 
(b)          The Company agrees to indemnify the Administrative Agent, each Bank
and each Confirming Bank, their Affiliates and the respective directors,
officers, agents, advisors and employees of the foregoing (each an “Indemnitee”)
and hold each Indemnitee harmless from and against any and all liabilities,
losses, damages, costs and expenses of any kind, including, without limitation,
the reasonable fees and disbursements of counsel and costs of settlement, which
may be incurred by such Indemnitee in connection with any investigative,
administrative or judicial proceeding (whether or not such Indemnitee shall be
designated a party thereto or whether such proceeding is brought by the Company,
its equity holders or its creditors) relating to or arising out of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or any other transactions contemplated hereby; (ii) any
Loan or Letter of Credit or the use of proceeds therefrom (including any refusal
by any Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not comply with the terms
of such Letter of Credit); or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort, or any other theory and regardless of whether any Indemnitee is
a party thereto; provided that no Indemnitee shall have the right to be
indemnified hereunder for (x) its own gross negligence or willful misconduct or
(y) the material breach by such Indemnitee of its obligations hereunder or, in
the case of a Confirming Bank, under its Confirming Bank Agreement, in the case
of each of the foregoing clauses (x) and (y), as determined by a court of
competent jurisdiction.
 
(c)          Reimbursement by Banks. To the extent that an Account Party for any
reason fails to pay any amount required under this Section to be paid by it to
the Administrative Agent (or any sub-agent thereof), Fronting Issuing Bank, or
any Related Party of any of the foregoing, each Bank severally agrees to pay to
the Administrative Agent (or any such sub-agent), Fronting Issuing Bank, or such
Related Party, as the case may be, such Bank’s pro rata share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is sought
based on each Bank’s share of the unused Commitments and Credit Exposure at such
time) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Bank), such payment to be made severally among them based
on such Banks’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), Fronting Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), or Fronting Issuing Bank
in connection with such capacity.
 
-74-

--------------------------------------------------------------------------------

(d)          Payments.  All amounts due under this Section shall be payable not
later than ten Domestic Business Days after written demand therefor.
 
(e)          Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Bank, the
termination of the Commitments.
 
SECTION 10.04  Sharing of Payments.  Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Loan made by it or reimbursement obligation or interest due with respect
to any LC Disbursement made by it under a Letter of Credit which is greater than
the proportion received by any other Bank in respect of the aggregate amount of
principal and interest due with respect to any Loan made by such other Bank or
reimbursement obligation or interest due, as the case may be, with respect to
any LC Disbursement made by such other Bank under such Letter of Credit, the
Bank receiving such proportionately greater payment shall purchase such
participations in the Loans held by or the LC Exposure by the other Banks under
such Letter of Credit, as applicable, and such other adjustments shall be made,
as may be required so that all such payments of principal and interest with
respect to the Loans and reimbursement obligations and interest with respect to
LC Disbursements made by the Banks under such Letter of Credit shall be shared
by the Banks pro rata; provided that (i) nothing in this Section shall impair
the right of any Bank to exercise any right of set-off or counterclaim it may
have and to apply the amount subject to such exercise to the payment of
indebtedness of the applicable Account Party other than its indebtedness under
this Agreement and (ii) the provisions of this Section shall not be construed to
apply to any payment made by any Account Party pursuant to and in accordance
with the express terms of this Agreement. Each Account Party agrees, to the
fullest extent it may effectively do so under applicable law, that any holder of
a participation in any Loan or LC Exposure, whether or not acquired pursuant to
the foregoing arrangements, may exercise rights of set-off or counterclaim and
other rights with respect to such participation as fully as if such holder of a
participation were a direct creditor of such Account Party in the amount of such
participation.
 
SECTION 10.05  Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by each Account Party and the Required Banks or by the Administrative
Agent (with the consent of the Required Banks)  (and, if the rights or duties of
the Administrative Agent or any Fronting Issuing Bank, in such capacity, are
affected thereby, by the Administrative Agent or such Fronting Issuing Bank, as
the case may be) and notice of such amendment or waiver is provided to the
Administrative Agent; provided that the Administrative Agent may, with the
consent of the Company (which shall not be unreasonably withheld), specify by
notice to the Banks modifications in the procedures set forth in Section
2.01(b); provided, further, that no such amendment or waiver shall (i) increase
the amount or extend the expiry date of the Commitment of any Bank or increase
the LC Exposure of any Bank, without the written consent of such Bank, (ii)
reduce the principal amount of any Loan or the amount of any reimbursement
obligation of any Account Party in respect of any LC Disbursement, the rate or
amount of interest thereon or any fees payable to any Bank hereunder, without
the written consent of each Bank affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan or for reimbursement of any
LC Disbursement, or any interest thereon, or any fees payable hereunder, or
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Bank affected thereby,
(iv) change Section 2.13(b) or (c) or Section 10.04 in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Bank affected thereby, (v) change any of the provisions of this Section
or the definition of “Required Banks” or any other provision hereof specifying
the number or percentage of Banks required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Bank, (vi) the release of any of the collateral provided
for the LC Exposure pursuant to Sections 2.03(e) and 6.01 (other than as
expressly provided in Section 2.03(e)), without the written consent of each
Bank, or (vii) any change in the obligations of the Company under Article IX,
without the written consent of each Bank.
 
-75-

--------------------------------------------------------------------------------

SECTION 10.06  Successors and Assigns.
 
(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns;
provided, however, that no Account Party may assign or otherwise transfer any of
its rights or obligations under this Agreement, without the prior written
consent of each Bank.
 
(b)          Any Bank may at any time grant to one or more banks or other
institutions (each a “Participant”) participating interests in its Commitment or
the Loans or any or all of its Letters of Credit. In the event of any such grant
by a Bank of a participating interest to a Participant, whether or not upon
notice to the Company and the Administrative Agent, such Bank shall remain
solely responsible for the performance of its obligations hereunder, and the
Account Parties and the Administrative Agent shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement. Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Account Parties hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Bank will not agree to any modification,
amendment or waiver of this Agreement described in the proviso of Section 10.05
without the consent of the Participant. Each Account Party agrees that each
Participant shall, to the extent provided in its participation agreement, be
entitled to the benefits of Article VIII with respect to its participating
interest. An assignment or other transfer which is not permitted by subsection
(c) or (d) of this Section shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
subsection (b). Each Bank that grants a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Account Parties, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans, Letters of Credit or other obligations under this Agreement (the
“Participant Register”); provided that no Bank shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitment, Loan, Letter of Credit or other obligations under
any Credit Document) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Bank shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
(c)          Any Bank may at any time assign to one or more NAIC Approved Banks
(each an “Assignee”) all, or a proportionate part of all, of its rights and
obligations under this Agreement, and such Assignee shall assume such rights and
obligations, pursuant to an Assignment and Assumption executed by such Assignee
and such transferor Bank, with (and subject to) the consent (which in each case
shall not be unreasonably withheld, conditioned or delayed) of each of the
Company, the Administrative Agent and each Fronting Issuing Bank; provided that
(i) if an Assignee is an Affiliate of any Bank or was a Bank immediately prior
to such assignment, no such consent of the Company shall be required and (ii) if
an Assignee was a Bank immediately prior to such assignment, no such consent of
the Administrative Agent or any Fronting Issuing Bank shall be required;
provided, further, that no assignment shall be permitted to a Defaulting
Bank; provided, further, that (x) the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof and (y) if an Event of Default occurs and is continuing, no such consent
of the Company shall be required; and provided, further, that any such
assignment (other than an assignment to another Bank or an Affiliate of any Bank
or an assignment of the entire remaining amount of the transferor Bank’s
Commitment and interests in outstanding Loans and Letters of Credit) shall be in
an amount that is at least $5,000,000 unless otherwise agreed by the Account
Parties and the Administrative Agent. Upon execution and delivery of such
Assignment and Assumption and payment by such Assignee to such transferor Bank
of an amount equal to the purchase price agreed between such transferor Bank and
such Assignee, such Assignee shall be a Bank party to this Agreement and shall
have all the rights and obligations of a Bank with a Commitment as set forth in
such instrument of assumption, and the transferor Bank shall be released from
its obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. In connection with any such assignment,
the transferor Bank or Assignee shall pay to the Administrative Agent an
administrative fee for processing such assignment in the amount of $3,500. If
the Assignee is not incorporated under the laws of the United States of America
or a state thereof, it shall, prior to the first date on which interest or fees
are payable hereunder for its account, deliver to the Company and the
Administrative Agent certification as to exemption from deduction or withholding
of any United States federal income taxes in accordance with Section 8.05(d).
 
-76-

--------------------------------------------------------------------------------

(d)          Any Bank may at any time assign all or any portion of its rights
under this Agreement to any Person to secure obligations of such Bank,
including, without limitation, to one or more of the Federal Reserve Banks which
comprise the Federal Reserve System or other central banks. No such assignment
shall release the transferor Bank from its obligations hereunder.
 
(e)          No Assignee, Participant or other transferee of any Bank’s rights
shall be entitled to receive any greater payment under Section 8.03, 8.05 or
8.06 than such Bank would have been entitled to receive with respect to the
rights transferred, unless such transfer is made (i) with the Company’s prior
written consent, (ii) by reason of the provisions of Section 8.02 or 8.07
requiring such Bank to designate a different Applicable Lending Office under
certain circumstances or (iii) at a time when the circumstances giving rise to
such greater payment did not exist.
 
SECTION 10.07  Collateral. Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.
 
SECTION 10.08  New York Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
 
SECTION 10.09  Judicial Proceedings.
 
(a)          Submission to Jurisdiction. Each Account Party hereby submits to
the exclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York City,
borough of Manhattan, for purposes of all legal proceedings arising out of or
relating to this Agreement or any other Credit Document or the transactions
contemplated hereby. Each Account Party irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.
 
(b)          Appointment of Agent for Service of Process. Each Subsidiary
Account Party irrevocably designates and appoints the Company, and the Company
hereby accepts such appointment, at its office in Radnor, Pennsylvania set forth
beneath the Company’s signature on the signature page hereof, as the authorized
agent of such Subsidiary Account Party, to accept and acknowledge on its behalf,
service of any and all process which may be served in any suit, action or
proceeding of the nature referred to in subsection (a) of this Section in any
federal or New York State court sitting in New York City. Said designation and
appointment shall be irrevocable by each Subsidiary Account Party until all
reimbursement obligations, interest thereon and all other amounts payable
hereunder shall have been paid in full in accordance with the provisions hereof
and thereof or, if earlier, when such Subsidiary Account Party is terminated as
an Account Party hereunder pursuant to Section 10.13.
 
-77-

--------------------------------------------------------------------------------

(c)          Service of Process. Each Account Party hereby consents to process
being served in any suit, action or proceeding of the nature referred to in
subsection (a) of this Section in any federal or New York State court sitting in
New York City by service of process upon its agent appointed as provided in
subsection (b) of this Section; provided that, to the extent lawful and
possible, notice of said service upon such agent shall be mailed by registered
or certified air mail, postage prepaid, return receipt requested, to such
Account Party at its address specified on the signature page hereof (or, in the
case of any Subsidiary Account Party, on the signature page of the Subsidiary
Joinder Agreement to which it is a party) or to any other address of which such
Account Party shall have given written notice to the applicable Bank. Each
Account Party irrevocably waives, to the fullest extent permitted by law, all
claim of error by reason of any such service in such manner and agrees that such
service shall be deemed in every respect effective service of process upon such
Account Party in any such suit, action or proceeding and shall, to the fullest
extent permitted by law, be taken and held to be valid and personal service upon
and personal delivery to such Account Party.
 
(d)          No Limitation on Service or Suit. Nothing in this Section shall
affect the right of the Administrative Agent or any Bank to serve process in any
other manner permitted by law or limit the right of the Administrative Agent or
any Bank to bring proceedings against any Account Party in the courts of any
jurisdiction or jurisdictions.
 
SECTION 10.10  Counterparts; Integration; Headings. This Agreement may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement constitutes the entire agreement and understanding among the
parties hereto and supersedes any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof. Article and Section
headings and the Table of Contents used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.
 
SECTION 10.11  Confidentiality. The Administrative Agent and each Bank agree
that they will maintain the confidentiality of, and will not use for any purpose
(other than exercising its rights and enforcing its remedies hereunder and under
the other Credit Documents), any written or oral information provided under this
Agreement by or on behalf of the Account Parties (hereinafter collectively
called “Confidential Information”), subject to the Administrative Agent’s and
each Bank’s (a) obligation to disclose any such Confidential Information
pursuant to a request or order under applicable laws and regulations or by a
self-regulatory body or pursuant to a subpoena or other legal process, (b) right
to disclose any such Confidential Information to its bank examiners, auditors,
counsel and other professional advisors and to other Banks and to its
subsidiaries and Affiliates and the subsidiaries and Affiliates of its holding
company, provided that the Administrative Agent or such Bank, as the case may
be, shall cause each such subsidiary or Affiliate to maintain the Confidential
Information on the same terms as the terms provided herein, (c) right to
disclose any such Confidential Information in connection with any litigation or
dispute involving the Banks and the Company or any of its Subsidiaries and
Affiliates and (d) right to provide such information to participants,
prospective participants, prospective assignees or assignees pursuant to Section
10.06, to its prospective Confirming Bank or Confirming Bank or (with the
consent of the Company (such consent not to be unreasonably withheld)) to its
agents if prior thereto such participant, prospective participant, prospective
assignee, prospective Confirming Bank, Confirming Bank or agent agrees in
writing to maintain the confidentiality of such information on terms
substantially similar to those of this Section as if it were a “Bank” party
hereto. Notwithstanding the foregoing, any such information supplied to a Bank,
participant, prospective participant, prospective assignee, prospective
Confirming Bank or Confirming Bank under this Agreement shall cease to be
Confidential Information if it is or becomes known to such Person by other than
unauthorized disclosure, or if it is, at the time of disclosure, or becomes a
matter of public knowledge. In addition, the Administrative Agent and the Banks
may disclose the existence of this Agreement and information about this
Agreement to market data collectors and other service providers to the lending
industry and service providers to the Administrative Agent and the Banks in
connection with the administration of this Agreement, the other Credit Documents
and the Commitments.
 
-78-

--------------------------------------------------------------------------------

SECTION 10.12  WAIVER OF JURY TRIAL. EACH OF THE ACCOUNT PARTIES, THE
ADMINISTRATIVE AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
SECTION 10.13  Joinder and Termination of Subsidiary Account Party.
 
(a)          Any direct or indirect wholly-owned Subsidiary of the Company that
is organized, licensed or regulated under applicable law as an insurance or
reinsurance company may, upon the request of the Company at any time, upon not
less than seven Business Days’ notice to the Administrative Agent in the case of
any Subsidiary that is organized under the laws of a jurisdiction other than of
the United States or a political subdivision thereof (a “Foreign Subsidiary”)
and upon not less than three Business Days’ notice to the Administrative Agent
in the case of any other Subsidiary, become a party to this Agreement as an
Account Party by delivering an executed Subsidiary Joinder Agreement,
substantially in the form of Exhibit F hereto, to the Administrative Agent for
acceptance by it (which shall promptly notify the Banks), provided that on and
as of the date of acceptance of such Subsidiary Joinder Agreement by the
Administrative Agent (i) no Default shall have occurred and be continuing, (ii)
each of the representations and warranties contained in this Agreement (other
than the representations and warranties set forth in Sections 4.04(e) and 4.05
as to any matter which has theretofore been disclosed in writing by the Account
Parties to the Banks) shall be true with the same force and effect as if made on
and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date), (iii)
such Subsidiary Account Party shall be deemed to have appointed the Company as
its authorized agent pursuant to Section 10.09(b) to accept service of any and
all process which may be served in any suit, action or proceeding of any nature
in any federal or New York State court sitting in New York City arising out of
or relating to this Agreement or any other Credit Document or the transactions
contemplated hereby and (iv) the Administrative Agent shall have received such
other documents as the Administrative Agent shall reasonably request, which may
include opinions of counsel and other documents that are consistent with
conditions set forth in Section 3.02, each in form and substance satisfactory to
the Administrative Agent. Following the giving of any such notice pursuant to
this Section if the designation of such Subsidiary Account Party obligates the
Administrative Agent or any Bank to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Company shall, promptly upon the request of the
Administrative Agent or any Bank, supply such documentation and other evidence
as is reasonably requested by the Administrative Agent or any Bank in order for
the Administrative Agent or such Bank to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under all applicable laws and regulations, and such Bank’s satisfaction,
acting reasonably, shall be a condition precedent to the effectiveness of the
designation of such Subsidiary Account Party.
 
-79-

--------------------------------------------------------------------------------

Notwithstanding the foregoing, as soon as practicable after receiving notice
from the Administrative Agent of the Company’s intent to designate a Foreign
Subsidiary to become a Subsidiary Account Party, and in any event at least two
Business Days’ prior to the delivery of an executed Subsidiary Joinder Agreement
pursuant to this subsection (a), any Bank that may not legally lend to,
establish credit for the account of and/or do any business whatsoever with such
Foreign Subsidiary directly or through an Affiliate of such Bank (a “Protesting
Bank”) shall so notify the Company and the Administrative Agent in writing. With
respect to each Protesting Bank, the Company shall, effective on or before the
date that such Foreign Subsidiary shall become a Subsidiary Account Party,
either (A) notify the Administrative Agent and such Protesting Bank that the
Commitment of such Protesting Bank shall be terminated, provided that such
Protesting Bank shall have received payment of an amount equal to the
outstanding principal of its Loans and/or its LC Disbursement reimbursement
obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal, LC Disbursements and accrued interest and fees) or the Company or the
relevant Subsidiary Account Party (in the case of all other amounts) or (B)
cancel the request to designate such Foreign Subsidiary as a Subsidiary Account
Party hereunder.
 
(b)          The Company may, at any time at which a Subsidiary Account Party
shall not be an Account Party with respect to an outstanding Letter of Credit
and which shall have no unpaid LC Disbursements or unpaid interest on any LC
Disbursements, terminate such Subsidiary Account Party as an Account Party
hereunder by delivering an executed notice thereof, substantially in the form of
Exhibit G hereto, to the Administrative Agent (which shall promptly notify the
Banks). Immediately upon the receipt by the Administrative Agent of such notice,
all commitments of the Banks to issue Letters of Credit for the account of such
Subsidiary Account Party and all rights of such Subsidiary Account Party
hereunder, shall terminate and such Subsidiary Account Party shall immediately
cease to be an Account Party hereunder; provided that all obligations of such
Subsidiary Account Party as an Account Party hereunder arising in respect of any
period in which such Subsidiary Account Party was, or on account of any action
or inaction by such Subsidiary Account Party as, an Account Party hereunder
shall survive such termination.
 
SECTION 10.14  USA PATRIOT Act. Each Bank that is subject to the Patriot Act and
the Administrative Agent (for itself and not on behalf of any Bank) hereby
notifies the Account Parties that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Account Parties, which information includes the name and address of the Account
Parties and other information that will allow such Bank or the Administrative
Agent, as applicable, to identify the Account Parties in accordance with the
Patriot Act.  The Account Parties shall, promptly following a request by the
Administrative Agent or any Bank, provide all documentation and other
information that the Administrative Agent or such Bank reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.
 
-80-

--------------------------------------------------------------------------------

SECTION 10.15  No Fiduciary Duty. The Administrative Agent, each Bank and their
Affiliates (collectively, solely for purposes of this Section, the “Banks”), may
have economic interests that conflict with those of the Account Parties, their
respective stockholders and/or their affiliates.  The Account Parties agree that
nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Bank, on the one hand, and any Account Party, its stockholders or
its affiliates, on the other.  The Account Parties acknowledge and agree that
(i) the transactions contemplated by the Credit Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Banks, on the one hand, and the Account
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Bank has assumed an advisory or fiduciary responsibility
in favor of any Account Party, its stockholders or its affiliates with respect
to the transactions contemplated hereby (or the exercise of rights or remedies
with respect thereto) or the process leading thereto (irrespective of whether
any Bank has advised, is currently advising or will advise any Account Party,
its stockholders or its Affiliates on other matters) or any other obligation to
the Account Parties except the obligations expressly set forth in the Credit
Documents and (y) each Bank is acting solely as principal and not as the agent
or fiduciary of any Account Party, its management, stockholders or creditors or
any other Person.  Each Account Party acknowledges and agrees that such Account
Party has consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Account
Party agrees that it will not claim that any Bank has rendered advisory services
of any nature or respect, or owes a fiduciary or similar duty to such Account
Party, in connection with such transaction or the process leading thereto.
 
SECTION 10.16  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document may be subject to the write-down
and conversion powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:
 
(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
(b)          the effects of any Bail-In Action on any such liability, including,
if applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document; or (iii) the variation of the terms of
such liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.
 
-81-

--------------------------------------------------------------------------------

SECTION 10.17  Unenforceability.  If any provision of this Agreement or the
other Credit Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Credit Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
SECTION 10.18  Electronic Execution. The words “execute,” “execution,” “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
modifications, Notices of Borrowing, waivers and consents) shall be deemed to
include electronic signatures and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary,
neither the Account Parties nor the Administrative Agent are under any
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the applicable Account Party or the Administrative
Agent pursuant to procedures approved by it.
 
-82-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
LINCOLN NATIONAL CORPORATION
       
By:
/s/ Randal J. Freitag
   
Name: Randal J. Freitag
   
Title:   Executive Vice President and Chief Financial Officer
       
By:
/s/ Christopher A. Giovanni
   
Name: Christopher A. Giovanni
   
Title:   Senior Vice President and Treasurer
       
U.S. Federal Tax Identification No.: 35-1140070
 
150 North Radnor Chester Road
 
Radnor, PA  19087
 
Attention:  Treasurer’s Office
 
Tel:
(484) 583-1432
 
Fax:
(484) 583-3957
       
with a copy to:
       
Lincoln National Corporation
 
150 North Radnor Chester Road
 
Radnor, PA 19087
 
Attention: General Counsel




--------------------------------------------------------------------------------

 
SUBSIDIARY ACCOUNT PARTIES
       
LINCOLN NATIONAL REINSURANCE
 
COMPANY (BARBADOS) LIMITED
       
By:
/s/ Christopher A. Giovanni
   
Name: Christopher A. Giovanni
   
Title:   Senior Vice President and Treasurer
       
U.S. Federal Tax Identification No.: 35-1716060
       
THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
       
By:
/s/ Christopher A. Giovanni
   
Name: Christopher A. Giovanni
   
Title:   Senior Vice President and Treasurer
       
U.S. Federal Tax Identification No.: 35-0472300
       
FIRST PENN-PACIFIC LIFE INSURANCE COMPANY
       
By:
/s/ Christopher A. Giovanni
   
Name: Christopher A. Giovanni
   
Title:   Senior Vice President and Treasurer
       
U.S. Federal Tax Identification No.: 23-2044248
     
LINCOLN LIFE AND ANNUITY COMPANY OF NEW YORK
        By:

/s/ Christopher A. Giovanni
   
Name: Christopher A. Giovanni
   
Title:   Senior Vice President and Treasurer
       
U.S. Federal Tax Identification No.: 22-0832760




--------------------------------------------------------------------------------

 
SUBSIDIARY ACCOUNT PARTIES (cont’d)
       
LINCOLN REINSURANCE COMPANY OF VERMONT I
       
By:
/s/ Christopher A. Giovanni
   
Name: Christopher A. Giovanni
   
Title:   Senior Vice President and Treasurer
       
U.S. Federal Tax Identification No.: 27-0219307
       
LINCOLN REINSURANCE COMPANY OF VERMONT III
       
By:
/s/ Christopher A. Giovanni
   
Name: Christopher A. Giovanni
   
Title:   Senior Vice President and Treasurer
       
U.S. Federal Tax Identification No.: 45-2493225
       
LINCOLN REINSURANCE COMPANY OF VERMONT IV
       
By:
/s/ Christopher A. Giovanni
   
Name: Christopher A. Giovanni
   
Title:   Senior Vice President and Treasurer
       
U.S. Federal Tax Identification No.: 45-3071138
       
LINCOLN REINSURANCE COMPANY OF VERMONT V
       
By:
/s/ Christopher A. Giovanni
   
Name: Christopher A. Giovanni
   
Title:   Senior Vice President and Treasurer
       
U.S. Federal Tax Identification No.: 46-3277007




--------------------------------------------------------------------------------

 
SUBSIDIARY ACCOUNT PARTIES (cont’d)
       
LINCOLN REINSURANCE COMPANY OF VERMONT VI
       
By:
/s/ Christopher A. Giovanni
   
Name: Christopher A. Giovanni
   
Title:   Senior Vice President and Treasurer
       
U.S. Federal Tax Identification No.: 47-4846438
       
LINCOLN REINSURANCE COMPANY OF VERMONT VII
       
By:
/s/ Christopher A. Giovanni
   
Name: Christopher A. Giovanni
   
Title:   Senior Vice President and Treasurer
       
U.S. Federal Tax Identification No.: 82-0621129
       
LINCOLN FINANCIAL REINSURANCE COMPANY OF VERMONT
       
By:
/s/ Christopher A. Giovanni
   
Name: Christopher A. Giovanni
   
Title:   President and Treasurer
       
U.S. Federal Tax Identification No.: 82-4162666




--------------------------------------------------------------------------------

 
ADMINISTRATIVE AGENT:
     
BANK OF AMERICA, N.A., as Administrative Agent
     
By:
/s/ Angela Larkin    
Name: Angela Larkin
 
Title:  Vice President
     
Address for Notices of Borrowings and Payments:
     
Bank of America, N.A.
 
Cassandra Whitaker-Coleman
 
Mail Code: NC1-026-06-04
 
GATEWAY VILLAGE-900 BUILDING
 
900 W TRADE ST
 
CHARLOTTE, NC, 28255-0001
 
Tel:    980-387-9871
 
Fax:   704-548-5981
     
Address for Issuance or Amendment of Letters of Credit:
     
Bank of America
 
Michael Grizzanti
 
Mail Code: PA6-580-02-30
 
1 FLEET WAY
 
SCRANTON, PA, 18507
 
Tel:    570.496.9621
 
Fax:   800-755-8743
     
Address for Other Notices:
     
Bank of America, N.A.
 
Angela Larkin
 
Mail Code: IL4-135-09-61
 
135 S. LASALLE ST.
 
CHICAGO, IL 60603
 
Tel:    312.828.3882
 
Fax:   877.206.8409




--------------------------------------------------------------------------------

 
BANKS:
       
BANK OF AMERICA, N.A., as a Bank and a Fronting Issuing Bank
       
By:
/s/ Hema Kishnani
     
Name: Hema Kishnani
   
Title:  Director




--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A., as a Bank and a Fronting Issuing Bank
         
By:
/s/ Kristen M. Murphy
     
Name: Kristen M. Murphy
     
Title:   Vice President
 




--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL ASSOCIATION
         
By:
/s/ Jason Hafener
     
Name: Jason Hafener
     
Title:   Managing Director
 




--------------------------------------------------------------------------------

 
BNP PARIBAS
           
By:
/s/ Monica Hanson
     
Name: Monica Hanson
     
Title:   Managing Director
           
By:
/s/ Marguerite L. Lebon
     
Name: Marguerite L. Lebon
     
Title:   Vice President
 




--------------------------------------------------------------------------------

 
CITIBANK, N.A.
           
By:
/s/ Peter C. Bickford
     
Name: Peter C. Bickford
     
Title:  Vice President & Managing Director




--------------------------------------------------------------------------------

 
Credit Suisse AG, New York Branch
         
By:
/s/ Doreen Barr
     
Name: Doreen Barr
     
Title:  Authorized Signatory
           
By:
/s/ Jack David Madej
     
Name: Jack David Madej
     
Title:  Vice President
 




--------------------------------------------------------------------------------

 
DEUTSCHE BANK AG NEW YORK BRANCH
         
By:
/s/ Ming K Chu
     
Name: Ming K Chu
     
Title:   Director
           
By:
/s/ Virginia Cosenza
     
Name: Virginia Cosenza
     
Title:   Vice President
 




--------------------------------------------------------------------------------

 
GOLDMAN SACHS BANK USA,
         
By:
/s/ Ryan Durkin
     
Name: Ryan Durkin
     
Title:   Authorized Signatory
 




--------------------------------------------------------------------------------

 
HSBC Bank USA, N.A., as a Lender
         
By:
/s/ Daniel Hartmann
     
Name: Daniel Hartmann
     
Title:   Vice President, Financial Institutions Group




--------------------------------------------------------------------------------

 
STATE STREET BANK AND TRUST COMPANY
         
By:
/s/ Kimberly R. Costa
     
Name: Kimberly R. Costa
     
Title:   Vice President
 




--------------------------------------------------------------------------------

 
BARCLAYS BANK PLC
           
By:
/s/ Craig J. Malloy
     
Name: Craig J. Malloy
     
Title:   Director
 




--------------------------------------------------------------------------------

 
PNC BANK, NATIONAL ASSOCIATION
         
By:
/s/ Devin Faddoul
     
Name: Devin Faddoul
     
Title:   Assistant Vice President




--------------------------------------------------------------------------------

 
The Northern Trust Company
         
By:
/s/ Joshua Metcalf
     
Name: Joshua Metcalf
     
Title:  VP
 




--------------------------------------------------------------------------------

 
U.S. BANK, NATIONAL ASSOCIATION
         
By:
/s/ Tenzin Subhar
     
Name: Tenzin Subhar
     
Title:   Vice President
 




--------------------------------------------------------------------------------

 
CITIZENS BANK, N.A.
           
By:
/s/ Kathryn H. Lambrecht
     
Name: Kathryn H. Lambrecht
     
Title:   Vice President
 




--------------------------------------------------------------------------------

 
THE BANK OF NEW YORK MELLON
         
By:
/s/ Tatiana Ross
     
Name: Tatiana Ross
     
Title:   Vice President
 




--------------------------------------------------------------------------------

SCHEDULE I
 
COMMITMENTS
 
BANK
 
COMMITMENT
   
APPLICABLE PERCENTAGE
 
Bank of America, N.A.
 
$
195,000,000
     
8.666666667
%
JPMorgan Chase Bank, N.A.
 
$
195,000,000
     
8.666666667
%
Wells Fargo Bank, National Association
 
$
195,000,000
     
8.666666667
%
BNP Paribas
 
$
165,000,000
     
7.333333333
%
Citibank, N.A.
 
$
165,000,000
     
7.333333333
%
Credit Suisse AG, New York Branch
 
$
165,000,000
     
7.333333333
%
Deutsche Bank AG New York Branch
 
$
165,000,000
     
7.333333333
%
Goldman Sachs Bank USA
 
$
165,000,000
     
7.333333333
%
HSBC Bank USA, N.A.
 
$
165,000,000
     
7.333333333
%
State Street Bank and Trust Company
 
$
165,000,000
     
7.333333333
%
Barclays Bank PLC
 
$
90,000,000
     
4.000000000
%
PNC Bank, National Association
 
$
90,000,000
     
4.000000000
%
The Northern Trust Company
 
$
90,000,000
     
4.000000000
%
U.S. Bank National Association
 
$
90,000,000
     
4.000000000
%
Citizens Bank, N.A.
 
$
75,000,000
     
3.333333333
%
The Bank of New York Mellon
 
$
75,000,000
     
3.333333333
%
Total
 
$
2,250,000,000
     
100.000000000
%




--------------------------------------------------------------------------------

FRONTED LC COMMITMENTS
 
BANK
 
COMMITMENT
   
APPLICABLE PERCENTAGE
 
Bank of America, N.A.
 
$
25,000,000
     
98.039215686
%
JPMorgan Chase Bank, N.A.*
 
$
500,000
     
1.960784314
%
Total
 
$
25,500,000
     
100.000000000
%



*Unless otherwise agreed between JPMorgan and the Company in writing after the
Effective Date, in the event that JPMorgan is no longer the Fronting Issuing
Bank under any Continued Existing Fronted Letters of Credit, JPMorgan’s Fronted
LC Commitment shall be $0.



--------------------------------------------------------------------------------

SCHEDULE II


Continued Existing Letters of Credit


Part A – Continued Existing Fronted Letters of Credit


Applicant
JPMorgan
Reference
Number
 
Global
Outstanding
Amount
 
Issuance Date
 
Maturity Date
Beneficiary Name
Lincoln National Corporation
CUCS-421486
 
$
500,000
 
Oct 23, 2014
August 1, 2020
SENTRY INSURANCE A MUTUAL COMPANY



Part B – Continued Existing Syndicated Letters of Credit


Applicant
JPMorgan
Reference
Number
 
Global
Outstanding
Amount
 
Issuance
Date
 
Maturity Date
Beneficiary Name
The Lincoln National Life Insurance Company
NUSCGS018635
 
$
1,000
 
January 4, 2019
December 31, 2019
LINCOLN LIFE AND ANNUITY COMPANY OF NEW YORK
The Lincoln National Life Insurance Company
TUTS-578021
 
$
100,000
 
Dec 19, 2007
December 31, 2019
COMBINED INSURANCE COMPANY
The Lincoln National Life Insurance Company
TUTS-578023
 
$
400,000
 
Dec 19, 2007
December 31, 2019
COMPANION LIFE INSURANCE COMPANY
 
The Lincoln National Life Insurance Company
TUTS-578031
 
$
3,700,000
 
Dec 19, 2007
December 31, 2019
EMPIRE FIDELITY INVESTMENTS LIFE INSURANCE COMPANY
The Lincoln National Life Insurance Company
TUTS-578032
 
$
7,700,000
 
Dec 21, 2007
December 31, 2019
RELIASTAR LIFE INSURANCE COMPANY
The Lincoln National Life Insurance Company
TUTS-578033
 
$
25,000
 
Dec 19, 2007
December 31, 2019
EMPLOYERS REASSURANCE CORPORATION
The Lincoln National Life Insurance Company
TUTS-578035
 
$
40,000
 
Dec 19, 2007
December 31, 2019
AMERITAS LIFE INSURANCE CORP
The Lincoln National Life Insurance Company
TUTS-578038
 
$
475,000
 
Dec 19, 2007
December 31, 2019
GREAT-WEST LIFE AND ANNUITY COMPANY OF NEW YORK
The Lincoln National Life Insurance Company
TUTS-578050
 
$
290,000
 
Dec 19, 2007
December 31, 2019
PRESIDENTIAL LIFE INSURANCE COMPANY
The Lincoln National Life Insurance Company
TUTS-578052
 
$
2,000,000
 
Dec 19, 2007
December 31, 2019
RIVERSOURCE LIFE INSURANCE CO. OF NEW YORK
The Lincoln National Life Insurance Company
TUTS-578067
 
$
216,735
 
Dec 20, 2007
December 31, 2019
TIAA-CREF LIFE INSURANCE COMPANY
The Lincoln National Life Insurance Company
TUTS-578069
 
$
150,000
 
Dec 20, 2007
December 31, 2019
WORKMEN’S BENEFIT FUND OF USA
The Lincoln National Life Insurance Company
TUTS-578101
 
$
160,000
 
Dec 21, 2007
December 31, 2019
PHOENIX LIFE INSURANCE COMPANY
Lincoln National Reinsurance Company (Barbados) Ltd
U-695851
 
$
1,000,000
 
Jan 11, 2005
December 31, 2019
LINCOLN LIFE AND ANNUITY COMPANY OF NEW YORK
Lincoln National Reinsurance Company (Barbados) Ltd
U-811310
 
$
5,000,000
 
Dec 21, 2000
December 31, 2019
THE PAUL REVERE LIFE INSURANCE
Lincoln National Reinsurance Company (Barbados) Ltd
CUCS-421484
 
$
1,000
 
Aug 9, 2013
December 31, 2019
THE LINCOLN NATIONAL LIFE INSURANCE COMPANY




--------------------------------------------------------------------------------

SCHEDULE III
Restricted Subsidiaries


The Lincoln National Life Insurance Company



--------------------------------------------------------------------------------

SCHEDULE IV
Existing Instruments



 
Percentage Equity Credit – S&P
Percentage Equity Credit – Moody’s
6.05% Capital Securities due 2067

100%
25%
     
7% Capital Securities due 2066
 
100%
25%



The equity treatment given to the Instruments by S&P and Moody’s as of the
Effective Date contemplates that the equity credit of any Instrument decreases
as such Instrument approaches maturity.  No such decrease is contemplated by S&P
or Moody’s to occur with respect to any Instrument before the first anniversary
of the Commitment Termination Date.


The equity treatment given to the Instruments by S&P limits the aggregate amount
of equity credit given to all Instruments of the Company and its Consolidated
Subsidiaries to 15% of the total adjusted capital (as determined by S&P) of the
Company and its Consolidated Subsidiaries.



--------------------------------------------------------------------------------

EXHIBIT A
 
NOTE
 
New York, New York
                         , 20__
 
For value received, each of the undersigned Account Parties (each, an “Account
Party” and collectively, the “Account Parties”), promises to pay to  __________
(the “Bank”), for the account of its Applicable Lending Office, the unpaid
principal amount of each Loan made by the Bank to the Account Party pursuant to
the Credit Agreement referred to below on the date provided for in the Credit
Agreement.  The Account Party promises to pay interest on the unpaid principal
amount of each such Loan on the dates and at the rate or rates provided for in
the Credit Agreement.  All such payments of principal and interest shall be made
in lawful money of the United States in Federal or other immediately available
funds at the office of Bank of America, N.A., Gateway Village-900 Building, 900
W. Trade Street, Charlotte, NC, 28255-0001 Attn: Cassandra Whitaker-Coleman.
 
All Loans made by the Bank, the respective dates, amounts, types and maturities
thereof and all repayments of the principal thereof shall be recorded on its
books by the Bank and, prior to any transfer hereof, appropriate notations to
evidence the foregoing information with respect to each such Loan then
outstanding shall be endorsed by the Bank on the schedule attached hereto, or on
a continuation of such schedule attached to and made a part hereof; provided
that the failure of the Bank to make any such recordation or endorsement shall
not affect the obligations of the Account Party hereunder or under the Credit
Agreement.
 
This note is one of the Notes referred to in the Credit Agreement dated as of
July 31, 2019 among Lincoln National Corporation, the Subsidiary Account Parties
party thereto, the Banks party thereto and Bank of America, N.A., as
Administrative Agent (as the same may be amended from time to time, the “Credit
Agreement”).  Terms defined in the Credit Agreement are used herein with the
same meanings.  Reference is made to the Credit Agreement for provisions for the
prepayment hereof and the acceleration of the maturity hereof.
 
This Note shall be governed by, and construed in accordance with, the law of the
State of New York, United States of America.
 

--------------------------------------------------------------------------------

 
LINCOLN NATIONAL CORPORATION
     
THE LINCOLN NATIONAL LIFE INSURANCE
 
COMPANY
     
FIRST PENN-PACIFIC LIFE INSURANCE COMPANY
     
LINCOLN LIFE AND ANNUITY COMPANY OF NEW YORK
     
LINCOLN NATIONAL REINSURANCE COMPANY (BARBADOS) LIMITED
     
LINCOLN REINSURANCE COMPANY OF VERMONT I
     
LINCOLN REINSURANCE COMPANY OF VERMONT III
     
LINCOLN REINSURANCE COMPANY OF VERMONT IV
     
LINCOLN REINSURANCE COMPANY OF VERMONT V
     
LINCOLN REINSURANCE COMPANY OF VERMONT VI
     
LINCOLN REINSURANCE COMPANY OF VERMONT VII
     
LINCOLN FINANCIAL REINSURANCE COMPANY OF VERMONT
     
By:
     


Name:
   


Title:
 




--------------------------------------------------------------------------------

Note (cont’d)
 
LOANS AND PAYMENTS OF PRINCIPAL


           
Date
Amount of
Loan
Type
of Loan
Amount of
Principal
Repaid
Maturity
Date
Notation
Made By
                                                                               
                                                                               
                                                                               
           




--------------------------------------------------------------------------------

EXHIBIT B
 
OPINION OF COUNSEL OF THE COMPANY
 
July 31, 2019
 
To the Banks and the Administrative Agent
referred to below
c/o Bank of America, N.A.,
as Administrative Agent
135 S. LaSalle Street
Chicago, IL 60603
 
Dear Sirs:
 
I refer to the Credit Agreement (the “Credit Agreement”) dated as of July 31,
2019 among Lincoln National Corporation (the “Company”), and the Subsidiary
Account Parties party thereto, the Banks party thereto and the Administrative
Agent.  Terms defined in the Credit Agreement are used herein as therein
defined.  I am an Assistant Vice President and Senior Counsel of the Company and
am admitted to practice law in the State of Indiana.  This opinion is being
rendered to you at the request of the Company.
 
I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments, and have conducted such other investigations of
fact and law, as I have deemed necessary or advisable for purposes of this
opinion.  I have also assumed that the Credit Agreement has been duly
authorized, executed and delivered by each of the Banks referred to therein and
the Administrative Agent and is enforceable in accordance with its terms against
such parties.  As to certain matters of fact, I have relied upon information
obtained from officers and employees of the Company and from public officials
believed by me to be responsible.
 
In rendering this opinion, I have assumed without inquiry the legal capacity of
all natural persons, the genuineness of all signatures, the authenticity of all
documents submitted to me as originals, the conformity to original documents of
documents submitted to me as certified or photostatic copies and the
authenticity of the originals of such latter documents.
 
Upon the basis of the foregoing and subject to the qualifications, exceptions
and assumptions herein, I am of the opinion that:
 


1.
The Company is a corporation duly incorporated and validly existing under the
laws of the State of Indiana, and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to own or
lease its assets and carry on its business as now conducted.  The Company is
duly qualified and licensed to do business, and is validly existing or in good
standing, as applicable, in every other jurisdiction where such qualification or
license is required, except as would not result in a Material Adverse Effect.

 


2.
The execution, delivery and performance by the Company of the Credit Agreement
and the Notes are within the Company’s corporate power, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any governmental body, agency or official and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the articles of incorporation or by-laws of the Company or of
any material agreement, injunction, order, decree or other instrument binding
upon the Company or any of its Restricted Subsidiaries or result in the creation
or imposition of any Lien on any asset of the Company or any of its Restricted
Subsidiaries, except in each case as would not, individually or in the
aggregate, result in a Material Adverse Effect.

 

--------------------------------------------------------------------------------

-2-


3.
The Credit Agreement has been duly executed and delivered by the Company.

 


4.
If the Credit Agreement and the Notes were stated to be governed by and
construed in accordance with the law of the State of Indiana or if a court of
the State of Indiana were to apply the law of the State of Indiana to the Credit
Agreement and the Notes, the Credit Agreement and the Notes would constitute a
valid and binding agreement of the Company in each case enforceable in
accordance with their respective terms.

 


5.
There is no action, suit or proceeding pending against, or to the best of my
knowledge after reasonable inquiry, threatened, against the Company or any of
its Subsidiaries before any court or arbitrator or any governmental body, agency
or official (a) which reasonably would be expected to have a Material Adverse
Effect, or (b) which in any manner draws into question the validity or
enforceability of the Credit Agreement.

 


6.
Each of the Company’s Restricted Subsidiaries is a corporation validly existing
under the laws of its jurisdiction of incorporation, and has all corporate
powers and all material governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted.

 
The foregoing opinions are subject to the following comments and qualifications:
 


(A)
The opinions set forth in paragraph 4 above are subject to the qualification
that the binding effect and enforceability of the Credit Agreement and the Notes
may be limited by (i) bankruptcy, insolvency, reorganization, moratorium or
other similar laws of general applicability affecting the enforcement of
creditors’ rights, and (ii) the application of general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

 
(B)          The enforceability of Sections 7.06, 7.07 and 10.03 of the Credit
Agreement may be limited by laws limiting the enforceability of provisions
exculpating or exempting a party from, or requiring indemnification of a party
for, liability for its own action or inaction, to the extent the action or
inaction involves gross negligence, recklessness, willful misconduct or unlawful
conduct.
 


(C)
The enforceability of provisions in the Credit Agreement to the effect that
terms may not be waived or modified except in writing may be limited under
certain circumstances.

 


(D)
Section 9.02 of the Credit Agreement may not be enforceable to the extent that
the obligations of any Subsidiary Account Party under the Credit Agreement are
materially modified.

 


(E)
I express no opinion as to (i) the effect of the laws of any jurisdiction in
which any Bank is located (other than the State of Indiana) that limit the
interest, fees or other charges such Bank may impose for the loan or use of
money or other credit, (ii) the last sentence of Section 10.04 of the Credit
Agreement, (iii) the first sentence of Section 10.09(a) of the Credit Agreement,
insofar as such sentence relates to the subject matter jurisdiction of the
United States District Court for the Southern District of New York to adjudicate
any controversy related to the Credit Agreement and (iv) the waiver of
inconvenient forum set forth in the last sentence of Section 10.09(a) of the
Credit Agreement with respect to proceedings in the United States District Court
for the Southern District of New York.

 

--------------------------------------------------------------------------------

-3-
(F)          I also wish to point out that provisions of the Credit Agreement
and the Notes which permit the Administrative Agent or the Banks to take actions
or make determinations may be subject to a requirement that such actions be
taken or such determinations be made on a reasonable basis and in good faith.
 
I do not herein express any opinion as to any matters governed by any law other
than the law of the State of Indiana and the United States of America.
 
This opinion is rendered only with respect to law in effect as of the date
hereof.  I assume no responsibility for updating this opinion to take into
account any event, action, interpretation or change of law or change of facts
occurring subsequent to the date hereof which may affect the validity of any of
the opinions expressed herein.
 
This opinion is furnished by me solely for your benefit for use in connection
with the transactions contemplated by the Credit Agreement and it may not be
relied upon by any other Person.
 

 
Very truly yours,
     
[Name]
 
[Title]


--------------------------------------------------------------------------------

EXHIBIT C
 
OPINION OF
 
MORGAN, LEWIS & BOCKIUS LLP,
 
SPECIAL NEW YORK COUNSEL TO THE ADMINISTRATIVE AGENT
 
July 31, 2019


Bank of America, N.A., as Agent (as defined below)
under the Credit Agreement referred to herein
and the Lenders referred to below that
      are parties to the Credit Agreement


c/o Bank of America, N.A.
135 S. LaSalle Street
Chicago, IL 60603


Re:          Credit Agreement dated as of July 31, 2019 of Lincoln National
Corporation


Ladies and Gentlemen:


We have acted as special New York counsel to Bank of America, N.A. (“Bank of
America”) in connection with the Credit Agreement, dated as of July 31, 2019
(the “Credit Agreement”), by and among Lincoln National Corporation (the
“Company”), Lincoln National Reinsurance Company (Barbados) Limited (“LNRL”),
Lincoln National Life Insurance Company (“LNL”), First Penn-Pacific Life
Insurance Company (“Penn-Pacific”), Lincoln Life and Annuity Company of New York
(“Lincoln NY”), Lincoln Reinsurance Company of Vermont I (“Vermont I”), Lincoln
Reinsurance Company of Vermont III (“Vermont III”), Lincoln Reinsurance Company
of Vermont IV (“Vermont IV”), Lincoln Reinsurance Company of Vermont V (“Vermont
V”), Lincoln Reinsurance Company of Vermont VI (“Vermont VI”), Lincoln
Reinsurance Company of Vermont VII (“Vermont VII”), and Lincoln Financial
Reinsurance Company of Vermont (“Lincoln Vermont”; together with the Company,
LNRL, LNL, Penn-Pacific, Lincoln NY, Vermont I, Vermont III, Vermont IV, Vermont
V, Vermont VI, and Vermont VII, the “Borrowers” and each, individually, a
“Borrower”), the lenders referred to therein that are parties thereto (the
“Lenders”) and Bank of America, as Agent for the Lenders (in such capacity, the
“Agent”).  We do not represent the Borrowers and are not familiar with their
businesses, assets or properties, and we are providing this opinion at your
request. Terms defined in the Credit Agreement are used as therein defined,
unless otherwise defined herein.  This opinion letter is being delivered to you
pursuant to Section 3.02(c) of the Credit Agreement.


In connection with this opinion letter, we have examined originals, or copies
certified or otherwise identified to our satisfaction, of the Credit Agreement
and the promissory notes in favor of certain Lenders executed by the Borrowers
pursuant to the Credit Agreement on the date hereof in favor of the Lenders (the
“Notes”; collectively with the Credit Agreement, the “Credit Documents”).  This
opinion is based entirely on our review of the Credit Documents, and we have
made no other documentary review or investigation of any kind whatsoever for
purposes of this opinion.


We have assumed the genuineness of all signatures, the legal capacity of natural
persons, the authenticity of the documents submitted to us as originals, the
conformity to the original documents of all documents submitted to us as
certified, facsimile or photostatic copies, and the authenticity of the
originals of all documents submitted to us as copies.



--------------------------------------------------------------------------------

-2-
As to all matters of fact, we have relied, with your permission, entirely upon
the representations of the Borrowers contained in the Credit Documents without
any independent investigation.


We have assumed with your permission that: (a) each Borrower is a corporation or
partnership or other applicable entity validly existing and in good standing
under the laws of the jurisdiction in which it was organized or formed, (b) each
Borrower has the corporate or partnership or other applicable entity power and
authority to enter into and perform the Credit Documents to which it is a party,
has taken all necessary corporate or partnership or other applicable entity
action to authorize the execution, delivery and performance of such Credit
Documents and has duly executed and delivered such Credit Documents, (c) the
execution and delivery by the Borrowers of the Credit Documents to which they
are parties do not, and the performance by the Borrowers of their respective
obligations thereunder will not, (i) result in a violation of the governing  or
organizational documents of any Borrower, (ii) result in a breach or default
under any indenture, loan or credit agreement, lease, guarantee, mortgage,
security agreement, bond, note, other agreement or instrument binding upon any
of the Borrowers or (iii) result in a violation of any judicial, executive,
administrative or other governmental order, writ, judgment, award, injunction or
decree binding upon any Borrower, (d) the execution and delivery by each of the
Borrowers of the Credit Documents to which it is a party do not, and the
performance by each Borrower of its obligations thereunder will not, require any
approval from or filing with any governmental authority of the United States, or
the State of New York, pursuant to any federal or New York state law or any
approval from or filing with any governmental authority of any other
jurisdiction, and (e) the execution and delivery by each Borrower of the Credit
Documents to which it is a party do not, and the performance by each Borrower of
its obligations thereunder will not, result in any violation by any Borrower of
any federal statute of the United States or any statute of the State of New York
or any statute of any other state within the United States or any other
jurisdiction or any regulations promulgated thereunder.


Based upon and subject to the foregoing, and to the limitations and
qualifications described above and below, we are of the opinion that each Credit
Document to which a Borrower is a party is the valid and binding obligation of
such Borrower, enforceable against such Borrower in accordance with its terms.


The opinion expressed above is subject to the limitations, exceptions,
qualifications and assumptions stated above and below:


A.          Each opinion expressed herein is subject to bankruptcy, insolvency,
fraudulent transfer and other laws and rules of law affecting the enforcement
generally of creditors’ rights and remedies against the Borrowers or any other
Persons, and general principles of equity, including, without limitation,
concepts of materiality and reasonableness (regardless of whether such
enforceability is considered in a proceeding at law or in equity), the doctrine
of comity, an implied duty of good faith and fair dealing, and limitations on
the availability of specific performance.



--------------------------------------------------------------------------------

-3-
B.          Provisions of the Credit Documents relating to indemnification,
exoneration or exculpation may be limited by public policy or by statute.


C.          For purposes of this opinion, we have made such examination of law
as we have deemed necessary.  This opinion is limited solely to the internal
substantive laws of the State of New York as applied by courts located in New
York without regard to choice of law and the federal laws of the United States
of America (except for Federal and state tax, antitrust, insurance, fiduciary,
energy, utilities, national security, anti‑terrorism, anti-money laundering,
sanctions, derivatives, investments, securities, or blue sky laws, as to which
we express no opinion in this letter), and we express no opinion as to the laws
of any other jurisdiction. We express no opinion as to the effect of sovereign
immunity or similar impediments to enforcement relating to the public,
governmental or sovereign status of any foreign entity, the so-called “act of
state doctrine”, or any foreign legislative, judicial, executive,
administrative, or other governmental action, order, requirement or prohibition,
or any treaties or laws relating to international relations or commerce. Subject
to the foregoing and the other limitations set forth in this opinion letter, we
have considered only such laws and regulations that in our experience are
typically applicable to a transaction of the nature contemplated by the Credit
Documents.


D.            We note that the Credit Documents contain provisions stating that
they are to be governed by the laws of the State of New York (each, a
“Chosen‑Law Provision”).  No opinion is given herein as to any Chosen‑Law
Provision, or otherwise as to any choice of law matters with respect to the
transactions contemplated by the Credit Documents.


E.          Certain waivers or consents by the Borrowers in the Credit
Documents, including but not limited to, waivers of rights to object to, or
consents to, jurisdiction or venue, or waivers of rights to, or consents to,
service of process, or methods of service of process, or waivers of any
applicable defenses, setoffs, recoupments or counterclaims, or other rights or
benefits bestowed by operation of law, or waivers or variations of provisions
that are not capable of waiver or variation under Sections 1-302 or other
applicable provisions of the New York Uniform Commercial Code (the “NY UCC”),
may relate to matters that cannot, as a matter of law, be effectively waived. 
Without limiting the foregoing, you should be aware that under applicable law
guarantors and joint and several obligors may be entitled to certain rights or
protections which as a matter of statutory or common law may not be waived or
altered, and we express no opinion as to the enforceability of any provision of
the Credit Documents that purports to waive or alter such rights or protections.


F.          The enforceability of the Credit Documents may be limited by the
unenforceability under certain circumstances of provisions imposing penalties,
forfeitures, late payment charges, the imposition or collection of interest on
interest, an increase in interest rate upon delinquency in payment or an
occurrence of default, or the payment of any premium, liquidated damages, or
other amount that may under applicable law be considered a penalty or
forfeiture.



--------------------------------------------------------------------------------

-4-
G.           We assume that at least $2,500,000 will be advanced to each
Borrower, in one or more installments, that is treated as having received any
such advances pursuant to the Credit Documents for purposes of Section 5-501 of
the New York General Obligations Law.  No opinion is given herein as to the
usury laws, or other laws regulating the maximum rate of interest which may be
charged, taken or received, of any jurisdiction other than the State of New
York.


We express no opinion as to:


(i)          The enforceability of any provision of the Credit Documents insofar
as it provides that any Person purchasing a participation from any Lender or
other Person may exercise set-off or similar rights with respect to such
participation or that any Lender or other Person may exercise set-off or similar
rights other than in accordance with applicable law.


(ii)          The enforceability of any provision of the Credit Documents
permitting modification thereof only by means of an agreement in writing signed
by the parties thereto.


(iii)          The enforceability of any provision of the Credit Documents
purporting to waive the right to trial by jury.


(iv)          The effect of suretyship defenses, or defenses in the nature
thereof, with respect to the obligations of any applicable guarantor, joint or
joint-and-several obligor, surety, accommodation party, or other secondary
obligor.


(v)          The enforceability of any particular provision of any of the Credit
Documents relating to or constituting  (a) the grant of powers of attorney or
proxies to the Agent or any Lender or any other Person,  (b) clauses relating to
releases or waivers of unmatured claims or rights, (c) submission to binding
arbitration or mandatory negotiation, (d) so-called “usury savings” clauses, (e)
provisions that attempt to modify or waive, or have the effect of modifying or
waiving, any statute of limitations, or (f) provisions evidencing obligations
that are inherently vague, indeterminate or indefinite.


(vi)          The enforceability of any provision contained in any Credit
Document restricting or conditioning the assignment of rights under such Credit
Document to the extent such restriction or condition is ineffective under Part 4
of Article 9 of the NY UCC.


(vii)          The legality, the permitting or licensing status or the zoning of
any structure or any use of any real estate, including without limitation
compliance with any building, environmental, hazardous materials, health or
safety laws, or any municipal by-laws or ordinances.



--------------------------------------------------------------------------------

-5-
H.          We have assumed without any independent investigation that (i) each
party to the Credit Documents at all times relevant thereto is validly existing
and in good standing under the laws of the jurisdiction in which it is
incorporated or organized, and is qualified to do business and in good standing
under the laws of each jurisdiction where such qualification is required
generally or necessary in order for such party to enforce its rights under such
Credit Documents, (ii) each party to the Credit Documents at all times relevant
thereto, had and has the full power, authority and legal rights under its
certificate of incorporation, articles of organization, certificate of
formation, partnership agreement, by-laws, operating agreement and other
governing organizational documents, as the case may be, and the applicable
corporate, partnership, limited liability company or other enterprise
legislation and other applicable laws, as the case may be, to execute, deliver,
and perform its obligations under, the Credit Documents to which it is a party,
and (iii) each party to the Credit Documents has duly authorized, executed and
delivered each of the Credit Documents to which it is a party.


I.          We have assumed without any independent investigation that (i) each
Borrower has received consideration for the incurrence of the obligations
applicable to it under the terms of the Credit Documents, (ii) each of the
Credit Documents is a valid and binding obligation of each party thereto, other
than the Borrowers, and (iii) each of the Credit Documents is a valid and
binding obligation of each Borrower to the extent that laws other than the
federal laws of the United States and the laws of the State of New York are
applicable thereto. We have also assumed that any underlying obligations covered
by any guaranty, or joint-and-several liability arrangements, contained in the
Credit Documents, that do not themselves arise under the Credit Documents, are
valid and binding and enforceable obligations of the applicable obligors with
respect thereto.


J.          We express no opinion as to any provision of the Credit Documents
providing for any brokerage, arrangement or similar fee to the extent Section
5-531 of the New York General Obligations Law would apply to any such provision.


K.          We express no opinion as to Section 10.16 of the Credit Agreement.


L.          We express no opinion as to any legal requirement that any Person
obtain or hold any license, permit, approval, or qualification to do business
generally or with regard to the conduct of any particular activity (such as
conducting the business of lending, banking, insurance, or otherwise) or the
ownership or operation of any asset or property in any jurisdiction.


M.          Our opinions are limited to the Credit Documents and other
agreements specifically identified herein, without regard to any agreement or
other document incorporated by reference in, or attached to a Credit Document,
or otherwise referenced therein.


N.          We express no opinion as to the effect of laws or regulations
applicable to any party to the Credit Documents by reason of, or relating to,
such entity’s legal, regulatory, licensing, or permitting status or the nature
or extent of its (or any of its affiliates’) conduct, business, activities,
assets or properties (whether owned or leased) in any jurisdiction.



--------------------------------------------------------------------------------

-6-
This opinion letter is effective only as of the date hereof.  We do not assume
responsibility for updating this opinion letter as of any date subsequent to its
date, and we assume no responsibility for advising you of any changes with
respect to any matters described in this opinion letter that may occur
subsequent to the date of this opinion letter or from the discovery, subsequent
to the date of this opinion letter, of information not previously known to us
pertaining to the events occurring prior to such date.


This opinion letter is furnished by us solely for the benefit of the Agent and
the Lenders and their respective successors and permitted assigns pursuant to
the Credit Agreement, and this opinion letter may not be relied upon by such
parties for any other purpose or by any other Person for any purpose whatsoever.
This opinion letter is not to be quoted in whole or in part or otherwise
referred to or used or furnished to any other Person, except as may be required
by any governmental authority or pursuant to legal process, without our express
written consent.


Very truly yours,
 

--------------------------------------------------------------------------------

EXHIBIT D


Form of Assignment and Assumption
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Bank) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the credit transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
 
1.
Assignor:
______________________________
2.
Assignee:
______________________________
   
[and is an Affiliate of [identify Bank]]
3.
Account Party:
[______________________]
4.
Administrative Agent:
Bank of America, N.A., as the administrative agent under the Credit Agreement
5.
Credit Agreement:
The $2,250,000,000 Credit Agreement dated as of July 31, 2019 between Lincoln
National Corporation, the Subsidiary Account Parties party thereto, the Banks
party thereto and Bank of America, N.A., as Administrative Agent




--------------------------------------------------------------------------------

-2-

6.
Assigned Interest:

 
Facility Assigned1
 
Aggregate Amount of
Commitment/LC
Exposure for all Banks
   
Amount of
Commitment/LC
Exposure Assigned
 
Percentage Assigned of
Commitment/LC
Exposure2
     
$
   
$

 
 


%
     
$
   
$
 
 


%
     
$
   
$
 
 


%
 



Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 

--------------------------------------------------------------------------------

1 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Loan Commitment,” etc.).
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/LC
Exposure of all Banks thereunder.



--------------------------------------------------------------------------------

-3-
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
         
[NAME OF ASSIGNOR]
           
By:

     
Name:
     
Title :
           
ASSIGNEE
         
[NAME OF ASSIGNEE]
           
By:

     
Name:
     
Title:
 




--------------------------------------------------------------------------------

-4-
[Consented to and]3 Accepted:
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent
       
By

   
Name:
   
Title:
         
[Consented to:]4
       
[NAME OF FRONTING ISSUING BANK]
       
By

   
Name:
   
Title:
     
[Consented to:]5
     
LINCOLN NATIONAL CORPORATION
       
By

   
Name:
   
Title:
 


--------------------------------------------------------------------------------

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
4 To be added only if the consent of Fronting Issuing Banks is required by the
terms of the Credit Agreement.
5 To be added only if the consent of the Company is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.  Representations and Warranties.
 
1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Company, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Bank,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Bank, and (v) if it is a Bank that is not
incorporated under the laws of the United States of America or any state
thereof, attached to this Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Bank.
 
2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of reimbursement obligations, interest, fees and other amounts) to the Assignor
for amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 
3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.
 

--------------------------------------------------------------------------------

EXHIBIT E
 
[Form of Confirming Bank Agreement]


[Letterhead of Issuing Bank]


____________________, 20__


[Name of Confirming Bank]
[Address]


Ladies and Gentlemen:


Reference is made to the Credit Agreement dated as of July 31, 2019 (as amended,
restated, supplemented and otherwise modified and in effect on the date hereof,
the “Credit Agreement”), among Lincoln National Corporation, the Subsidiary
Account Parties party thereto, the Banks party thereto, and Bank of America,
N.A., as Administrative Agent for the Banks.  Terms defined in the Credit
Agreement are used herein with the same meanings.


The undersigned is an issuing Bank (the “Issuing Bank”) under the Credit
Agreement but is not on the date hereof a bank listed on the most current Bank
List of banks approved by the NAIC.  Accordingly, in order to be an “NAIC
Approved Bank” for the purposes of the Credit Agreement, the undersigned hereby
requests that you be a Confirming Bank with respect to the undersigned for the
purposes of the Credit Agreement and each Letter of Credit issued by the Issuing
Bank thereunder.


By your signature below, you undertake that any draft drawn under and in strict
compliance with the terms of any Letter of Credit issued by the Issuing Bank
under the Credit Agreement will be duly honored by you as if, and to the extent,
you were the Issuing Bank under such Letter of Credit.  Notwithstanding the
foregoing, your liability under all Letters of Credit at any one time issued
under the Credit Agreement shall be limited to an amount (the “Liability Limit”)
equal to the Commitment of the undersigned under the Credit Agreement in effect
on the date hereof (an amount equal to $_________), as such Liability Limit may
be increased after the date hereof with your prior written consent by reason of
an increase in the Commitment of the undersigned under the Credit Agreement.  In
addition, you hereby irrevocably appoint and designate the Administrative Agent
as your attorney-in-fact, acting through any duly authorized officer of Bank of
America, to execute and deliver, at any time prior to the Commitment Termination
Date in effect on the date of this letter agreement, in your name and on your
behalf each Letter of Credit to be confirmed by you in accordance herewith and
with the Credit Agreement.  You agree that, promptly upon the request of the
Administrative Agent, you will furnish to the Administrative Agent such powers
of attorney or other evidence as any beneficiary of any Letter of Credit may
reasonably request in order to demonstrate that the Administrative Agent has the
power to act as attorney-in-fact for you in connection with the execution and
delivery of such Letter of Credit.


In consideration of the foregoing, the undersigned agrees that if you shall make
any LC Disbursement in respect of any Letter of Credit, regardless of the
identity of the account party of such Letter of Credit, the undersigned shall
reimburse you by paying to you an amount equal to the amount of the LC
Disbursement made by you, such payment to be made not later than noon, New York
City time, on (i) the Business Day that the undersigned receives notice of such
LC Disbursement, if such notice is received prior to 10:00 a.m., New York City
time, or (ii) the Business Day immediately following the day that the
undersigned receives such notice, if such notice is received on a day which is
not a Business Day or is not received prior to 10:00 a.m., New York City time,
on a Business Day.  The undersigned’s obligations to reimburse you as provided
in the foregoing sentence shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this letter
agreement under any and all circumstances whatsoever, and irrespective of any
event or circumstance of the type described in Section 2.11(b) of the Credit
Agreement (or of any analogous event or circumstance relating to the
undersigned).



--------------------------------------------------------------------------------

-2-
If any LC Disbursement is made by you, then, unless the undersigned shall
reimburse the amount of such LC Disbursement to you in full on the date such LC
Disbursement is made by you, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date of reimbursement, at the rate per annum equal to (i) the
Federal Funds Rate to but excluding the date three Business Days after such LC
Disbursement and (ii) from and including the date three Business Days after such
LC Disbursement, 2% plus the Federal Funds Rate.


This letter agreement shall be governed by and construed in accordance with the
law of the State of New York.


Please indicate your acceptance of the foregoing terms and conditions by signing
the three enclosed copies of this letter agreement and returning (a) one such
signed copy to the undersigned at the address indicated above, (b) one such
signed copy to the Administrative Agent at JPMorgan Chase Bank, N.A., Mail Code:
IL4-135-09-61, 135 S. LaSalle Street, Chicago, IL 60603, Attention: Angela
Larkin (Tel. No. (312) 828-3882; Fax No. (877) 206-8409) and (c) one such signed
copy to the Company at its address specified in Section 10.01 of the Credit
Agreement.



   
[NAME OF ISSUING BANK]
               
By


       
Title:
           
AGREED AS AFORESAID:
               
[NAME OF CONFIRMING BANK]
               
By
     


   
Title:
     




--------------------------------------------------------------------------------

EXHIBIT F
 
[Form of Subsidiary Joinder Agreement]


[________], 201[_]


To Bank of America, N.A.,
as Administrative Agent
Mail Code: IL4-135-09-61
135 S. LaSalle St.
Chicago, IL 60603
Attn: Angela Larkin


Each of the Banks party to the
Credit Agreement referred to below


Re:  Subsidiary Joinder Agreement
 
Ladies and Gentlemen:


Reference is made to the Credit Agreement (the “Credit Agreement”) dated as of
July 31, 2019 among Lincoln National Corporation (the “Company”), the Subsidiary
Account Parties party thereto, the Banks party thereto and Bank of America,
N.A., as the Administrative Agent (the “Administrative Agent”).  Capitalized
terms used but not defined herein shall have the respective meanings assigned to
such terms in the Credit Agreement.


The Company and the “Subject Subsidiary” (as identified on the signature pages
below), have executed and hereby deliver this Subsidiary Joinder Agreement,
pursuant to Section 10.13(a) of the Credit Agreement, in order to designate the
Subject Subsidiary as a Subsidiary Account Party to the Credit Agreement.


Accordingly, the Company and the Subject Subsidiary hereby represent and warrant
and agree that as of the “Effective Date” (as defined below):


1.  the Subject Subsidiary is a direct or indirect wholly-owned Subsidiary of
the Company;
 
2.  the Subject Subsidiary is subject to and bound by each of the obligations,
of an Account Party, including a Subsidiary Account Party, contained in the
Credit Agreement as if the Subject Subsidiary were an original signatory to such
Credit Agreement;
 
3.  each of the representations and warranties contained in the Credit Agreement
(other than the representations and warranties set forth in Sections 4.04(e) and
4.05 thereof as to any matter which has theretofore been disclosed in writing by
the Account Parties to the Banks) are true with the same force and effect as if
made on and as of the Effective Date (or, if any such representation or warranty
is expressly stated to have been made as of a specific date, as of such specific
date);
 
4.  the Guarantee of the Company contained in Article IX of the Credit Agreement
applies to all of the obligations of the Subject Subsidiary pursuant thereto;
 
5.  the Subject Subsidiary’s addresses for notices, other communications and
service of process provided for in the Credit Agreement shall be given in the
manner, and with the effect, specified in Sections 10.01 and 10.09(c) of the
Credit Agreement to it at its “Address for Notices” specified on the signature
pages below; and



--------------------------------------------------------------------------------

-2-
This Subsidiary Joinder Agreement shall become effective as of the date (the
“Effective Date”) on which the Administrative Agent accepts this Subsidiary
Joinder Agreement as provided on the signature pages below.  As of the Effective
Date, the Subject Subsidiary shall be entitled to the rights, and subject to the
obligations, of an Account Party, including a Subsidiary Account Party,
contained in the Credit Agreement.  Except as expressly herein agreed with
respect to the joinder of the Subject Subsidiary as a Subsidiary Account Party,
the Credit Agreement shall remain unchanged and in full force and effect.
 
This Subsidiary Joinder Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same agreement.  This
Subsidiary Joinder Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.
 

--------------------------------------------------------------------------------

-3-

 
COMPANY
       
LINCOLN NATIONAL CORPORATION
       
By:

     
Name:
   
Title:
       
SUBJECT SUBSIDIARY
       
[_____________________]
 
a [__________________] [corporation]
       
By:

     
Name:
   
Title:
       
Address for Notices
       
[______________________]
 
[______________________]
 
[______________________]
       
Attn:
           
Tel:[________________]
 
Fax:[________________]
     
Agreed and Accepted:
         
this [______] [th] day of
   
[________], 201[_]
   



BANK OF AMERICA, N.A.,
as Administrative Agent


By:


   
Name:
   
Title
 




--------------------------------------------------------------------------------

EXHIBIT G
 
SUBSIDIARY TERMINATION NOTICE


[Date]


To:
Bank of America, N.A. (the “Administrative Agent”)



From:
Lincoln National Corporation (the “Company”)




Re:
Credit Agreement (the “Credit Agreement”) dated as of July 31, 2019 among the
Company, the Subsidiary Account Parties party thereto, the Banks party thereto
(the “Banks”) and the Administrative Agent



The Company hereby gives notice pursuant to Section 10.13(b) of the Credit
Agreement that, effective as of the date hereof, [________] is terminated as an
Account Party under the Credit Agreement and all commitments by the Banks to
issue Letters of Credit for account of such Account Party under the Credit
Agreement are hereby terminated.


Pursuant to Section 10.13(b) of the Credit Agreement, the Company hereby
certifies that there is no LC Exposure outstanding with respect to any Letter of
Credit with respect to which [_________] is the Account Party.


All obligations of [________] arising in respect of any period in which
[_________] was, or on account of any action or inaction taken by [________] as,
an Account Party under the Credit Agreement shall survive the termination
effected by this notice.


Terms used herein have the meanings assigned to them in the Credit Agreement.



 
LINCOLN NATIONAL CORPORATION
       
By


     
Authorized Officer
 






--------------------------------------------------------------------------------



